PREPARED BY AND UPON
RECORDATION RETURN TO:

Cadwalader, Wickersham & Taft LLP
227 West Trade Street, Suite 2400
Charlotte, NC 28202
Attention:  Jeffrey Lee, Esq.

111 EAST WACKER, LLC,
as Borrower

to

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Lender

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND FIXTURE FILING

__________________________

Dated:  July 11, 2006

Location:          111 East Wacker Drive

                        Chicago, Illinois 60601

County:            Cook

P.I.N.:              17-10-301-011-0000

THIS INSTRUMENT IS EFFECTIVE AND SHALL REMAIN EFFECTIVE AS A FINANCING STATEMENT
FILED AS A FIXTURE FILING WITH RESPECT TO ALL GOODS WHICH ARE OR ARE TO BECOME
FIXTURES ON THE REAL ESTATE HEREIN DESCRIBED AND IS TO BE FILED FOR RECORD OR
REGISTERED IN THE REAL ESTATE RECORDS OF COOK COUNTY, ILLINOIS.  THE MAILING
ADDRESS OF LENDER AND THE ADDRESS OF BORROWER ARE SET FORTH WITHIN.  A
PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS INSTRUMENT OR ANY FINANCING STATEMENT
RELATING TO THIS INSTRUMENT SHALL BE SUFFICIENT AS A FINANCING STATEMENT.



--------------------------------------------------------------------------------


TABLE OF CONTENTS

                                                                                                                                
Page

ARTICLE I

DEFINITIONS

Section 1.01        Certain
Definitions..................................................................................................
5

ARTICLE II

REPRESENTATIONS, WARRANTIES
AND COVENANTS OF BORROWER

Section 2.01        Payment of
Debt..................................................................................................
29

Section 2.02        Representations, Warranties and Covenants of
Borrower...................................... 29

Section 2.03        Further Acts,
etc...................................................................................................
39

Section 2.04        Recording of Security Instrument,
etc.................................................................... 40

Section 2.05        Representations and Warranties as to the
Property................................................ 40

Section 2.06        Removal of
Lien...................................................................................................
46

Section 2.07        Cost of Defending and Upholding this Security Instrument
Lien.............................. 47

Section 2.08        Use of the
Property..............................................................................................
47

Section 2.09        Financial
Reports..................................................................................................
47

Section 2.10       
Litigation..............................................................................................................
51

Section 2.11        Updates of
Representations..................................................................................
51

ARTICLE III

INSURANCE AND CASUALTY RESTORATION

Section 3.01        Insurance
Coverage..............................................................................................
51

Section 3.02        Policy
Terms........................................................................................................
53

Section 3.03        Assignment of
Policies..........................................................................................
55

Section 3.04        Casualty
Restoration.............................................................................................
56

Section 3.05        Compliance with Insurance
Requirements.............................................................. 59

Section 3.06        Event of Default During
Restoration.......................................................................
60

Section 3.07        Application of Proceeds to Debt
Reduction........................................................... 60

ARTICLE IV

IMPOSITIONS

Section 4.01        Payment of Impositions, Utilities and Taxes,
etc..................................................... 61

Section 4.02        Deduction from
Value...........................................................................................
61

 

-i-

--------------------------------------------------------------------------------

 

Section 4.03        No Joint
Assessment............................................................................................
62

Section 4.04        Right to
Contest....................................................................................................
62

Section 4.05        No Credits on Account of the
Debt....................................................................... 63

Section 4.06        Documentary
Stamps............................................................................................
63

ARTICLE V

CENTRAL CASH MANAGEMENT

Section 5.01        Cash
Flow............................................................................................................
63

Section 5.02        Establishment of
Accounts....................................................................................
65

Section 5.03        Permitted
Investments...........................................................................................
65

Section 5.04        Servicing
Fees......................................................................................................
66

Section 5.05        Monthly Funding of Sub-Accounts and Escrow
Accounts...................................... 66

Section 5.06        Payment of Basic Carrying
Costs..........................................................................
67

Section 5.07        Intentionally
Omitted.............................................................................................
68

Section 5.08        Recurring Replacement Reserve
Sub-Account....................................................... 68

Section 5.09        Operation and Maintenance Expense Escrow
Account.......................................... 69

Section 5.10        Rollover Reserve Escrow
Account........................................................................
70

Section 5.11        Financial Covenant Reserve Escrow
Account........................................................ 71

Section 5.12        Performance of Engineering
Work......................................................................... 72

Section 5.13        Rent Abatement Reserve Escrow
Account............................................................ 72

Section 5.14        Intentionally
Deleted.............................................................................................

Section 5.15        Master Lease Reserve Escrow
Account................................................................ 72

Section 5.16        Debt Service/Leasing Escrow
Account.................................................................. 73

Section 5.17        Loss
Proceeds......................................................................................................
73

ARTICLE VI

CONDEMNATION

Section 6.01       
Condemnation......................................................................................................
74

ARTICLE VII

LEASES AND RENTS

Section 7.01       
Assignment...........................................................................................................
76

Section 7.02        Management of
Property......................................................................................
77

ARTICLE VIII

MAINTENANCE AND REPAIR

Section 8.01        Maintenance and Repair of the Property; Alterations;
Replacement of Equipment... 80

-ii-

--------------------------------------------------------------------------------

 

ARTICLE IX

TRANSFER OR ENCUMBRANCE OF THE PROPERTY

Section 9.01        Other
Encumbrances............................................................................................
81

Section 9.02        No
Transfer..........................................................................................................81

Section 9.03        Due on
Sale..........................................................................................................83

Section 9.04        Permitted
Transfer.................................................................................................83



Section 9.05        Mezzanine
Debt....................................................................................................85

ARTICLE X

CERTIFICATES

Section 10.01      Estoppel
Certificates.............................................................................................
85

ARTICLE XI

NOTICES

Section 11.01     
Notices................................................................................................................
86

ARTICLE XII

INDEMNIFICATION

Section 12.01      Indemnification Covering
Property........................................................................
87

ARTICLE XIII

DEFAULTS

Section 13.01      Events of
Default..................................................................................................
88

Section 13.02     
Remedies.............................................................................................................
90

Section 13.03      Payment of Debt After
Default..............................................................................
94

Section 13.04      Possession of the
Property....................................................................................
94

Section 13.05      Interest After
Default............................................................................................
94

Section 13.06      Borrower's Actions After
Default..........................................................................
94

Section 13.07      Control by Lender After
Default............................................................................
95

Section 13.08      Right to Cure
Defaults...........................................................................................
95

Section 13.09      Late Payment
Charge...........................................................................................
95

Section 13.10      Recovery of Sums Required to Be
Paid................................................................. 96

Section 13.11      Marshalling and Other
Matters..............................................................................
96

Section 13.12      Tax Reduction
Proceedings...................................................................................
96

Section 13.13      General Provisions Regarding
Remedies................................................................ 96

 

-iii

--------------------------------------------------------------------------------

 

ARTICLE XIV

COMPLIANCE WITH REQUIREMENTS

Section 14.01      Compliance with Legal
Requirements....................................................................
97

Section 14.02      Compliance with Recorded Documents; No Future
Grants.................................... 98

ARTICLE XV

PREPAYMENT

Section 15.01     
Prepayment..........................................................................................................
98

ARTICLE XVI

ENVIRONMENTAL COMPLIANCE

Section 16.01      Covenants, Representations and
Warranties.......................................................... 98

Section 16.02      Environmental
Indemnification..............................................................................100

ARTICLE XVII

ASSIGNMENTS

Section 17.01      Participations and
Assignments............................................................................
101

ARTICLE XVIII

MISCELLANEOUS

Section 18.01      Right of
Entry.....................................................................................................
102

Section 18.02      Cumulative
Rights...............................................................................................
102

Section 18.03     
Liability..............................................................................................................
102

Section 18.04      Exhibits
Incorporated..........................................................................................
102

Section 18.05      Severable
Provisions...........................................................................................
102

Section 18.06      Duplicate
Originals..............................................................................................
102

Section 18.07      No Oral
Change.................................................................................................
102

Section 18.08      Waiver of Counterclaim,
Etc...............................................................................
102

Section 18.09      Headings; Construction of Documents;
etc.......................................................... 103

Section 18.10      Sole Discretion of
Lender...................................................................................
103

Section 18.11      Waiver of
Notice................................................................................................
103

Section 18.12      Covenants Run with the
Land..............................................................................
103

Section 18.13      GOVERNING
LAW.........................................................................................
103

Section 18.14      Security
Agreement............................................................................................
105

Section 18.15      Actions and
Proceedings.....................................................................................
106

Section 18.16      Usury
Laws........................................................................................................
106

 

-iv-

--------------------------------------------------------------------------------

 

 

 

Section 18.17      Remedies of
Borrower........................................................................................
107

Section 18.18      Offsets, Counterclaims and
Defenses................................................................... 107

Section 18.19      No
Merger.........................................................................................................
107

Section 18.20      Restoration of
Rights...........................................................................................
107

Section 18.21      Waiver of Statute of
Limitations..........................................................................
107

Section 18.22     
Advances...........................................................................................................
108

Section 18.23      Application of Default Rate Not a
Waiver........................................................... 108

Section 18.24      Intervening
Lien..................................................................................................
108

Section 18.25      No Joint Venture or
Partnership..........................................................................
108

Section 18.26      Time of the
Essence............................................................................................
108

Section 18.27      Borrower's Obligations
Absolute........................................................................
108

Section 18.28     
Publicity.............................................................................................................
109

Section 18.29      Intentionally
Omitted...........................................................................................
109

Section 18.30      Intentionally
Omitted...........................................................................................
109

Section 18.31      Intentionally
Omitted...........................................................................................
109

Section 18.32     
Exculpation.........................................................................................................
109

Section 18.33      Component
Notes..............................................................................................
111

Section 18.34      Certain Matters Relating to Property Located in the State of
Illinois..................... 111

 




EXHIBITS

EXHIBIT A     Legal Description of Premises

EXHIBIT B      Summary Of Reserves

EXHIBIT C     Cash Flow Statement

EXHIBIT D     Required Engineering Work

EXHIBIT E      Form of Direction Letter

EXHIBIT F      Rent Abatement Reserve Reimbursement Schedule

-v-

 

--------------------------------------------------------------------------------


THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND FIXTURE FILING (the
"Security Instrument") is made as of the 11th day of July, 2006, by 111 EAST
WACKER, LLC, a Delaware limited liability company, having its chief executive
office at 188 East Capitol Street, Suite 1000, One Jackson Place, Jackson,
Mississippi  39201-2195 (hereinafter referred to as "Borrower"), to WACHOVIA
BANK, NATIONAL ASSOCIATION, having an address at 8739 Research Drive URP - 4, NC
1075, Charlotte, North Carolina 28262, Attention:  Commercial Real Estate
Services, and its successors and assigns (hereinafter referred to as "Lender").

W I T N E S S E T H:

WHEREAS, Lender has authorized a loan (hereinafter referred to as the "Loan") to
Borrower in the maximum principal sum of One Hundred Forty-Eight Million Five
Hundred Thousand and No/100 Dollars ($148,500,000.00) (hereinafter referred to
as the "Loan Amount"), which Loan is evidenced by that certain promissory note,
dated the date hereof (together with any supplements, amendments, modifications
or extensions thereof, hereinafter referred to as the "Note") given by Borrower,
as maker, to Lender, as payee;

WHEREAS, in consideration of the Loan, Borrower has agreed to make payments in
amounts sufficient to pay and redeem, and provide for the payment and redemption
of the principal of, premium, if any, and interest on the Note when due;

WHEREAS, Borrower desires by this Security Instrument to provide for, among
other things, the issuance of the Note and for the deposit, deed and pledge by
Borrower with, and the creation of a security interest in favor of, Lender, as
security for Borrower's obligations to Lender from time to time pursuant to the
Note and the other Loan Documents;

WHEREAS, Borrower and Lender intend these recitals to be a material part of this
Security Instrument; and

WHEREAS, all things necessary to make this Security Instrument the valid and
legally binding obligation of Borrower in accordance with its terms, for the
uses and purposes herein set forth, have been done and performed.

NOW THEREFORE, to secure the payment of the principal of, prepayment premium (if
any) and interest on the Note and all other obligations, liabilities or sums due
or to become due under this Security Instrument, the Note or any other Loan
Document, including, without limitation, interest on said obligations,
liabilities or sums (said principal, premium, interest and other sums being
hereinafter referred to as the "Debt"), and the performance of all other
covenants, obligations and liabilities of Borrower pursuant to the Loan
Documents, Borrower has executed and delivered this Security Instrument; and
Borrower has irrevocably granted, and by these presents and by the execution and
delivery hereof does hereby irrevocably grant, bargain, sell, alien, demise,
release, convey, assign, transfer, deed, hypothecate, pledge, set over, warrant,
mortgage and confirm to Lender, with MORTGAGE COVENANTS, forever with power of
sale (to the extent permitted by law), all right, title and interest of Borrower
in and to all of the following property, rights, interests and estates:

 

--------------------------------------------------------------------------------




(a)                the plot(s), piece(s) or parcel(s) of real property described
in Exhibit A attached hereto and made a part hereof (individually and
collectively, hereinafter referred to as the "Premises");

(b)               (i) all buildings, foundations, structures, fixtures,
additions, enlargements, extensions, modifications, repairs, replacements and
improvements of every kind or nature now or hereafter located on the Premises
(hereinafter collectively referred to as the "Improvements"); and (ii) to the
extent permitted by law, the name or names, if any, as may now or hereafter be
used for each Improvement, and the goodwill associated therewith;

(c)                all easements, servitudes, rights-of-way, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, ditches, ditch rights, reservoirs and reservoir rights, air
rights and development rights, lateral support, drainage, gas, oil and mineral
rights, tenements, hereditaments and appurtenances of any nature whatsoever, in
any way belonging, relating or pertaining to the Premises or the Improvements
and the reversion and reversions, remainder and remainders, whether existing or
hereafter acquired, and all land lying in the bed of any street, road or avenue,
opened or proposed, in front of or adjoining the Premises to the center line
thereof and any and all sidewalks, drives, curbs, passageways, streets, spaces
and alleys adjacent to or used in connection with the Premises and/or
Improvements and all the estates, rights, titles, interests, property,
possession, claim and demand whatsoever, both in law and in equity, of Borrower
of, in and to the Premises and Improvements and every part and parcel thereof,
with the appurtenances thereto;

(d)               all machinery, equipment, fittings, apparatus, appliances,
furniture, furnishings, tools, fixtures (including, but not limited to, all
heating, air conditioning, ventilating, waste disposal, sprinkler and fire and
theft protection equipment, plumbing, lighting, communications and elevator
fixtures) and other property of every kind and nature whatsoever owned by
Borrower, or in which Borrower has or shall have an interest, now or hereafter
located upon, or in, and used in connection with the Premises or the
Improvements, or appurtenant thereto, and all building equipment, materials and
supplies of any nature whatsoever owned by Borrower, or in which Borrower has or
shall have an interest, now or hereafter located upon, or in, and used in
connection with the Premises or the Improvements or appurtenant thereto
(hereinafter, all of the foregoing items described in this paragraph (d) are
collectively called the "Equipment"), all of which, and any replacements,
modifications, alterations and additions thereto, to the extent permitted by
applicable law, shall be deemed to constitute fixtures (the "Fixtures"), and are
part of the real estate and security for the payment of the Debt and the
performance of Borrower's obligations.  To the extent any portion of the
Equipment is not real property or Fixtures under applicable law, it shall be
deemed to be personal property, and this Security Instrument shall constitute a
security agreement creating a security interest therein in favor of Lender under
the UCC;

-2-

 

--------------------------------------------------------------------------------




(e)                all awards or payments, including interest thereon, which may
hereafter be made with respect to the Premises, the Improvements, the Fixtures,
or the Equipment, whether from the exercise of the right of eminent domain
(including but not limited to any transfer made in lieu of or in anticipation of
the exercise of said right), or for a change of grade, or for any other injury
to or decrease in the value of the Premises, the Improvements or the Equipment
or refunds with respect to the payment of property taxes and assessments, and
all other proceeds of the conversion, voluntary or involuntary, of the Premises,
Improvements, Equipment, Fixtures or any other Property or part thereof into
cash or liquidated claims;

(f)                 all leases (including, without limitation, the Master Lease
(defined below)), tenancies, licenses and other agreements affecting the use,
enjoyment or occupancy of the Premises, the Improvements, the Fixtures, or the
Equipment or any portion thereof now or hereafter entered into, whether before
or after the filing by or against Borrower of any petition for relief under the
Bankruptcy Code and all reciprocal easement agreements, license agreements and
other agreements with Pad Owners (hereinafter collectively referred to as the
"Leases"), together with all cash or security deposits, lease termination
payments, advance rentals and payments of similar nature and guarantees or other
security held by Borrower in connection therewith to the extent of Borrower's
right or interest therein and all remainders, reversions and other rights and
estates appurtenant thereto, and all base, fixed, percentage or additional
rents, and other rents, oil and gas or other mineral royalties, and bonuses,
issues, profits and rebates and refunds or other payments made by any
Governmental Authority from or relating to the Premises, the Improvements, the
Fixtures or the Equipment plus all rents, common area charges and other
payments, whether paid or accruing before or after the filing by or against
Borrower of any petition for relief under the Bankruptcy Code (the "Rents") and
all proceeds from the sale or other disposition of the Leases and the right to
receive and apply the Rents to the payment of the Debt;

(g)                all proceeds of and any unearned premiums on any insurance
policies covering the Premises, the Improvements, the Fixtures, the Rents or the
Equipment (or, if blanket coverage, that portion allocated to the Premises),
including, without limitation, the right to receive and apply the proceeds of
any insurance, judgments, or settlements made in lieu thereof, for damage to the
Premises, the Improvements, the Fixtures or the Equipment and all refunds or
rebates of Impositions, and interest paid or payable with respect thereto;

(h)                all deposit accounts, securities accounts, funds or other
accounts maintained or deposited with Lender, or its assigns, in connection
herewith, including, without limitation, the Security Deposit Account (to the
extent permitted by law), the Central Account, the Basic Carrying Costs
Sub-Account, the Basic Carrying Costs Escrow Account, the Debt Service Payment
Sub-Account, the Recurring Replacement Reserve Sub-Account, the Recurring
Replacement Reserve Escrow Account, the Operation and Maintenance Expense
Sub-Account, the Operation and Maintenance Expense Escrow Account, the Financial
Covenant Sub-Account, the Financial Covenant Escrow Account, the Rollover
Reserve Escrow Account, the Debt Service/Leasing Escrow Account, the Rent
Abatement Reserve Escrow Account, the Master Lease Escrow Account and all monies
and investments deposited or to be deposited in such accounts;

-3-

 

--------------------------------------------------------------------------------




(i)                  all accounts receivable, contract rights, franchises,
interests, estate or other claims, both at law and in equity, relating to the
Premises, the Improvements, the Fixtures or the Equipment, not included in
Rents;

(j)                 all claims against any Person with respect to any damage to
the Premises, the Improvements, the Fixtures or the Equipment, including,
without limitation, damage arising from any defect in or with respect to the
design or construction of the Improvements, the Fixtures or the Equipment and
any damage resulting therefrom;

(k)               all deposits or other security or advance payments, including
rental payments made by or on behalf of Borrower to others, with respect to (i)
insurance policies, (ii) utility services, (iii) cleaning, maintenance, repair
or similar services, (iv) refuse removal or sewer service, (v) parking or
similar services or rights and (vi) rental of Equipment, if any, relating to or
otherwise used in the operation of the Premises, the Improvements, the Fixtures
or the Equipment;

(l)                  all intangible property relating to the Premises, the
Improvements, the Fixtures or the Equipment or its operation, including, without
limitation, software, letter of credit rights, trade names, trademarks
(including, without limitation, any licenses of or agreements to license trade
names or trademarks now or hereafter entered into by Borrower), logos, building
names and goodwill;

(m)              all advertising material, guaranties, warranties, building
permits, other permits, licenses, plans and specifications, shop and working
drawings, soil tests, appraisals and other documents, materials and/or personal
property of any kind now or hereafter existing in or relating to the Premises,
the Improvements, the Fixtures, and the Equipment;

(n)                all drawings, designs, plans and specifications prepared by
architects, engineers, interior designers, landscape designers and any other
consultants or professionals for the design, development, construction, repair
and/or improvement of the Property, as amended from time to time;

(o)               the right, in the name of and on behalf of Borrower, to appear
in and defend any action or proceeding brought with respect to the Premises, the
Improvements, the Fixtures or the Equipment and to commence any action or
proceeding to protect the interest of Lender in the Premises, the Improvements,
the Fixtures or the Equipment; and

(p)               all proceeds, products, substitutions and accessions
(including claims and demands therefor) of each of the foregoing.

All of the foregoing items (a) through (p), together with all of the right,
title and interest of Borrower therein, are collectively referred to as the
"Property".

TO HAVE AND TO HOLD the above granted and described Property unto Lender, and
the successors and assigns of Lender in fee simple, forever.

-4-

 

--------------------------------------------------------------------------------


PROVIDED, ALWAYS, and these presents are upon this express condition, if
Borrower shall well and truly pay and discharge the Debt and perform and observe
the terms, covenants and conditions set forth in the Loan Documents, then these
presents and the estate hereby granted shall cease and be void.

AND Borrower covenants with and warrants to Lender that:

ARTICLE I

DEFINITIONS

Section 1.01          Certain Definitions.

For all purposes of this Security Instrument, except as otherwise expressly
provided or unless the context clearly indicates a contrary intent:

(i)                the capitalized terms defined in this Section have the
meanings assigned to them in this Section, and include the plural as well as the
singular;

(ii)                all accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with GAAP; and

(iii)                the words "herein", "hereof", and "hereunder" and other
words of similar import refer to this Security Instrument as a whole and not to
any particular Section or other subdivision.

"Adjusted Net Cash Flow" shall mean Pro-Forma Net Operating Income projected
over the twelve (12)-month period subsequent to the date of calculation less (i)
the Recurring Replacement Reserve Monthly Installment multiplied by twelve (12),
(ii) Reletting Expenses, which are not reimbursed or eligible for reimbursement
from an Escrow Account, and (iii) extraordinary capital improvements projected
by Lender, in its reasonable discretion, for the subsequent twelve (12) month
period for which sums were not deposited into the Recurring Replacement Reserve 
Escrow Account.  The Adjusted Net Cash Flow shall be calculated by Borrower and
shall be subject to the reasonable review and approval of Lender.

"Affiliate" of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
"control", when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms "controlling" and "controlled" have the meanings correlative to
the foregoing.

"Annual Budget" shall mean an annual budget submitted by Borrower to Lender in
accordance with the terms of Section 2.09 hereof.

"Appraisal" shall mean the appraisal of the Property and all supplemental
reports or updates thereto previously delivered to Lender in connection with the
Loan.

-5-

 

--------------------------------------------------------------------------------


"Appraiser" shall mean the Person who prepared the Appraisal.

"Approved Annual Budget" shall mean each Annual Budget approved by Lender in
accordance with terms hereof.

"Approved Manager Standard" shall mean the standard of business operations,
practices and procedures customarily employed by entities which possess (i) the
employment of a senior executive who has the responsibility for oversight of the
Property and has at least seven years of experience in the management of first
class office buildings and (ii) the management of not less than five first class
office buildings (excluding the Property) having an aggregate leasable square
footage of not less than the two million leasable square feet.

"Architect" shall have the meaning set forth in Section 3.04(b)(i) hereof.

"Assignment" shall mean the Assignment of Leases and Rents and Security Deposits
of even date herewith relating to the Property given by Borrower to Lender.

"Bank" shall mean the bank, trust company, savings and loan association or
savings bank designated by Lender, in its reasonable discretion, in which the
Central Account shall be located.  PNC Bank, National Association is hereby
approved as the initial Bank.

"Bankruptcy Code" shall mean 11 U.S.C. §101 et seq., as amended from time to
time.

"Basic Carrying Costs" shall mean the sum of the following costs associated with
the Property:  (a) Impositions and (b) insurance premiums, if then applicable
pursuant to the terms of this Security Instrument.

"Basic Carrying Costs Escrow Account" shall mean the Escrow Account maintained
pursuant to Section 5.06 hereof.

"Basic Carrying Costs Monthly Installment" shall mean Lender's estimate of
one-twelfth (1/12th) of the annual amount for Basic Carrying Costs.  "Basic
Carrying Costs Monthly Installment" shall also include, if required by Lender, a
sum of money which, together with such monthly installments, will be sufficient
to make the payment of each such Basic Carrying Cost at least fifteen (15) days
prior to the date initially due.  Should such Basic Carrying Costs not be
ascertainable at the time any monthly deposit is required to be made, the Basic
Carrying Costs Monthly Installment shall be determined by Lender in its
reasonable discretion on the basis of the aggregate Basic Carrying Costs for the
prior Fiscal Year or month or the prior payment period for such cost.  As soon
as the Basic Carrying Costs are fixed for the then current Fiscal Year, month or
period, the next ensuing Basic Carrying Costs Monthly Installment shall be
adjusted to reflect any deficiency or surplus in prior monthly payments.  If at
any time during the term of the Loan Lender determines that there will be
insufficient funds in the Basic Carrying Costs Escrow Account to make payments
when they become due and payable, Lender shall have the right to adjust the
Basic Carrying Costs Monthly Installment such that there will be sufficient
funds to make such payments.

-6-

 

--------------------------------------------------------------------------------




"Basic Carrying Costs Sub-Account" shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 into which the Basic Carrying Costs
Monthly Installment shall be deposited.

"Borrower" shall mean Borrower named herein and any successor to the obligations
of Borrower.

"Borrower's Operating Account" shall mean checking account number 1019785981
held by Borrower at PNC Bank, National Association.

"Business Day" shall mean any day other than (a) a Saturday or Sunday, or (b) a
day on which banking and savings and loan institutions in the State of New York
or the State of North Carolina are authorized or obligated by law or executive
order to be closed, or at any time during which the Loan is an asset of a
Securitization, the cities, states and/or commonwealths used in the comparable
definition of "Business Day" in the Securitization documents.

"Buyer" shall have the meaning set forth in Section 9.04 of this Security
Instrument.

"Capital Expenditures" shall mean for any period, the amount expended for items
capitalized under GAAP including expenditures for building improvements or major
repairs, leasing commissions and tenant improvements.

"Cash Expenses" shall mean for any period, the operating expenses for the
Property as set forth in an Approved Annual Budget to the extent that such
expenses are actually incurred by Borrower minus payments into the Basic
Carrying Costs Sub-Account, the Debt Service Payment Sub-Account and the
Recurring Replacement Reserve Sub-Account.

"Central Account" shall mean an Eligible Account, maintained at the Bank, in the
name of Lender or its successors or assigns (as secured party) as may be
designated by Lender.

"Closing Date" shall mean the date of the Note.

"Code" shall mean the Internal Revenue Code of 1986, as amended and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto.

"Condemnation Proceeds" shall mean all of the proceeds in respect of any Taking
or purchase in lieu thereof.

"Contest" shall have the meaning set forth in Section 18.32 hereof.

"Contractual Obligation" shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of the property owned by it
is bound.

-7-

 

--------------------------------------------------------------------------------


"Control" means, when used with respect to any specific Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person whether through ownership of voting
securities, beneficial interests, by contract or otherwise.  The definition is
to be construed to apply equally to variations of the word "Control" including
"Controlled," "Controlling" or "Controlled by."

"CPI" shall mean "The Consumer Price Index (New Series) (Base Period
1982-84=100) (all items for all urban consumers)" issued by the Bureau of Labor
Statistics of the United States Department of Labor (the "Bureau").  If the CPI
ceases to use the 1982-84 average equaling 100 as the basis of calculation, or
if a change is made in the term, components or number of items contained in said
index, or if the index is altered, modified, converted or revised in any other
way, then the index shall be adjusted to the figure that would have been arrived
at had the change in the manner of computing the index in effect at the date of
this Security Instrument not been altered.  If at any time during the term of
this Security Instrument the CPI shall no longer be published by the Bureau,
then any comparable index issued by the Bureau or similar agency of the United
States issuing similar indices shall be used in lieu of the CPI.

"Current Month" shall mean each Interest Accrual Period.

"Debt" shall have the meaning set forth in the Recitals hereto.

"Debt Service" shall mean the amount of interest and principal payments due and
payable in accordance with the Note during an applicable period.

"Debt Service Coverage" shall mean the quotient obtained by dividing Adjusted
Net Cash Flow for the specified period by the sum of the (a) aggregate payments
of interest, principal and all other sums due for such specified period under
the Note (determined as of the date the calculation of Debt Service Coverage is
required or requested hereunder) and (b) aggregate payments of interest,
principal and all other sums due for such specified period pursuant to the terms
of subordinate or mezzanine financing, if any, then secured by any interest in
the Property or a direct ownership interest in Borrower or, if Debt Service
Coverage is being calculated in connection with a request for consent to any
subordinate financing, then proposed.  In determining Debt Service Coverage, the
applicable interest rate for the Loan and for any floating rate loan referred to
in clause (b) above, if any, shall be the Interest Rate, with respect to the
Loan, and the applicable margin over the applicable index, with respect to any
other loan referred to in clause (b) above, plus the then current applicable
index rate, with respect to any other loan described in clause (b) above (but in
no event more than the strike price set forth in the Rate Cap Agreement or any
similar agreement applicable to any loan referred to in clause (b) above).

"Debt Service Payment Sub-Account" shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 hereof into which the Required Debt
Service Payment shall be deposited.

"Default" shall mean any Event of Default or event which would constitute an
Event of Default if all requirements in connection therewith for the giving of
notice, the lapse of time, and the happening of any further condition, event or
act, had been satisfied.

"Default Rate" shall mean the lesser of (a) the highest rate allowable at law
and (b) four percent (4%) above the interest rate set forth in the Note.

-8-

 

--------------------------------------------------------------------------------




"Default Rate Interest" shall mean, to the extent the Default Rate becomes
applicable, interest in excess of the interest which would have accrued on (a)
the principal amount of the Loan which is outstanding from time to time and (b)
any accrued but unpaid interest, if the Default Rate was not applicable.

"Development Laws" shall mean all applicable subdivision, zoning, environmental
protection, wetlands protection, or land use laws or ordinances, and any and all
applicable rules and regulations of any Governmental Authority promulgated
thereunder or related thereto.

"Eligible Account" shall mean a segregated account which is either (a) an
account or accounts maintained with a federal or state chartered depository
institution or trust company the long term unsecured debt obligations of which
are rated by each of the Rating Agencies (or, if not rated by Fitch, Inc.
("Fitch"), otherwise acceptable to Fitch, as confirmed in writing that such
account would not, in and of itself, result in a downgrade, qualification or
withdrawal of the then current ratings assigned to any certificates issued in
connection with a Securitization) in its highest rating category at all times
(or, in the case of the Basic Carrying Costs Escrow Account, the long term
unsecured debt obligations of which are rated at least "AA" (or its equivalent))
by each of the Rating Agencies (or, if not rated by Fitch, otherwise acceptable
to Fitch, as confirmed in writing that such account would not, in and of itself,
result in a downgrade, qualification or withdrawal of the then current ratings
assigned to any certificates issued in connection with a Securitization) or, if
the funds in such account are to be held in such account for less than thirty
(30) days, the short term obligations of which are rated by each of the Rating
Agencies (or, if not rated by Fitch, otherwise acceptable to Fitch, as confirmed
in writing that such account would not, in and of itself, result in a downgrade,
qualification or withdrawal of the then current ratings assigned to any
certificates issued in connection with a Securitization) in its highest rating
category at all times or (b) a segregated account or accounts maintained with a
federal or state chartered depository institution or trust company acting in its
fiduciary capacity which, in the case of a state chartered depository
institution is subject to regulations substantially similar to 12 C.F.R. §
9.10(b), having in either case a combined capital and surplus of at least
$100,000,000 and subject to supervision or examination by federal and state
authority, or otherwise acceptable (as evidenced by a written confirmation from
each Rating Agency that such account would not, in and of itself, cause a
downgrade, qualification or withdrawal of the then current ratings assigned to
any certificates issued in connection with a Securitization) to each Rating
Agency, which may be an account maintained by Lender or its agents.  Eligible
Accounts may bear interest.

"Engineer" shall have the meaning set forth in Section 3.04(b)(i) hereof.

"Environmental Problem" shall mean any of the following:

(a)                the presence of any Hazardous Material on, in, under, or
above all or any portion of the Property;

(b)               the release or threatened release of any Hazardous Material
from or onto the Property;

-9-

 

--------------------------------------------------------------------------------


(c)                the violation or threatened violation of any Environmental
Statute with respect to the Property; or

(d)               the failure to obtain or to abide by the terms or conditions
of any permit or approval required under any Environmental Statute with respect
to the Property.

A condition described above shall be an Environmental Problem regardless of
whether or not any Governmental Authority has taken any action in connection
with the condition and regardless of whether that condition was in existence on
or before the date hereof.

"Environmental Report" shall mean the environmental audit report for the
Property and any supplements or updates thereto, previously delivered to Lender
in connection with the Loan.

"Environmental Statute" shall mean any federal, state or local statute,
ordinance, rule or regulation, any judicial or administrative order (whether or
not on consent) or judgment applicable to Borrower or the Property including,
without limitation, any judgment or settlement based on common law theories, and
any provisions or condition of any permit, license or other authorization
binding on Borrower relating to (a) the protection of the environment, the
safety and health of persons (including employees) or the public welfare from
actual or potential exposure (or effects of exposure) to any actual or potential
release, discharge, disposal or emission (whether past or present) of any
Hazardous Materials or (b) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of any Hazardous Materials,
including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 ("CERCLA"), as amended by the Superfund
Amendments and Reauthorization Act of 1986, 42 U.S.C. §9601 et seq., the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of
1976, as amended by the Solid and Hazardous Waste Amendments of 1984, 42 U.S.C.
§6901 et seq., the Federal Water Pollution Control Act, as amended by the Clean
Water Act of 1977, 33 U.S.C. §1251 et seq., the Toxic Substances Control Act of
1976, 15 U.S.C. §2601 et seq., the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. §1101 et seq., the Clean Air Act of 1966,
as amended, 42 U.S.C. §7401 et seq., the National Environmental Policy Act of
1975, 42 U.S.C. §4321, the Rivers and Harbors Act of 1899, 33 U.S.C. §401 et
seq., the Endangered Species Act of 1973, as amended, 16 U.S.C. §1531 et seq.,
the Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. §651 et
seq., and the Safe Drinking Water Act of 1974, as amended, 42 U.S.C. §300(f) et
seq., and all rules, regulations and guidance documents promulgated or published
thereunder.

"Equipment" shall have the meaning set forth in granting clause (d) of this
Security Instrument.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.  Section
references to ERISA are to ERISA, as in effect at the date of this Security
Instrument and, as of the relevant date, any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefor.

-10-

 

--------------------------------------------------------------------------------




"ERISA Affiliate" shall mean any corporation or trade or business that is a
member of any group of organizations (a) described in Section 414(b) or (c) of
the Code of which Borrower or Guarantor is a member and (b) solely for purposes
of potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11)
of the Code and the lien created under Section 302(f) of ERISA and Section
412(n) of the Code, described in Section 414(m) or (o) of the Code of which
Borrower or Guarantor is a member.

"Escrow Account" shall mean each of the Basic Carrying Costs Escrow Account, the
Recurring Replacement Reserve Escrow Account, the Rollover Reserve Escrow
Account, the Debt Service/Leasing Escrow Account, the Financial Covenant Reserve
Escrow Account, the Rent Abatement Reserve Escrow Account, and the Master Lease
Escrow Account, each of which shall be an Eligible Account or book entry
sub-account of an Eligible Account.

"Event of Default" shall have the meaning set forth in Section 13.01 hereof.

"Extraordinary Expense" shall mean an extraordinary operating expense or capital
expense not set forth in the Approved Annual Budget or allotted for in the
Recurring Replacement Reserve Escrow Account.  Borrower shall deliver promptly
to Lender a reasonably detailed explanation of such proposed Extraordinary
Expense for the approval of Lender (such approval not to be unreasonably
withheld or delayed).

"Financial Covenant Reserve Escrow Account" shall have the meaning set forth in
Section 5.11 hereof.

"Financial Covenant Sub-Account" shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 hereof.

"First Interest Accrual Period" shall mean the period commencing on the Closing
Date and ending on the tenth (10th) day of the month following the month in
which the Closing Date occurs.

"Fiscal Year" shall mean the twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of this Security
Instrument, or such other fiscal year of Borrower as Borrower may select from
time to time with the prior written consent of Lender.

"Fixtures" shall have the meaning set forth in granting clause (d) of this
Security Instrument.

"GAAP" shall mean generally accepted accounting principles in the United States
of America, as of the date of the applicable financial report, consistently
applied.

"General Partner" shall mean, if Borrower is a partnership, each general partner
of Borrower and, if Borrower is a limited liability company, each managing
member of Borrower.  In the event that Borrower is a single member limited
liability company, the term "General Partner" shall include such single member.

-11-

 

--------------------------------------------------------------------------------


"Governmental Authority" shall mean, with respect to any Person, any federal or
State government or other political subdivision thereof and any entity,
including any regulatory or administrative authority or court, exercising
executive, legislative, judicial, regulatory or administrative or
quasi-administrative functions of or pertaining to government, and any
arbitration board or tribunal, in each case having jurisdiction over such
applicable Person or such Person's property and any stock exchange on which
shares of capital stock of such Person are listed or admitted for trading.

"Guarantor" shall mean any Person guaranteeing, in whole or in part, the
obligations of Borrower under the Loan Documents.

"Hazardous Material" shall mean any flammable, explosive or radioactive
materials, hazardous materials or wastes, hazardous or toxic substances,
pollutants or related materials, asbestos or any material containing asbestos,
or any other substance or material as defined in or regulated by any
Environmental Statutes.

"Impositions" shall mean all taxes (including, without limitation, all real
estate, ad valorem, sales (including those imposed on lease rentals), use,
single business, gross receipts, value added, intangible, transaction, privilege
or license or similar taxes), assessments (including, without limitation, all
assessments for public improvements or benefits, whether or not commenced or
completed prior to the date hereof and whether or not commenced or completed
within the term of this Security Instrument), ground rents, water, sewer or
other rents and charges, excises, levies, fees (including, without limitation,
license, permit, inspection, authorization and similar fees), and all other
governmental charges, in each case whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character in respect of the
Property and/or any Rent (including all interest and penalties thereon), which
at any time prior to, during or in respect of the term hereof may be assessed or
imposed on or in respect of or be a lien upon (a) Borrower (including, without
limitation, all franchise, single business or other taxes imposed on Borrower
for the privilege of doing business in the jurisdiction in which the Property or
any other collateral delivered or pledged to Lender in connection with the Loan
is located) or Lender with respect to the Property or the Loan, (b) the Property
or any part thereof or any Rents therefrom or any estate, right, title or
interest therein, or (c) any occupancy, operation, use or possession of, or
sales from, or activity conducted on, or in connection with the Property, or any
part thereof, or the leasing or use of the Property, or any part thereof, or the
acquisition or financing of the acquisition of the Property, or any part
thereof, by Borrower.

"Improvements" shall have the meaning set forth in granting clause (b) of this
Security Instrument.

"Indemnified Parties" shall have the meaning set forth in Section 12.01 hereof.

-12-

 

--------------------------------------------------------------------------------


"Independent Director" shall mean a natural person who is not at the time of
initial appointment as a director or at any time while serving as a director or
manager of the Borrower and has not been at any time during the five (5) years
preceding such initial appointment, (a) a stockholder, director (with the
exception of serving as an Independent Director of Member), officer, trustee,
employee, partner, member, attorney or counsel of Borrower or any Affiliate of
Borrower; (b) a creditor, customer, supplier, or other person who derives any of
its purchases or revenues from its activities with the Borrower or any Affiliate
of either of them; (c) a Person Controlling or under common Control with any
Person excluded from serving as Independent Director under (a) or (b); or (d) a
member of the immediate family by blood or marriage of any Person excluded from
serving as Independent Director under (a) or (b).  A natural person who
satisfies the foregoing definition other than subparagraph (b) shall not be
disqualified from serving as an Independent Director of the Borrower if such
individual is an Independent Director provided by a nationally-recognized
company that provides professional independent directors (a "Professional
Independent Director") and other corporate services in the ordinary course of
its business.  A natural person who otherwise satisfies the foregoing definition
other than subparagraph (a) by reason of being the independent director of a
"special purpose entity" affiliated with the Borrower shall not be disqualified
from serving as an Independent Director of the Borrower if such individual is
either (i) a Professional Independent Director or (ii) the fees that such
individual earns from serving as independent director of Affiliates of the
Borrower constitute in the aggregate less than five percent (5%) of such
individual's annual income.  Notwithstanding the immediately preceding sentence,
an Independent Director may not simultaneously serve as Independent Director of
the Borrower and independent director of a special purpose entity that owns a
direct or indirect equity interest in the Borrower.

"Initial Engineering Deposit" shall equal the amount set forth on Exhibit B
attached hereto and made a part hereof.

"Institutional Lender" shall mean any of the following Persons:  (a) any bank,
savings and loan association, savings institution, trust company or national
banking association, acting for its own account or in a fiduciary capacity, (b)
any charitable foundation, (c) any insurance company or pension and/or annuity
company, (d) any fraternal benefit society, (e) any pension, retirement or
profit sharing trust or fund within the meaning of Title I of ERISA or for which
any bank, trust company, national banking association or investment adviser
registered under the Investment Advisers Act of 1940, as amended, is acting as
trustee or agent, (f) any investment company or business development company, as
defined in the Investment Company Act of 1940, as amended, (g) any small
business investment company licensed under the Small Business Investment Act of
1958, as amended, (h) any broker or dealer registered under the Securities
Exchange Act of 1934, or any investment adviser registered under the Investment
Adviser Act of 1940, as amended, (i) any government, any public employees'
pension or retirement system, or any other government agency supervising the
investment of public funds, or (j) any other entity all of the equity owners of
which are Institutional Lenders; provided that each of said Persons shall have
net assets in excess of $1,000,000,000 and a net worth in excess of
$500,000,000, be in the business of making commercial mortgage loans, secured by
properties of like type, size and value as the Property and have a long term
credit rating which is not less than "BBB-" (or its equivalent) from the Rating
Agency.

"Insurance Proceeds" shall mean all of the proceeds received under the insurance
policies required to be maintained by Borrower pursuant to Article III hereof.

-13-

 

--------------------------------------------------------------------------------


"Insurance Requirements" shall mean all terms of any insurance policy required
by this Security Instrument, all requirements of the issuer of any such policy,
and all regulations and then current standards applicable to or affecting the
Property or any use or condition thereof, which may, at any time, be required by
the Board of Fire Underwriters, if any, having jurisdiction over the Property,
or such other Person exercising similar functions.

"Intercreditor Agreement" shall have the meaning set forth in Section 9.05(a) of
this Security Instrument.

"Interest Accrual Period" shall have the meaning set forth in the Note.

"Interest Rate" shall have the meaning set forth in the Note.

"Interest Shortfall" shall mean any shortfall in the amount of interest required
to be paid with respect to the Loan Amount on any Payment Date including
interest through the end of the Interest Accrual Period in which such Payment
Date (or other payment such as an Unscheduled Payment) occurs.

"Late Charge" shall have the meaning set forth in Section 13.09 hereof.

"Leases" shall have the meaning set forth in granting clause (f) of this
Security Instrument.

"Legal Requirement" shall mean as to any Person, the certificate of
incorporation, by-laws, certificate of limited partnership, agreement of limited
partnership or other organization or governing documents of such Person, and any
law, statute, order, ordinance, judgment, decree, injunction, treaty, rule or
regulation (including, without limitation, Environmental Statutes, Development
Laws and Use Requirements) or determination of an arbitrator or a court or other
Governmental Authority and all covenants, agreements, restrictions and
encumbrances contained in any instruments, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

"Lender" shall mean the Lender named herein and its successors or assigns.

"Letter of Credit" shall have the meaning set forth in Section 5.10(b) hereof.

"Loan" shall have the meaning set forth in the Recitals hereto.

"Loan Amount" shall have the meaning set forth in the Recitals hereto.

"Loan Documents" shall mean this Security Instrument, the Note, the Assignment,
and any and all other agreements, instruments, certificates or documents
executed and delivered by Borrower or any Affiliate of Borrower in connection
with the Loan.

"Loan Year" shall mean each 365 day period (or 366 day period if the month of
February in a leap year is included) commencing on the first day of the month
following the Closing Date (provided, however, that the first Loan Year shall
also include the period from the Closing Date to the end of the month in which
the Closing Date occurs). 

"Loss Proceeds" shall mean, collectively, all Insurance Proceeds and all
Condemnation Proceeds.

-14-

 

--------------------------------------------------------------------------------


"Major Space Lease" shall mean any Space Lease of a tenant or Affiliate of such
tenant where such tenant or such Affiliate leases, in the aggregate, more than
75,000 square feet of space at the Property.

"Management Agreement" shall have the meaning set forth in Section 7.02 hereof.

"Manager" shall mean the Person, other than Borrower, which manages the Property
on behalf of Borrower.

"Manager Certification" shall have the meaning set forth in Section 2.09 hereof.

"Master Lease" shall mean that certain Lease dated as of July 11, 2006 between
Borrower, as landlord, and Lincoln-Carlyle Illinois Center, LLC, as tenant.

"Master Lease Reserve Escrow Account" shall have the meaning set forth in
Section 5.15 hereof.

"Master Lease Space" shall mean the space at the Property leased pursuant to the
Master Lease

"Material Adverse Effect" shall mean any event or condition that has a material
adverse effect on (a) the Property, (b) the business, prospects, profits,
management, operations or condition (financial or otherwise) of Borrower, (c)
the enforceability, validity, perfection or priority of the lien of any Loan
Document or (d) the ability of Borrower to perform any obligations under any
Loan Document.

"Maturity", when used with respect to the Note, shall mean the Maturity Date set
forth in the Note or such other date pursuant to the Note on which the final
payment of principal, and premium, if any, on the Note becomes due and payable
as therein or herein provided, whether at Stated Maturity or by declaration of
acceleration, or otherwise.

"Maturity Date" shall mean the Maturity Date set forth in the Note.

"Member" means Parkway Chicago, LLC, a Delaware limited liability company.

"Mezzanine Borrower" shall have the meaning set forth in Section 9.05(a) of this
Security Instrument.

"Mezzanine Lender" shall have the meaning set forth in Section 9.05(a) of this
Security Instrument.

"Mezzanine Loan" shall have the meaning set forth in Section 9.05(a) of this
Security Instrument.

"Mezzanine Loan Documents" shall have the meaning set forth in Section 9.05 of
this Security Instrument.

-15-

 

--------------------------------------------------------------------------------


"Mezzanine Sweep Termination Notice" shall have the meaning set forth in the
Mezzanine Loan Documents.

"Multiemployer Plan" shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been, or were required to have been,
made by Borrower, Guarantor or any ERISA Affiliate and which is covered by Title
IV of ERISA.

"Net Capital Expenditures" shall mean for any period the amount by which Capital
Expenditures during such period exceeds reimbursements for such items during
such period from any fund established pursuant to the Loan Documents.

"Net Operating Income" shall mean in each Fiscal Year or portion thereof during
the term hereof, Operating Income less Operating Expenses.

"Net Proceeds" shall mean the excess of (a)(i) the purchase price (at
foreclosure or otherwise) actually received by Lender with respect to the
Property as a result of the exercise by Lender of its rights, powers, privileges
and other remedies after the occurrence of an Event of Default, or (ii) in the
event that Lender (or Lender's nominee) is the purchaser at foreclosure by
credit bid, then the amount of such credit bid, in either case, over (b) all
costs and expenses, including, without limitation, all attorneys' fees and 
disbursements and any brokerage fees, if applicable, incurred by Lender in
connection with the exercise of such remedies, including the sale of such
Property after a foreclosure against the Property.

"Non-Renewal Notice" shall have the meaning set forth in Section 5.10(b) hereof.

"Note" shall have the meaning set forth in the Recitals hereto.

"O&M Operative Period" shall mean the period of time commencing upon the
determination by Lender that the Debt Service Coverage (tested quarterly except
during the continuance of an O&M Operative Period, in which event the Debt
Service Coverage shall be tested monthly and shall be calculated based upon
information contained in the reports furnished to Lender pursuant to Section
2.09 hereof) is less than 1.05:1 and terminating on the Payment Date next
succeeding the date upon which Lender determines that the Debt Service Coverage
for two (2) consecutive calendar months is 1.20:1 or greater.

"OFAC List" means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and accessible through the internet
website www.treas.gov/ofac/t11sdn.pdf.

"Officer's Certificate" shall mean a certificate delivered to Lender by Borrower
which is signed on behalf of Borrower by the Chief Financial Officer of Borrower
which states that the items set forth in such certificate are true, accurate and
complete in all respects.

-16-

 

--------------------------------------------------------------------------------


"Operating Expenses" shall mean, in each Fiscal Year or portion thereof during
the term hereof, all expenses directly attributable to the operation, repair
and/or maintenance of the Property including, without limitation, (a)
Impositions, (b) insurance premiums, (c) management fees, whether or not
actually paid, equal to the greater of the actual management fees and three
percent (3%) of annual "base" or "fixed" Rent due under the Leases and (d) costs
attributable to the operation, repair and maintenance of the systems for
heating, ventilating and air conditioning the Improvements and actually paid for
by Borrower.  Operating Expenses shall not include interest, principal and
premium, if any, due under the Note or otherwise in connection with the Debt,
income taxes, extraordinary capital improvement costs, any non-cash charge or
expense such as depreciation or amortization or any item of expense otherwise
includable in Operating Expense which is paid directly by any tenant except real
estate taxes paid directly to any taxing authority by any tenant.

"Operating Income" shall mean, in each Fiscal Year or portion thereof during the
term hereof, all revenue derived by Borrower arising from the Property
including, without limitation, rental revenues (whether denominated as basic
rent, additional rent, escalation payments, electrical payments or otherwise)
and other fees and charges payable pursuant to Leases or otherwise in connection
with the Property, disbursements to Borrower from the Escrow Accounts for
amounts paid which are included as Operating Expenses and business interruption,
rent or other similar insurance proceeds.  Operating Income shall not include
(a) Insurance Proceeds (other than proceeds of rent, business interruption or
other similar insurance allocable to the applicable period) and Condemnation
Proceeds (other than Condemnation Proceeds arising from a temporary taking or
the use and occupancy of all or part of the applicable Property allocable to the
applicable period), or interest accrued on such Condemnation Proceeds, (b)
proceeds of any financing, (c) proceeds of any sale, exchange or transfer of the
Property or any part thereof or interest therein, (d) capital contributions or
loans to Borrower or an Affiliate of Borrower, (e) any item of income otherwise
includable in Operating Income but paid directly by any tenant to a Person other
than Borrower except for real estate taxes paid directly to any taxing authority
by any tenant, (f) any other extraordinary, non-recurring revenues, (g) Rent
paid by or on behalf of any lessee under a Space Lease which is the subject of
any proceeding or action relating to its bankruptcy, reorganization or other
arrangement pursuant to the Bankruptcy Code or any similar federal or state law
or which has been adjudicated a bankrupt or insolvent unless such Space Lease
has been affirmed by the trustee in such proceeding or action, (h) Rent paid by
or on behalf of any lessee under a Space Lease the demised premises of which are
not occupied either by such lessee or by a sublessee thereof due to such tenant
or tenants vacating the applicable premises, or (i) sales tax rebates from any
Governmental Authority.

"Operation and Maintenance Expense Escrow Account" shall mean the Escrow Account
maintained pursuant to Section 5.09 hereof relating to the payment of Operating
Expenses (exclusive of Basic Carrying Costs).

"Operation and Maintenance Expense Sub-Account" shall mean the Sub-Account of
the Central Account established pursuant to Section 5.02 hereof into which Cash
Expenses, Net Capital Expenditures and approved Extraordinary Expenses shall be
deposited.

"Pad Owners" shall mean any owner of any fee interest in property contiguous to
or surrounded by the Property who has entered into or is subject to a reciprocal
easement agreement or other agreement or agreements with Borrower either (a) in
connection with an existing or potential improvement on such property or (b)
relating to or affecting the Property. 

-17-

 

--------------------------------------------------------------------------------


"Parkway" shall mean Parkway Properties LP, a Delaware limited partnership

"Payment Date" shall have the meaning set forth in the Note.

"PBGC" shall mean the Pension Benefit Guaranty Corporation established under
ERISA, or any successor thereto.

"Permitted Encumbrances" shall have the meaning set forth in Section 2.05(a)
hereof.

"Permitted Investments" shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Lender, a servicer of the Loan, the trustee under any
securitization of any of their respective Affiliates, payable on demand or
having a maturity date not later than the Business Day immediately prior to the
date on which the funds used to acquire such investment are required to be used
under this Agreement and meeting one of the appropriate standards set forth
below:

(a)  obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America and are one or more of the following: obligations of the U.S.
Treasury (all direct or fully guaranteed obligations, the General Services
Administration (participation certificates), the Small Business Administration
(guaranteed participation certificates and guaranteed pool certificates) and the
U.S. Department of Housing and Urban Development (local authority bonds);
provided, however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) be rated "AAA" or the equivalent by each of the Rating Agencies,
(iii) if rated by S&P, must not have an "r" highlighter affixed to their rating,
(iv) if such investments have a variable rate of interest, such interest rate
must be tied to a single interest rate index plus a fixed spread (if any) and
must move proportionately with that index, and (v) such investments must not be
subject to liquidation prior to their maturity;

(b) Federal Housing Administration debentures;

(c)  obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations) and the Federal National Mortgage Association
(debt obligations); provided, however, that the investments described in this
clause must (i) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (ii) if rated by S&P, must not have an "r"
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;

-18-

 

--------------------------------------------------------------------------------


(d)  federal funds, unsecured certificates of deposit, time deposits, bankers'
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (i) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (ii) if rated by S&P,
must not have an "r" highlighter affixed to their rating, (iii) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (iv) such investments must not be subject
to liquidation prior to their maturity;

(e)  fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers' acceptances issued by,
any bank or trust company, savings and loan association or savings bank, the
short term obligations of which at all times are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency in the highest short term rating category
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (i) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (ii) if rated by S&P, must not have an "r"
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;

(f)  debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest long-term unsecured
rating category; provided, however, that the investments described in this
clause must (i) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (ii) if rated by S&P, must not have an "r"
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;

-19-

 

--------------------------------------------------------------------------------


(g)  commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if rated by S&P, must not have an "r" highlighter affixed to their
rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity;

(h)  units of taxable money market funds, which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invest
solely in obligations backed by the full faith and credit of the United States,
which funds have the highest rating available from each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

(i)  any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (i) Lender and (ii) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments, and (B) the right to receive principal and interest payments
on such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of one hundred twenty percent (120%) of
the yield to maturity at par of such underlying investment; and

provided, further that at any time that Borrower is not permitted under the Loan
Documents to select Permitted Investments, the term "Permitted Investments"
shall mean any one or more of the obligations or securities included in
subsections (a) through (c) above.

"Person" shall mean any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

-20-

 

--------------------------------------------------------------------------------


"Plan" shall mean an employee benefit or other plan established or maintained by
Borrower, Guarantor or any ERISA Affiliate during the five-year period ended
prior to the date of this Security Instrument or to which Borrower, Guarantor or
any ERISA Affiliate makes, is obligated to make or has, within the five year
period ended prior to the date of this Security Instrument, been required to
make contributions (whether or not covered by Title IV of ERISA or Section 302
of ERISA or Section 401(a) or 412 of the Code), other than a Multiemployer Plan.

"PPI" shall mean Parkway Properties, Inc., a Maryland corporation.

"Premises" shall have the meaning set forth in granting clause (a) of this
Security Instrument.

"Principal Amount" shall mean the Loan Amount as such amount may be reduced from
time to time pursuant to the terms of this Security Instrument, the Note or the
other Loan Documents.

"Principal Payments" shall mean all payments of principal made pursuant to the
terms of the Note.

"Pro-Forma Net Operating Income" shall mean Pro-Forma Operating Income less
Pro-Forma Operating Expenses.

"Pro-Forma Operating Expenses" shall mean projected annualized Operating
Expenses based on a trailing twelve (12)-month period adjusted upwards (but not
downwards) by CPI as reasonably adjusted by Lender to take into account, among
other things, anticipated increases in Operating Expenses.

"Pro-Forma Operating Income" shall mean projected annualized Operating Income
based on the most recent rent roll and such other information as is required to
be delivered by Borrower pursuant to Section 2.09 hereof excluding only rent
receivables (pursuant to the most recent Rent Roll) that are more than
forty-five (45) days old as reasonably adjusted by Lender to take into account,
among other things, a vacancy factor equal to anticipated vacancies.

"Prohibited Person" means any Person identified on the OFAC List or any other
Person with whom a U.S. Person may not conduct business or transactions by
prohibition of Federal law or Executive Order of the President of the United
States or America.

"Property" shall have the meaning set forth in the granting clauses of this
Security Instrument.

"Property Agreements" shall mean all agreements, grants of easements and/or
rights-of-way, reciprocal easement agreements, permits, declarations of
covenants, conditions and restrictions, disposition and development agreements,
planned unit development agreements, management or parking agreements, party
wall agreements or other instruments affecting the Property, including, without
limitation any agreements with Pad Owners, but not including any brokerage
agreements, management agreements, service contracts, Space Leases or the Loan
Documents.

-21-

 

--------------------------------------------------------------------------------


"Qualified Financial Institution" shall mean one or more of the following: (i) a
real estate investment trust, bank, saving and loan association, investment
bank, insurance company, trust company, commercial credit corporation, pension
plan, pension fund or pension advisory firm, mutual fund, government entity or
plan, (ii) investment company, money management firm or "qualified institutional
buyer" within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional "accredited investor" within the meaning of
Regulation D under the Securities Act of 1933, as amended, which is regularly
engaged in the business of making or owning loans of similar types to the
Mezzanine Loan or the Loan, (iii) a Qualified Trustee in connection with a
securitization of, the creation of collateralized debt obligations ("CDO")
secured by or financing through an "owner trust" of, the Mezzanine Loan, so long
as (I) the special servicer or manager of such securitization, CDO or trust has
the Required Special Servicer Rating, (II) the "controlling class" of such
securitization vehicle is held by the Mezzanine Beneficiary or a Qualified
Financial Institution and (III) the operative documents of the related
securitization vehicle, CDO or financing must require that (x) the "controlling
class" or "equity interest" in such securitization vehicle or CDO are owned by
the Mezzanine Beneficiary, a Qualified Financial Institution or a Permitted
Investment Fund and (y) if any of the relevant trustee, special servicer,
manager or controlling class fails to meet the requirements of such clause, such
entity must be replaced by a qualifying entity within 30 days, (iv) an
investment fund, limited liability company, limited partnership or general
partnership (a "Permitted Investment Fund") where the Mezzanine Beneficiary or a
Qualified Financial Institution or a Permitted Fund Manager acts as the general
partner, managing member or fund manager and at least 50% of the equity
interests in such Investment Fund are owned, directly or indirectly, by one or
more of the following: the Mezzanine Beneficiary, a Qualified Financial
Institution, an institutional "accredited investor", within the meaning of
Regulation D promulgated under the Securities Act of 1933, as amended, and/or a
"qualified institutional buyer" or both within the meaning of Rule 144A
promulgated under the Securities Exchange Act of 1934 (provided each
institutional "accredited investor" or "qualified institutional buyer" meets the
test set forth in clause (vi) (A) below), as amended, (v) any other lender or
entity (including any opportunity funds) regularly engaged in the business of
making mezzanine loans which has been approved as a Qualified Financial
Institution hereunder by the Rating Agencies, or (vi) an institution
substantially similar to any of the foregoing entities described in clauses
(b)(i) or (ii) of this definition, and as to each of the entities described in
clauses (b)(i), (ii) and (vi) provided such entity (A) has total assets (in name
or under management) in excess of $600,000,000 and (except with respect to a
pension advisory firm or similar fiduciary) capital/statutory surplus or
shareholder's equity of $200,000,000; and (B) is regularly engaged in the
business of making or owning commercial real estate loans or commercial loans
secured by a pledge of interests in a mortgage borrower or (vii) any entity
Controlled (as defined below) by any one or more of the entities described in
clause (b) of this definition. For purposes of this definition only, "Control"
means the ownership, directly or indirectly, in the aggregate of more than fifty
percent (50%) of the beneficial ownership interest of an entity and the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of an entity, whether through the
ability to exercise voting power, by contract or otherwise. As of the Closing
Date, Wachovia Bank, National Association shall be deemed to be a Qualified
Financial Institution.

-22-

 

--------------------------------------------------------------------------------


"Qualified Joint Venture Party" shall mean any person or entity (or any entity
owned and controlled by any person or entity) (i) (A) that is regularly engaged
in the business of owning or investing in commercial real estate, (B) whose
funds or assets do not constitute property of, or shall be beneficially owned
directly or indirectly, by any person subject to sanctions or trade restrictions
under United States law ("Embargoed Person" or "Embargoed Persons") that are
identified on (1) the "List of Specially Designated Nationals and Blocked
Persons" maintained by the Office of Foreign Assets Control (OFAC), U.S.
Department of the Treasury, and/or to such transferee's best knowledge, as of
the date thereof, based upon reasonable inquiry by such transferee, on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or regulation promulgated thereunder, with the result that
the investment in such transferee or any guarantor, as applicable (whether
directly or indirectly), is prohibited by law, or the transfer of the Property
and the related assumption of the Loan would be in violation of law, or (2)
Executive Order 13224 (September 23, 2001) issued by the President of the United
States ("Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism"), any related
enabling legislation or any other similar executive orders (including but not
limited to the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, U.S. Public Law
107-56, and the related regulations issued thereunder, including temporary
regulations), and no Embargoed Person shall have any direct interest, and to
such transferee's best knowledge, as of the date thereof, based upon reasonable
inquiry by such transferee, indirect interest, of any nature whatsoever in such
transferee or any guarantor, as applicable, with the result that the investment
in such transferee or any guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the transfer of the Property or the Loan is
in violation of law or (ii) that is an entity which is an indirect owner of
Borrower and which is a real estate investment trust or the operating
partnership of such real estate investment trust.

"Qualified Property Manager" shall mean Manager or a reputable and experienced
professional management organization either (a) (i) having at least five (5)
years' experience in the management of commercial properties with similar uses
as the Premises and in the jurisdiction in which the Premises are located, (ii)
having, for at least five (5) years prior to its engagement as property manager,
managed at least (5) properties of the same property type as the Premises and
(iii) which manages, together with its affiliates, at least five (5) first class
office buildings totaling at least 2,000,000 square feet of gross leasable area,
exclusive of the Property or (b) is approved by Lender, which approval shall not
have been unreasonably withheld and for which Lender shall have received written
confirmation from the Rating Agencies that the employment of such manager will
not result in a downgrade, withdrawal or qualification of the initial, or if
higher, then current ratings issued in connection with a Securitization, or if a
Securitization has not occurred, any ratings to be assigned in connection with a
Securitization, or if a Securitization has not occurred, any ratings to be
assigned in connection with a Securitization.

"Qualified Trustee" shall mean (i) a corporation, national bank, national
banking association or trust company, organized and doing business under the
laws of any state or the United States of America, authorized under such laws to
exercise corporate trust powers and to accept the trust conferred, having a
combined capital and surplus of at least $100,000,000 and subject to supervision
or examination by federal or state authority, (ii) an institution insured by the
Federal Deposit Insurance Corporation or (iii) an institution whose long-term
senior unsecured debt is rated either of the then in effect top two rating
categories of each Rating Agencies.

-23-

 

--------------------------------------------------------------------------------


"Rating Agency" shall mean Standard & Poor's Ratings Services, Inc., a division
of The McGraw-Hill Company, Inc. ("Standard & Poor's"), Fitch, Inc., and Moody's
Investors Service, Inc. ("Moody's"), collectively, and any successor to any of
them; provided, however, that at any time after a Securitization, "Rating
Agency" shall mean those of the foregoing rating agencies that from time to time
rate the securities issued in connection with such Securitization.

"Realty" shall have the meaning set forth in Section 2.05(b) hereof.

"Recurring Replacement Expenditures" shall mean expenditures related to capital
repairs, replacements and improvements performed at the Property from time to
time.

"Recurring Replacement Reserve Monthly Installment" shall mean the lesser of (i)
the amount per month set forth on Exhibit B attached hereto and made a part
hereof and (ii) the amount which would make the funds on deposit in the
Recurring Replacement Reserve Sub-Account equal to $2,000,000.00.

"Recurring Replacement Reserve Escrow Account" shall mean the Escrow Account
maintained pursuant to Section 5.08 hereof relating to the payment of Recurring
Replacement Expenditures.

"Recurring Replacement Reserve Sub-Account" shall mean the Sub-Account of the
Central Account established pursuant to Section 5.02 hereof into which the
Recurring Replacement Reserve Monthly Installment shall be deposited.

"Reletting Expenses" shall mean a sum which represents Lender's estimate of
expenditures to be incurred by Borrower on an annual basis during the term of
the Loan relating to reletting of space at the Property and in connection with
any brokerage commissions due and payable in connection therewith, or any
improvements and replacements required to be made by Borrower (or expenditures
to be paid to tenants in connection with any improvements and replacements to be
made by tenants at the Property) to prepare the relevant space for occupancy.

"Rent Abatement Reserve Escrow Account" shall have the meaning set forth in
Section 5.13 hereof.

"Rents" shall have the meaning set forth in granting clause (f) of this Security
Instrument.

"Rent Roll" shall have the meaning set forth in Section 2.05 (o) hereof.

"Replacement Mezzanine Loan" shall have the meaning set forth in Section 9.05(b)
hereof.

-24-

 

--------------------------------------------------------------------------------


"Replacement Mezzanine Loan Criteria" shall mean that (i) Lender shall receive
no less that thirty (30) days' prior written notice of any such person or
entity's intention to enter into the Replacement Mezzanine Loan; (ii) the
Mezzanine Loan has been, or contemporaneously with the Replacement Mezzanine
Loan shall be, repaid in full; (iii) Lender shall have approved (a) the terms
and structure of the Mezzanine Loan and (b) the documents and instruments in
connection with the Replacement Mezzanine Loan (the "Replacement Mezzanine Loan
Documents"); (iv) the lender originating and holding the Replacement Mezzanine
Loan shall be a Qualified Financial Institution (the "Replacement Mezzanine
Lender"); (v) the Replacement Mezzanine Lender and Lender shall have entered
into an intercreditor agreement in form acceptable to Lender and any applicable
Rating Agency which provides, inter alia, that (a) Replacement Mezzanine Lender
shall have certain limited cure rights upon the occurrence of an Event of
Default under this Security Instrument, so long as such cure occurs within the
cure period for such Event of Default and so long as such cure does not require
the possession, operation or management of the Property and (b) Replacement
Mezzanine Lender shall not, prior to payment in full of the Debt, exercise any
rights or remedies it may have under the Replacement Mezzanine Loan Documents
including, without limitation, any rights to obtain title to the limited
liability company interests of Mezzanine Borrower in the Grantor except in
accordance with the applicable intercreditor agreement; (vi) the Property has a
Debt Service Coverage, after giving effect to the Loan and the Replacement
Mezzanine Loan, for the twelve (12) month period commencing on the date Borrower
requests Lender's approval of the Replacement Mezzanine Loan, of not less than
1.10 to 1.00; (vii) the combined loan to value ratio (including the Loan and the
Replacement Mezzanine Loan), as established by a current MAI appraisal prepared
by an appraiser approved by Lender and conducted after Borrower requests
Lender's approval of the Replacement Mezzanine Loan, is no more than 85%;
(viiii) no Event of Default, nor any event which with notice or the passage of
time or both would constitute an Event of Default, shall have occurred and be
then continuing under any of the Loan Documents; (ix) Lender shall have received
evidence satisfactory to Lender that the Replacement Mezzanine Loan shall have
no adverse effect on the bankruptcy remote status of either Member or Borrower
under the requirements of any Rating Agency; (x) delivery to Lender of all items
reasonably required by Lender in connection with Lender's evaluation and
approval of the Replacement Mezzanine Loan, all of which must be acceptable in
form and substance to Lender, including, without limitation, current rent rolls,
operating statements and financial statements; (xi) Lender shall have determined
that there has been no material adverse change in the condition, financial,
physical or otherwise, of the Property, Member, Borrower or any guarantor since
the date hereof; (xii) Borrower shall cause to be delivered to Lender written
confirmation from the Rating Agencies that the Replacement Mezzanine Loan will
not result in a downgrade, withdrawal or qualification of the ratings issued in
connection with the securitization of the Loan, or if a securitization has not
occurred, any ratings to be assigned in connection with a Securitization; (xiii)
Lender shall have received an update to the Insolvency Opinion reflecting the
Replacement Mezzanine Loan or Borrower shall deliver a new opinion relating to
substantive consolidation dated as of the date of the closing of the Replacement
Mezzanine Loan; (xiv) Borrower and Member shall provide amendments to the
organizational documents of each of Borrower and Member reflecting the existence
of the Replacement Mezzanine Loan as shall be required by Lender in accordance
with the Lender's and the Rating Agencies' requirements; and (xv) payment by
Borrower of all reasonable costs and expenses, including legal fees incurred by
Lender in connection with the Replacement Mezzanine Loan, including, without
limitation, payment to Lender of a deposit of $5,000 (the "Expense Deposit")
toward such costs and expenses at the time Borrower requests Lender's approval
of the Replacement Mezzanine Loan.  If Lender determines that the conditions set
forth herein have not been satisfied, the deposit less Lender's actual costs and
expenses shall be returned to Borrower.  If the actual costs and expenses are
greater than the Expense Deposit, Borrower shall pay the difference to Lender.

-25-

 

--------------------------------------------------------------------------------


"Required Debt Service Coverage" shall mean a Debt Service Coverage of not less
than 1.2:1.

"Required Debt Service Payment" shall mean, as of any Payment Date, (a) the
amount of interest and principal then due and payable pursuant to the Note,
together with any other sums due thereunder, including, without limitation, any
prepayments required to be made or for which notice has been given under this
Security Instrument, Default Rate Interest and premium, if any, paid in
accordance therewith plus (b) reasonable out-of-pocket fees incurred by Lender
in connection with its administration and servicing of the Central Account.

"Required Engineering Work" shall mean the immediate engineering and/or
environmental remediation work set forth on Exhibit D attached hereto and made a
part hereof.

"Required Special Servicer Rating" shall mean a special servicer rating of
"CSS1" in the case of Fitch Inc. ("Fitch"), a servicer on its approved list of
special servicers in the case of S&P and, in the case of Moody's, a special
servicer that is acting as special servicer in a commercial mortgage loan
securitization that was rated by Moody's within the six month period prior to
the date of determination and Moody's has not downgraded or withdrawn the
then-current rating on any class of commercial mortgage securities or placed any
class of commercial mortgage securities on watch citing the continuation of such
special servicer as special servicer of such commercial mortgage securities. The
requirement of any agency not a Rating Agency shall be disregarded.

"Retention Amount" shall have the meaning set forth in Section 3.04(b)(vii)
hereof.

"Rollover Reserve Escrow Account" shall have the meaning set forth in Section
5.10 hereof.

"Securities Act" shall mean the Securities Act of 1933, as the same shall be
amended from time to time.

"Securitization" shall mean a public or private offering of securities by Lender
or any of its Affiliates or their respective successors and assigns which are
collateralized, in whole or in part, by this Security Instrument.

"Securitization Cooperation Agreement" shall mean that certain Securitization
Cooperation and Indemnification Agreement of even date herewith executed and
delivered by Borrower and others to Lender in connection with the Loan.

"Security Deposit Account" shall have the meaning set forth in Section 5.01
hereof.

"Security Instrument" shall mean this Security Instrument as originally executed
or as it may hereafter from time to time be supplemented, amended, modified or
extended by one or more indentures supplemental hereto.

-26-

 

--------------------------------------------------------------------------------


"Single Purpose Entity" shall mean a corporation, partnership, joint venture,
limited liability company, trust or unincorporated association, which is formed
or organized solely for the purpose of holding, directly, fee simple title to
the Property, does not engage in any business unrelated to the Property, does
not have any assets other than those related to its interest in the Property or
any indebtedness other than as permitted by this Security Instrument or the
other Loan Documents, has its own separate books and records and has its own
accounts, in each case which are separate and apart from the books and records
and accounts of any other Person, holds itself out as being a Person separate
and apart from any other Person and which otherwise satisfies the criteria of
the Rating Agency, as in effect on the Closing Date, for a special-purpose
bankruptcy-remote entity. 

"Solvent" shall mean, as to any Person, that (a) the sum of the assets of such
Person, at a fair valuation, exceeds its liabilities, including contingent
liabilities, (b) such Person has sufficient capital with which to conduct its
business as presently conducted and as proposed to be conducted and (c) such
Person has not incurred debts, and does not intend to incur debts, beyond its
ability to pay such debts as they mature.  For purposes of this definition,
"debt" means any liability on a claim, and "claim" means (a) a right to payment,
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured, or (b) a right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured, or unsecured.  With respect to any
such contingent liabilities, such liabilities shall be computed in accordance
with GAAP at the amount which, in light of all the facts and circumstances
existing at the time, represents the amount which can reasonably be expected to
become an actual or matured liability.

"Space Leases" shall mean any Lease or sublease thereunder (including, without
limitation, any Major Space Lease) or any other agreement providing for the use
and occupancy of a portion of the Property as the same may be amended, renewed
or supplemented.

"State" shall mean any of the states which are members of the United States of
America.

"Stated Maturity", when used with respect to the Note or any installment of
interest and/or principal payment thereunder, shall mean the date specified in
the Note as the fixed date on which a payment of all or any portion of principal
and/or interest is due and payable.

"Sub-Accounts" shall have the meaning set forth in Section 5.02 hereof.

"Substantial Casualty" shall have the meaning set forth in Section 3.04 hereof.

"Sweep Termination Notice" shall have the meaning set forth in Section 5.01(a)
hereof.

"Taking" shall mean a condemnation or taking pursuant to the lawful exercise of
the power of eminent domain.

-27-

 

--------------------------------------------------------------------------------


"Total GLA" shall mean the total gross leasable area of the Property, including
all Space Leases. 

"Transfer" shall mean the conveyance, assignment, sale, mortgaging, encumbrance,
pledging, hypothecation, granting of a security interest in, granting of options
with respect to, or other disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) all or any portion of any legal or beneficial
interest (a) in all or any portion of the Property; (b) if Borrower or, if
Borrower is a partnership, any General Partner, is a corporation, in the stock
of Borrower or any General Partner by which an aggregate of 49% or more of such
corporation's stock shall directly or indirectly be vested in or pledged to a
party or parties who, as of the Closing Date, did not own, directly or
indirectly, 49% or more of such corporation's stock or results in a change in
control of the management of the General Partner from the individuals exercising
such control immediately prior to the conveyance (provided, however, that there
shall be no restriction on the sale or transfer of stock or shares that are
traded on a nationally recognized stock exchange); (c) in Borrower (or any trust
of which Borrower is a trustee); or (d) if Borrower is a limited or general
partnership, joint venture, limited liability company, trust, nominee trust,
tenancy in common or other unincorporated form of business association or form
of ownership interest, in any Person having a legal or beneficial ownership in
Borrower, excluding any legal or beneficial interest in any constituent limited
partner, if Borrower is a limited partnership, or in any non-managing member, if
Borrower is a limited liability company, unless such interest would, or together
with all other direct or indirect interests in Borrower which were previously
transferred, aggregate 49% or more of the partnership or membership, as
applicable, interest in Borrower or would result in any Person who, as of the
Closing Date, did not own, directly or indirectly, 49% or more of the
partnership or membership, as applicable, interest in Borrower, owning, directly
or indirectly, 49% or more of the partnership or membership, as applicable,
interest in Borrower and excluding any legal or beneficial interest in any
General Partner unless such interest would, or together with all other direct or
indirect interest in the General Partner which were previously transferred,
aggregate 49% or more of the partnership or membership, as applicable, interest
in the General Partner (or result in a change in control of the management of
the General Partner from the individuals exercising such control immediately
prior to the conveyance or other disposition of such legal or beneficial
interest) and shall also include, without limitation to the foregoing, the
following:  an installment sales agreement wherein Borrower agrees to sell the
Property or any part thereof or any interest therein for a price to be paid in
installments; an agreement by Borrower leasing all or substantially all of the
Property to one or more Persons pursuant to a single or related transactions, or
a sale, assignment or other transfer of, or the grant of a security interest in,
Borrower's right, title and interest in and to any Leases or any Rent; any
instrument subjecting the Property to a condominium regime or transferring
ownership to a cooperative corporation; and the dissolution or termination of
Borrower or the merger or consolidation of Borrower with any other Person.  A
Transfer pursuant to the last sentence of Section 9.02(a) shall be disregarded
for purposes of determining whether a transaction meets the definition of
Transfer.

"Trigger Event" shall mean the occurrence of either of the following events:
(i) Lender sends a Sweep Termination Notice after the occurrence of an Event of
Default or during an O&M Operative Period and/or (ii) the Mezzanine Lender sends
a Mezzanine Sweep Termination Notice pursuant to the terms of the Mezzanine Loan
Documents.

-28-

 

--------------------------------------------------------------------------------


"UCC" shall mean the Uniform Commercial Code as in effect in the State in which
the Property is located.

"Unscheduled Payments" shall mean (a) all Loss Proceeds that Borrower has
elected or is required to apply to the repayment of the Debt pursuant to this
Security Instrument, the Note or any other Loan Documents, (b) any funds
representing a voluntary or involuntary principal prepayment other than
scheduled Principal Payments, and (c) any Net Proceeds.

"Use Requirements" shall mean any and all building codes, permits, certificates
of occupancy or compliance, laws, regulations, or ordinances (including, without
limitation, health, pollution, fire protection, medical and day-care facilities,
waste product and sewage disposal regulations), restrictions of record,
easements, reciprocal easements, declarations or other agreements affecting the
use of the Property or any part thereof.

"Welfare Plan" shall mean an employee welfare benefit plan as defined in Section
3(1) of ERISA established or maintained by Borrower, Guarantor or any ERISA
Affiliate or that covers any current or former employee of Borrower, Guarantor
or any ERISA Affiliate.

"Work" shall have the meaning set forth in Section 3.04(a)(i) hereof.

ARTICLE II

REPRESENTATIONS, WARRANTIES
AND COVENANTS OF BORROWER

Section 2.01    Payment of Debt.     Borrower will pay the Debt at the time and
in the manner provided in the Note and the other Loan Documents, all in lawful
money of the United States of America in immediately available funds.

Section 2.02    Representations, Warranties and Covenants of Borrower.  Borrower
represents, warrants and covenants to Lender:

(a)                Organization and Authority.  Borrower (i) is a limited
liability company, general partnership, limited partnership or corporation, as
the case may be, duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation, (ii) has all requisite power and
authority and all necessary licenses and permits to own and operate the Property
and to carry on its business as now conducted and as presently proposed to be
conducted and (iii) is duly qualified, authorized to do business and in good
standing in the jurisdiction where the Property is located and in each other
jurisdiction where the conduct of its business or the nature of its activities
makes such qualification necessary.  If Borrower is a limited liability company,
limited partnership or general partnership, each general partner or managing
member, as applicable, of Borrower which is a corporation is duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation.

-29-

 

--------------------------------------------------------------------------------


(b)               Power.  Borrower and, if applicable, each General Partner has
full power and authority to execute, deliver and perform, as applicable, the
Loan Documents to which it is a party, to make the borrowings thereunder, to
execute and deliver the Note and to grant to Lender a first, prior, perfected
and continuing lien on and security interest in the Property, subject only to
the Permitted Encumbrances.

(c)                Authorization of Borrowing.  The execution, delivery and
performance of the Loan Documents to which Borrower is a party, the making of
the borrowings thereunder, the execution and delivery of the Note, the grant of
the liens on the Property pursuant to the Loan Documents to which Borrower is a
party and the consummation of the Loan are within the powers of Borrower and
have been duly authorized by Borrower and, if applicable, the General Partners,
by all requisite action (and Borrower hereby represents that no approval or
action that has not already been obtained of any member, limited partner or
shareholder, as applicable, of Borrower is required to authorize any of the Loan
Documents to which Borrower is a party) and will constitute the legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
their terms, except as enforcement may be stayed or limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors' rights
generally and by general principles of equity (whether considered in proceedings
at law or in equity) and will not (i) violate any provision of its partnership
agreement or partnership certificate or certificate of incorporation or by-laws,
or operating agreement, or articles of organization, as applicable, or, to its
knowledge, any law, judgment, order, rule or regulation of any court,
arbitration panel or other Governmental Authority, domestic or foreign, or other
Person affecting or binding upon Borrower or the Property, or (ii) violate any
provision of any indenture, agreement, mortgage, deed of trust, contract or
other instrument to which Borrower or, if applicable, any General Partner is a
party or by which any of their respective property, assets or revenues are
bound, or be in conflict with, result in an acceleration of any obligation or a
breach of or constitute (with notice or lapse of time or both) a default or
require any payment or prepayment under, any such indenture, agreement,
mortgage, deed of trust, contract or other instrument, or (iii) result in the
creation or imposition of any lien, except those in favor of Lender as provided
in the Loan Documents to which it is a party.

(d)               Consent.  Neither Borrower nor, if applicable, any General
Partner, is required to obtain any consent, approval or authorization from, or
to file any declaration or statement with, any Governmental Authority or other
agency in connection with or as a condition to the execution, delivery or
performance of this Security Instrument, the Note or the other Loan Documents
which has not been so obtained or filed.

(e)                Interest Rate.  To Borrower's actual knowledge, the rate of
interest paid under the Note and the method and manner of the calculation
thereof do not violate any usury or other law or applicable Legal Requirement.

(f)                 Other Agreements.  Borrower is not a party to nor is
otherwise bound by any agreements or instruments which, individually or in the
aggregate, are reasonably likely to have a Material Adverse Effect.  Neither
Borrower nor, if applicable, any General Partner, is in violation of its
organizational documents or other restriction or any agreement or instrument by
which it is bound, or any judgment, decree, writ, injunction, order or award of
any arbitrator, court or Governmental Authority, or any Legal Requirement, in
each case, applicable to Borrower or the Property, except for such violations
that would not, individually or in the aggregate, have a Material Adverse
Effect.

-30-

 

--------------------------------------------------------------------------------


(g)                Maintenance of Existence.  (i)  Borrower and, if applicable,
each General Partner at all times since their formation have been duly formed
and existing and shall preserve and keep in full force and effect their
existence as a Single Purpose Entity.

(ii)                Borrower and, if applicable, each General Partner, at all
times since their organization have complied, and will continue to comply, with
the provisions of its certificate and agreement of partnership or certificate of
incorporation and by-laws or articles of organization and operating agreement,
as applicable, and the laws of its jurisdiction of organization relating to
partnerships, corporations or limited liability companies, as applicable.

(iii)                Borrower and, if applicable, each General Partner have done
or caused to be done and will do all things necessary to observe organizational
formalities and preserve their existence and Borrower and, if applicable, each
General Partner will not amend, modify or otherwise change the certificate and
agreement of partnership or certificate of incorporation and by-laws or articles
of organization and operating agreement, as applicable, or other organizational
documents of Borrower and, if applicable, each General Partner if such change
would result in a downgrade, qualification or withdrawal of any class of
securities issued in connection with a Securitization or, if the Loan is not yet
part of a Securitization, would result in an increase in the subordination
levels of any class of securities anticipated to be issued in connection with a
proposed Securitization. 

(iv)                Borrower and, if applicable, each General Partner, have at
all times accurately maintained, and will continue to accurately maintain, their
respective financial statements, accounting records and other partnership,
company or corporate documents separate from those of any other Person and
Borrower will file its own tax returns (except to the extent that it has been a
tax-disregarded entity not required to file tax returns under applicable law)
or, if Borrower and/or, if applicable, General Partner is part of a consolidated
group for purposes of filing tax returns, Borrower and, General Partner, as
applicable will be shown as separate members of such group.  Borrower and, if
applicable, each General Partner have not at any time since their formation
commingled, and will not commingle, their respective assets with those of any
other Person and will maintain their assets in such a manner such that it will
not be costly or difficult to segregate, ascertain or identify their individual
assets from those of any other Person.  Borrower and, if applicable, each
General Partner will not permit any Affiliate independent access to their bank
accounts.  Borrower and, if applicable, each General Partner have at all times
since their formation accurately maintained and utilized, and will continue to
accurately maintain and utilize, their own separate bank accounts, payroll and
separate books of account, stationery, invoices and checks.  Borrower may at
times use the logo of PPI in connection with the Property, provided that
Borrower shall keep its identity separate from such entity.

-31-

 

--------------------------------------------------------------------------------


           (v)                Borrower and, if applicable, each General Partner,
have at all times paid, and will continue to pay, their own liabilities from
their own separate assets and shall each allocate and charge fairly and
reasonably any overhead which Borrower and, if applicable, any General Partner,
shares with any other Person, including, without limitation, for office space
and services performed by any employee of another Person.

             (vi)                Borrower and, if applicable, each General
Partner, have at all times identified themselves, and will continue to identify
themselves, in all dealings with the public, under their own names and as
separate and distinct entities and shall correct any known misunderstanding
regarding their status as separate and distinct entities.  Borrower and, if
applicable, each General Partner, have not at any time identified themselves,
and will not identify themselves, as being a division of any other Person.

            (vii)                Borrower and, if applicable, each General
Partner, have been at all times, and will continue to be, adequately capitalized
in light of the nature of their respective businesses.

              (viii)                Borrower and, if applicable, each General
Partner, (A) have not owned, do not own and will not own any assets or property
other than the Property and any incidental personal property necessary for the
ownership, management or operation of the Property, (B) have not engaged and
will not engage in any business other than the ownership, management and
operation of the Property, (C) have not incurred and will not incur any debt,
secured or unsecured, direct or contingent (including guaranteeing any
obligation), other than (X) the Loan and (Y) unsecured trade and operational
debt which (1) is not evidenced by a note, (2) is incurred in the ordinary
course of the operation of the Property, (3) does not exceed in the aggregate
two percent (2%) of the Loan Amount and (4) which is, unless being contested in
accordance with the terms of this Security Instrument, paid prior to the earlier
to occur of the sixtieth (60th) day after the date incurred and the date when
due, (D) have not and will not pledge their assets for the benefit of any other
Person, and (E) have not made and will not make any loans or advances to any
Person (including any Affiliate).

                                       (ix)                Neither Borrower nor,
if applicable, any General Partner will change its name or principal place of
business.

                                       (x)                Neither Borrower nor,
if applicable, any General Partner have, and neither of such Persons will have,
any subsidiaries.

                         (xi)                Borrower will preserve and maintain
its existence as a limited liability company and all material rights,
privileges, tradenames and franchises.

                          (xii)                Neither Borrower, nor, if
applicable, any General Partner, will merge or consolidate with, or sell all or
substantially all of its respective assets to any Person, or liquidate, wind up
or dissolve itself (or suffer any liquidation, winding up or dissolution). 
Neither Borrower, nor, if applicable, any General Partner will acquire any
business or assets from, or capital stock or other ownership interest of, or be
a party to any acquisition of, any Person.

-32-

 

--------------------------------------------------------------------------------


              (xiii)                Borrower and, if applicable, each General
Partner, have not at any time since their formation assumed, guaranteed or held
themselves out to be responsible for, and will not assume, guarantee or hold
themselves out to be responsible for the liabilities or the decisions or actions
respecting the daily business affairs of their partners, shareholders or members
or any predecessor company, corporation or partnership, each as applicable, any
Affiliates, or any other Persons.  Borrower has not at any time since its
formation acquired, and will not acquire, obligations or securities of its
partners or shareholders, members or any predecessor company, corporation or
partnership, each as applicable, or any Affiliates.  Borrower and, if
applicable, each General Partner, have not at any time since their formation
made, and will not make, loans to its partners, members or shareholders or any
predecessor company, corporation or partnership, each as applicable, or any
Affiliates of any of such Persons.  As of the date hereof, Borrower and, if
applicable, each General Partner, have no known contingent liabilities nor do
they have any material financial liabilities under any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which such Person
is a party or by which it is otherwise bound other than under the Loan
Documents.

               (xiv)                Borrower has not at any time since its
formation entered into and was not a party to, and, will not enter into or be a
party to, any transaction with its Affiliates, members, partners or
shareholders, as applicable, or any Affiliates thereof except in the ordinary
course of business of Borrower on terms approved by lender in writing in the
sole discretion of Lender or which are no less favorable to Borrower than would
be obtained in a comparable arm's length transaction with an unrelated third
party.

                (xv)                Intentionally Omitted.

                (xvi)                Borrower shall at all times cause there to
be at least two duly appointed Independent Directors of Borrower.

                (xvii)                Borrower and, if applicable, each General
Partner, shall not cause or permit the board of directors of the Borrower or, if
applicable, each General Partner, to take any action which, under the terms of
any certificate of incorporation, by-laws or articles of organization with
respect to any common stock, requires a vote of the board of directors of
Borrower, or, if applicable, the General Partner, unless at the time of such
action there shall be at least two members who are Independent Directors.

                 (xviii)                Borrower and, if applicable, each
General Partner shall pay the salaries of their own employees and maintain a
sufficient number of employees in light of their contemplated business
operations.

                  (xix)                Borrower shall, and shall cause its
Affiliates to, conduct its business so that the assumptions made with respect to
Borrower in that certain opinion letter relating to substantive
non-consolidation dated the date hereof (the "Insolvency Opinion") delivered in
connection with the Loan shall be true and correct in all material respects.

-33-

 

--------------------------------------------------------------------------------


                              (xx)                In the event Borrower is a
single-member Delaware limited liability company, (1) the limited liability
company agreement of Borrower (the "LLC Agreement") shall provide that (i) upon
the occurrence of any event that causes the sole member of Borrower ("Member")
to cease to be the member of Borrower (other than (A) upon an assignment by
Member of all of its limited liability company interest in Borrower and the
admission of the transferee, or (B) the resignation of Member and the admission
of an additional member in either case in accordance with the terms of the Loan
Documents and the LLC Agreement), any person acting as Independent Director of
Borrower shall without any action of any other Person and simultaneously with
the Member ceasing to be the member of Borrower, automatically be admitted to
Borrower ("Special Member") and shall continue Borrower without dissolution and
(ii) Special Member may not resign from Borrower or transfer its rights as
Special Member unless (A) a successor Special Member has been admitted to
Borrower as Special Member in accordance with requirements of Delaware law and
(B) such successor Special Member has also accepted its appointment as an
Independent Director and (2) the provisions of this subsection (g) shall not
apply to General Partner.  The LLC Agreement shall further provide that (i)
Special Member shall automatically cease to be a member of Borrower upon the
admission to Borrower of a substitute Member, (ii) Special Member shall be a
member of Borrower that has no interest in the profits, losses and capital of
Borrower and has no right to receive any distributions of Borrower assets, (iii)
pursuant to Section 18-301 of the Delaware Limited Liability Company Act (the
"Act"), Special Member shall not be required to make any capital contributions
to Borrower and shall not receive a limited liability company interest in
Borrower, (iv) Special Member, in its capacity as Special Member, may not bind
Borrower, and (v) except as required by any mandatory provision of the Act,
Special Member, in its capacity as Special Member, shall have no right to vote
on, approve or otherwise consent to any action by, or matter relating to,
Borrower, including, without limitation, the merger, consolidation or conversion
of Borrower; provided, however, such prohibition shall not limit the obligations
of Special Member, in its capacity as Independent Director, to vote on such
matters required by the Loan Documents or the LLC Agreement.  In order to
implement the admission to Borrower of Special Member, Special Member shall
execute a counterpart to the LLC Agreement.  Prior to its admission to Borrower
as Special Member, Special Member shall not be a member of Borrower.

                                (xi)                Upon the occurrence of any
event that causes the Member to cease to be a member of Borrower, to the fullest
extent permitted by law, the personal representative of Member shall, within
ninety (90) days after the occurrence of the event that terminated the continued
membership of Member in Borrower, agree in writing (i) to continue Borrower and
(ii) to the admission of the personal representative or its nominee or designee,
as the case may be, as a substitute member of Borrower, effective as of the
occurrence of the event that terminated the continued membership of Member of
Borrower in Borrower.  Any action initiated by or brought against Member or
Special Member under any creditors rights laws shall not cause Member or Special
Member to cease to be a member of Borrower and upon the occurrence of such an
event, the business of Borrower shall continue without dissolution.  The LLC
Agreement shall provide that each of Member and Special Member waives any right
it might have to agree in writing to dissolve Borrower upon the occurrence of
any action initiated by or brought against Member or Special Member under any
creditors rights laws, or the occurrence of an event that causes Member or
Special Member to cease to be a member of Borrower.

-34-

 

--------------------------------------------------------------------------------


(h)                No Defaults.  No Default or Event of Default has occurred and
is continuing or would occur as a result of the consummation of the transactions
contemplated by the Loan Documents.  Borrower is not in default beyond any
applicable grace period in the payment or performance of any of its Contractual
Obligations in any respect.

(i)                  Consents and Approvals.  Borrower and, if applicable, each
General Partner, have obtained or made all necessary (i) consents, approvals and
authorizations, and registrations and filings of or with all Governmental
Authorities and (ii) consents, approvals, waivers and notifications of partners,
stockholders, creditors, lessors and other nongovernmental Persons, in each
case, which are required to be obtained or made by Borrower or, if applicable,
the General Partner, in connection with the execution and delivery of, and the
performance by Borrower of its obligations under, the Loan Documents.

(j)                 Investment Company Act Status.  Borrower is not an
"investment company," or a company "controlled" by an "investment company," as
such terms are defined in the Investment Company Act of 1940, as amended.

(k)               Compliance with Law.  Borrower is in compliance in all
material respects with all Legal Requirements to which it or the Property is
subject, including, without limitation, all Environmental Statutes, the
Occupational Safety and Health Act of 1970, the Americans with Disabilities Act,
ERISA, Executive Order Number 13224 dated September 24, 2001, the USA Patriot
Act dated October 26, 2001, the Trading with the Enemy Act and any anti-money
laundering laws.  No portion of the Property has been or will be purchased,
improved, fixtured, equipped or furnished with proceeds of any illegal activity
and, to the best of Borrower's knowledge, no illegal activities are being
conducted at or from the Property.

(l)                  Financial Information.  All financial data of the Borrower
or in connection with the Loan that has been delivered by Borrower to Lender (i)
is true, complete and correct in all material respects, (ii) accurately
represents the financial condition and results of operations of the Persons
covered thereby as of the date on which the same shall have been furnished, and
(iii) has been prepared in accordance with GAAP (or such other accounting basis
as is reasonably acceptable to Lender) throughout the periods covered thereby. 
As of the date hereof, neither Borrower nor, if applicable, any General Partner,
has any contingent liability, liability for taxes or other unusual or forward
commitment not reflected in such financial statements delivered to Lender. 
Since the date of the last financial statements delivered by Borrower to Lender
except as otherwise disclosed in such financial statements or notes thereto,
there has been no change in the assets, liabilities or financial position of
Borrower nor, if applicable, any General Partner, or in the results of
operations of Borrower which would have a Material Adverse Effect.  Neither
Borrower nor, if applicable, any General Partner, has incurred any obligation or
liability, contingent or otherwise not reflected in such financial statements
which would have a Material Adverse Effect.

-35-

 

--------------------------------------------------------------------------------


(m)              Transaction Brokerage Fees.  Borrower has not dealt with any
financial advisors, brokers, underwriters, placement agents, agents or finders
in connection with the transactions contemplated by this Security Instrument. 
All brokerage fees, commissions and other expenses payable in connection with
the transactions contemplated by the Loan Documents have been paid in full by
Borrower contemporaneously with the execution of the Loan Documents and the
funding of the Loan.  Borrower hereby agrees to indemnify and hold Lender
harmless for, from and against any and all claims, liabilities, costs and
expenses of any kind in any way relating to or arising from (i) a claim by any
Person that such Person acted on behalf of Borrower in connection with the
transactions contemplated herein or (ii) any breach of the foregoing
representation.  The provisions of this subsection (m) shall survive the
repayment of the Debt.

(n)                Federal Reserve Regulations.  No part of the proceeds of the
Loan will be used for the purpose of purchasing or acquiring any "margin stock"
within the meaning of Regulations G, T, U or X of the Board of Governors of the
Federal Reserve System or for any other purpose which would be inconsistent with
such Regulations G, T, U or X or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or by the terms
and conditions of the Loan Documents.

(o)               Pending Litigation.  There are no actions, suits or
proceedings pending or, to the best knowledge of Borrower, threatened against or
affecting Borrower or the Property in any court or before any Governmental
Authority which if adversely determined either individually or collectively has
or is reasonably likely to have a Material Adverse Effect.

(p)               Solvency; No Bankruptcy.  Each of Borrower and, if applicable,
the General Partner, (i) is and has at all times been Solvent and will remain
Solvent immediately upon the consummation of the transactions contemplated by
the Loan Documents and (ii) is free from bankruptcy, reorganization or
arrangement proceedings or a general assignment for the benefit of creditors and
is not contemplating the filing of a petition under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
such Person's assets or property and Borrower has no knowledge of any Person
contemplating the filing of any such petition against it or, if applicable, the
General Partner.  None of the transactions contemplated hereby will be or have
been made with an intent to hinder, delay or defraud any present or future
creditors of Borrower and Borrower has received reasonably equivalent value in
exchange for its obligations under the Loan Documents.  Borrower's assets do
not, and immediately upon consummation of the transaction contemplated in the
Loan Documents will not, constitute unreasonably small capital to carry out its
business as presently conducted or as proposed to be conducted.  Borrower does
not intend to, nor believe that it will, incur debts and liabilities beyond its
ability to pay such debts as they may mature.

(q)               Use of Proceeds.  The proceeds of the Loan shall be applied by
Borrower to, inter alia, (i) acquire title to the Property and (ii) pay certain
transaction costs incurred by Borrower in connection with the Loan and
acquisition.  No portion of the proceeds of the Loan will be used for family,
personal, agricultural or household use, or for any purpose not permitted under
the Bankruptcy Code.

(r)                 Tax Filings.  Borrower and, if applicable, each General
Partner, have filed all federal, state and local tax returns required to be
filed and have paid or made adequate provision for the payment of all federal,
state and local taxes, charges and assessments payable by Borrower and, if
applicable, the General Partners.  Borrower and, if applicable, the General
Partners, believe that their respective tax returns properly reflect the income
and taxes of Borrower and said General Partner, if any, for the periods covered
thereby, subject only to reasonable adjustments required by the Internal Revenue
Service or other applicable tax authority upon audit.

-36-

 

--------------------------------------------------------------------------------


(s)                Not Foreign Person.  Borrower is not a "foreign person"
within the meaning of §1445(f)(3) of the Code.

(t)                 ERISA.  (i)  The assets of Borrower and Guarantor are not
and will not become treated as "plan assets", whether by operation of law or
under regulations promulgated under ERISA.  Each Plan and Welfare Plan, and, to
the knowledge of Borrower, each Multiemployer Plan, is in compliance in all
material respects with, and has been administered in all material respects in
compliance with, its terms and the applicable provisions of ERISA, the Code and
any other applicable Legal Requirement, and no event or condition has occurred
and is continuing as to which Borrower would be under an obligation to furnish a
report to Lender under clause (ii)(A) of this Section.  Other than an
application for a favorable determination letter with respect to a Plan, there
are no pending issues or claims before the Internal Revenue Service, the United
States Department of Labor or any court of competent jurisdiction related to any
Plan or Welfare Plan under which Borrower, Guarantor or any ERISA Affiliate,
directly or indirectly (through an indemnification agreement or otherwise),
could be subject to any material risk of liability under Section 409 or 502(i)
of ERISA or Section 4975 of the Code.  No Welfare Plan provides or will provide
benefits, including, without limitation, death or medical benefits (whether or
not insured) with respect to any current or former employee of Borrower,
Guarantor or any ERISA Affiliate beyond his or her retirement or other
termination of service other than (A) coverage mandated by applicable law, (B)
death or disability benefits that have been fully provided for by fully paid up
insurance or (C) severance benefits.

                        (ii)                Borrower will furnish to Lender as
soon as possible, and in any event within ten (10) days after Borrower knows or
has reason to believe that any of the events or conditions specified below with
respect to any Plan, Welfare Plan or Multiemployer Plan has occurred or exists,
an Officer's Certificate setting forth details respecting such event or
condition and the action, if any, that Borrower or its ERISA Affiliate proposes
to take with respect thereto (and a copy of any report or notice required to be
filed with or given to PBGC (or any other relevant Governmental Authority) by
Borrower or an ERISA Affiliate with respect to such event or condition, if such
report or notice is required to be filed with the PBGC or any other relevant
Governmental Authority:

(A)              any reportable event, as defined in Section 4043 of ERISA and
the regulations issued thereunder, with respect to a Plan, as to which PBGC has
not by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event (provided that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code and
of Section 302(e) of ERISA, shall be a reportable event regardless of the
issuance of any waivers in accordance with Section 412(d) of the Code), and any
request for a waiver under Section 412(d) of the Code for any Plan;

(B)              the distribution under Section 4041 of ERISA of a notice of
intent to terminate any Plan or any action taken by Borrower or an ERISA
Affiliate to terminate any Plan;

-37-

 

--------------------------------------------------------------------------------


(C)              the institution by PBGC of proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by Borrower or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by PBGC with respect to such
Multiemployer Plan;

(D)              the complete or partial withdrawal from a Multiemployer Plan by
Borrower or any ERISA Affiliate that results in liability under Section 4201 or
4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt by Borrower or any ERISA Affiliate
of notice from a Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA or that it intends to terminate or has
terminated under Section 4041A of ERISA;

(E)               the institution of a proceeding by a fiduciary of any
Multiemployer Plan against Borrower or any ERISA Affiliate to enforce Section
515 of ERISA, which proceeding is not dismissed within thirty (30) days;

(F)               the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the loss
of tax-exempt status of the trust of which such Plan is a part if Borrower or an
ERISA Affiliate fails to timely provide security to the Plan in accordance with
the provisions of said Sections; or

(G)              the imposition of a lien or a security interest in connection
with a Plan.

                        (iii)                Borrower shall not knowingly engage
in or permit any transaction in connection with which Borrower, Guarantor or any
ERISA Affiliate could be subject to either a civil penalty or tax assessed
pursuant to Section 502(i) or 502(l) of ERISA or Section 4975 of the Code,
permit any Welfare Plan to provide benefits, including without limitation,
medical benefits (whether or not insured), with respect to any current or former
employee of Borrower, Guarantor or any ERISA Affiliate beyond his or her
retirement or other termination of service other than (A) coverage mandated by
applicable law, (B) death or disability benefits that have been fully provided
for by paid up insurance or otherwise or (C) severance benefits, permit the
assets of Borrower or Guarantor to become "plan assets", whether by operation of
law or under regulations promulgated under ERISA or adopt, amend (except as may
be required by applicable law) or increase the amount of any benefit or amount
payable under, or permit any ERISA Affiliate to adopt, amend (except as may be
required by applicable law) or increase the amount of any benefit or amount
payable under, any employee benefit plan (including, without limitation, any
employee welfare benefit plan) or other plan, policy or arrangement, except for
normal increases in the ordinary course of business consistent with past
practice that, in the aggregate, do not result in a material increase in
benefits expense to Borrower or Guarantor or any ERISA Affiliate.

-38-

 

--------------------------------------------------------------------------------


(u)                Labor Matters.  No organized work stoppage or labor strike is
pending or threatened by employees or other laborers at the Property and neither
Borrower nor Manager (i) is involved in or threatened with any labor dispute,
grievance or litigation relating to labor matters involving any employees and
other laborers at the Property, including, without limitation, violation of any
federal, state or local labor, safety or employment laws (domestic or foreign)
and/or charges of unfair labor practices or discrimination complaints; (ii) has
engaged in any unfair labor practices within the meaning of the National Labor
Relations Act or the Railway Labor Act; or (iii) is, to the best of Borrower's
knowledge, in violation of, any collective bargaining agreement or union
contract with respect to employees and other laborers at the Property and, to
the best of Borrower's knowledge, no such agreement or contract is currently
being negotiated by Borrower, Manager or any of their Affiliates.

(v)                Borrower's Legal Status.  Borrower's exact legal name that is
indicated on the signature page hereto, organizational identification number and
place of business or, if more than one, its chief executive office, as well as
Borrower's mailing address, if different, which were identified by Borrower to
Lender and contained in this Security Instrument, are true, accurate and
complete.  Borrower (i) will not change its name, its place of business or, if
more than one place of business, its chief executive office, or its mailing
address or organizational identification number if it has one without giving
Lender at least thirty (30) days prior written notice of such change, (ii) if
Borrower does not have an organizational identification number and later obtains
one, Borrower shall promptly notify Lender of such organizational identification
number and (iii) Borrower will not change its type of organization, jurisdiction
of organization or other legal structure.

(w)            Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering
Laws.  (i) Excluding any interest in a publicly traded entity as to which no
representation is made, none of Borrower, General Partner, any Guarantor or any
Person who owns any equity interest in or Controls Borrower, General Partner or
any Guarantor currently is identified on the OFAC List or otherwise qualifies as
a Prohibited Person, and Borrower has implemented procedures, approved by
General Partner, to ensure that no Person who now or hereafter owns an equity
interest in Borrower or General Partner is a Prohibited Person or Controlled by
a Prohibited Person, and (ii) none of Borrower, General Partner, or any
Guarantor are in violation of any Legal Requirements relating to anti-money
laundering or anti-terrorism, including, without limitation, Legal Requirements
related to transacting business with Prohibited Persons or the requirements of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, U.S. Public Law 107-56, Executive
Order Number 13224 dated September 24, 2001, the USA Patriot Act dated October
26, 2001, the Trading with the Enemy Act and the related regulations issued
thereunder, including temporary regulations, all as amended from time to time. 
To the best of Borrower's knowledge, no tenant at the Property currently is
identified on the OFAC List or otherwise qualifies as a Prohibited Person, and,
to the best of Borrower's knowledge, no tenant at the Property is owned or
Controlled by a Prohibited Person.  Borrower has determined that Manager has
implemented procedures, approved by Borrower, to ensure that no future tenant at
the Property is a Prohibited Person or owned or Controlled by a Prohibited
Person.

-39-

 

--------------------------------------------------------------------------------


Section 2.03    Further Acts, etc.  Borrower will, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, mortgages or deeds of trust, as
applicable, assignments, notices of assignments, transfers and assurances as
Lender shall, from time to time, reasonably require for the better assuring,
conveying, assigning, transferring, and confirming unto Lender the property and
rights hereby mortgaged, given, granted, bargained, sold, alienated, enfeoffed,
conveyed, confirmed, pledged, assigned and hypothecated, or which Borrower may
be or may hereafter become bound to convey or assign to Lender, or for carrying
out or facilitating the performance of the terms of this Security Instrument or
for filing, registering or recording this Security Instrument and, on demand,
will execute and deliver and hereby authorizes Lender to execute in the name of
Borrower or without the signature of Borrower to the extent Lender may lawfully
do so, one or more financing statements, chattel mortgages or comparable
security instruments to evidence more effectively the lien hereof upon the
Property.  Borrower grants to Lender an irrevocable power of attorney coupled
with an interest for the purpose of protecting, perfecting, preserving and
realizing upon the interests granted pursuant to this Security Instrument and to
effect the intent hereof, all as fully and effectually as Borrower might or
could do; and Borrower hereby ratifies all that Lender shall lawfully do or
cause to be done by virtue hereof.  Upon receipt of an affidavit of an officer
of Lender as to the loss, theft, destruction or mutilation of the Note or any
other Loan Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other applicable
Loan Document, Borrower will issue, in lieu thereof, a replacement Note or other
applicable Loan Document, dated the date of such lost, stolen, destroyed or
mutilated Note or other Loan Document in the same principal amount thereof and
otherwise of like tenor.

Section 2.04    Recording of Security Instrument, etc.  Borrower forthwith upon
the execution and delivery of this Security Instrument and thereafter, from time
to time, will cause this Security Instrument, and any security instrument
creating a lien or security interest or evidencing the lien hereof upon the
Property and each instrument of further assurance to be filed, registered or
recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully protect the lien or security
interest hereof upon, and the interest of Lender in, the Property.  Borrower
will pay all filing, registration or recording fees, and all expenses incident
to the preparation, execution and acknowledgment of this Security Instrument,
any mortgage or deed of trust, as applicable, supplemental hereto, any security
instrument with respect to the Property and any instrument of further assurance,
and all federal, state, county and municipal, taxes, duties, imposts,
assessments and charges arising out of or in connection with the execution and
delivery of this Security Instrument, any mortgage or deed of trust, as
applicable, supplemental hereto, any security instrument with respect to the
Property or any instrument of further assurance, except where prohibited by law
to do so, in which event Lender may declare the Debt to be immediately due and
payable.  Borrower shall hold harmless and indemnify Lender and its successors
and assigns, against any liability incurred as a result of the imposition of any
tax on the making and recording of this Security Instrument.

Section 2.05    Representations and Warranties as to the Property.   Borrower,
for itself, and its successors and assigns, represents and warrants with respect
to the Property as follows:

-40-

 

--------------------------------------------------------------------------------


(a)                Lien Priority.  This Security Instrument is a valid and
enforceable first lien on the Property, free and clear of all encumbrances and
liens having priority over the lien of this Security Instrument, except for the
items set forth as exceptions to or subordinate matters in the title insurance
policy insuring the lien of this Security Instrument that Lender has agreed to
accept and liens for taxes not yet delinquent, none of which, individually or in
the aggregate, materially interfere with the benefits of the security intended
to be provided by this Security Instrument, materially affect the value or
marketability of the Property, impair the use or operation of the Property for
the use currently being made thereof or impair Borrower's ability to pay its
obligations in a timely manner (such items being the "Permitted Encumbrances").

(b)               Title.  Borrower has, subject only to the Permitted
Encumbrances, good, insurable and marketable fee simple title to the Premises,
Improvements and Fixtures (collectively, the "Realty") and to all easements and
rights benefiting the Realty and has the right, power and authority to mortgage,
encumber, give, grant, bargain, sell, alien, enfeoff, convey, confirm, pledge,
assign, and hypothecate the Property.  Borrower will preserve its interest in
and title to the Property and will forever warrant and defend the same to Lender
against any and all claims made by, through or under Borrower and will forever
warrant and defend the validity and priority of the lien and security interest
created herein against the claims of all Persons whomsoever claiming by, through
or under Borrower.  The foregoing warranty of title shall survive the
foreclosure of this Security Instrument and shall inure to the benefit of and be
enforceable by Lender in the event Lender acquires title to the Property
pursuant to any foreclosure.  In addition, there are no outstanding options or
rights of first refusal to purchase the Property or Borrower's ownership
thereof.

(c)                Taxes and Impositions.  All taxes and other Impositions and
governmental assessments due and owing in respect of, and affecting, the
Property have been paid.  Borrower has paid all Impositions which constitute
special governmental assessments in full, except for those assessments which are
permitted by applicable Legal Requirements to be paid in installments, in which
case all installments which are due and payable have been paid in full.  There
are no pending, or to Borrower's best knowledge, proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.

(d)               Casualty; Flood Zone.  Except as disclosed in that certain
engineering report (the "Engineering Report") entitled Property Condition
Assessment No. 17-06-067, dated April 28, 2006 and prepared by Jones Hill
McFarland & Ellis, the Realty is in good repair and free and clear of any
damage, destruction or casualty (whether or not covered by insurance) that would
materially affect the value of the Realty or the use for which the Realty was
intended, there exists no structural or other material defects or damages in or
to the Property and Borrower has not received any written notice from any
insurance company or bonding company of any material defect or inadequacies in
the Property, or any part thereof, which would materially and adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges thereon or of any termination or threatened termination of any policy
or insurance or bond.  No portion of the Premises is located in an "area of
special flood hazard," as that term is defined in the regulations of the Federal
Insurance Administration, Department of Housing and Urban Development, under the
National Flood Insurance Act of 1968, as amended (24 CFR § 1909.1) or Borrower
has obtained the flood insurance required by Section 3.01(a)(vi) hereof. The
Premises either does not lie in a 100 year flood plain that has been identified
by the Secretary of Housing and Urban Development or any other Governmental
Authority or, if it does, Borrower has obtained the flood insurance required by
Section 3.01(a)(vi) hereof.

-41-

 

--------------------------------------------------------------------------------


(e)                Completion; Encroachment.  All Improvements necessary for the
efficient use and operation of the Premises, including, without limitation, all
Improvements which were included for purposes of determining the appraised value
of the Property in the Appraisal, have been completed and none of said
Improvements lie outside the boundaries and building restriction lines of the
Premises.  Except as set forth in the title insurance policy insuring the lien
of this Security Instrument, no improvements on adjoining properties encroach
upon the Premises.

(f)                 Separate Lot.  The Premises are taxed separately without
regard to any other real estate and constitute a legally subdivided lot under
all applicable Legal Requirements (or, if not subdivided, no subdivision or
platting of the Premises is required under applicable Legal Requirements), and
for all purposes may be mortgaged, encumbered, conveyed or otherwise dealt with
as an independent parcel.  The Property does not benefit from any tax abatement
or exemption.

(g)                Use.  The existence of all Improvements, the present use and
operation thereof and the access of the Premises and the Improvements to all of
the utilities and other items referred to in paragraph (k) below are in
compliance in all material respects with all Leases affecting the Property and
all applicable Legal Requirements, including, without limitation, Environmental
Statutes, Development Laws and Use Requirements.  Borrower has not received any
notice from any Governmental Authority alleging any uncured violation relating
to the Property of any applicable Legal Requirements.

(h)                Licenses and Permits.  Borrower currently holds and will
continue to hold all certificates of occupancy, licenses, registrations,
permits, consents, franchises and approvals of any Governmental Authority or any
other Person which are material for the lawful occupancy and operation of the
Realty or which are material to the ownership or operation of the Property or
the conduct of Borrower's business.  All such certificates of occupancy,
licenses, registrations, permits, consents, franchises and approvals are current
and in full force and effect.

(i)                  Environmental Matters.  Borrower has received and reviewed
the Environmental Report and has no reason to believe that the Environmental
Report contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or herein, in
light of the circumstances under which such statements were made, not
misleading.

-42-

 

--------------------------------------------------------------------------------


(j)                 Property Proceedings.  There are no actions, suits or
proceedings pending or, to the best of Borrower's knowledge, threatened in any
court or before any Governmental Authority or arbitration board or tribunal (i)
relating to (A) the zoning of the Premises or any part thereof, (B) any
certificates of occupancy, licenses, registrations, permits, consents or
approvals issued with respect to the Property or any part thereof, (C) the
condemnation of the Property or any part thereof, or (D) the condemnation or
relocation of any roadways abutting the Premises required for access or the
denial or limitation of access to the Premises or any part thereof from any
point of access to the Premises, (ii) asserting that (A) any such zoning,
certificates of occupancy, licenses, registrations, permits, consents and/or
approvals do not permit the operation of any material portion of the Realty as
presently being conducted, (B) any material improvements located on the Property
or any part thereof cannot be located thereon or operated with their intended
use or (C) the operation of the Property or any part thereof is in violation in
any material respect of any Environmental Statutes, Development Laws or other
Legal Requirements or Space Leases or Property Agreements or (iii) which might
(A) affect the validity or priority of any Loan Document or (B) have a Material
Adverse Effect.  Borrower is not aware of any facts or circumstances which may
give rise to any actions, suits or proceedings described in the preceding
sentence.

(k)               Utilities.  The Premises has all necessary legal access to
water, gas and electrical supply, storm and sanitary sewerage facilities, other
required public utilities (with respect to each of the aforementioned items, by
means of either a direct connection to the source of such utilities or through
connections available on publicly dedicated roadways directly abutting the
Premises or through permanent insurable easements benefiting the Premises), fire
and police protection, parking, and means of direct access between the Premises
and public highways over recognized curb cuts (or such access to public highways
is through private roadways which may be used for ingress and egress pursuant to
permanent insurable easements).

(l)                  Mechanics' Liens.  The Property is free and clear of any
mechanics' liens or liens in the nature thereof, and no rights are outstanding
that under law could give rise to any such liens, any of which liens are or may
be prior to, or equal with, the lien of this Security Instrument, except those
which are insured against by the title insurance policy insuring the lien of
this Security Instrument.

(m)              Title Insurance.  Lender has received a lenders' title
insurance policy insuring this Security Instrument as a first lien on the
Property subject only to Permitted Encumbrances.

(n)                Insurance.  The Property is insured in accordance with the
requirements set forth in Article III hereof.

(o)               Space Leases.

                       (i)                Borrower has delivered a true, correct
and complete schedule of all Space Leases as of the date hereof, which
accurately and completely sets forth in all material respects, for each such
Space Lease, the following (collectively, the "Rent Roll"):  the name and
address of the tenant with the name, title and telephone number of the contact
person of such tenant; the lease expiration date, extension and renewal
provisions; the base rent and percentage rent payable; all additional rent and
pass-through obligations; and the security deposit held thereunder and the
location of such deposit.

                        (ii)                Each Space Lease constitutes the
legal, valid and binding obligation of Borrower and, to the knowledge of
Borrower, is enforceable against the tenant thereof.  Except as disclosed to
Lender in writing prior to the date hereof, to the best of Borrower's knowledge,
no default exists, or with the passing of time or the giving of notice would
exist, (A) under any Major Space Lease or (B) under any other Space Leases which
would, in the aggregate, have a Material Adverse Effect.

-43-

 

--------------------------------------------------------------------------------


                        (iii)                No tenant under any Space Lease
(except for the Master Lease) has, as of the date hereof, paid Rent more than
thirty (30) days in advance, and the Rents under such Space Leases have not been
waived, released, or otherwise discharged or compromised.

                         (iv)                Except as previously disclosed to
Lender in writing, all work to be performed by Borrower under the Space Leases
has been substantially performed, all contributions to be made by Borrower to
the tenants thereunder have been made except for any held-back amounts, and all
other conditions precedent to each such tenant's obligations thereunder have
been satisfied.

                          (v)                Except as previously disclosed to
Lender in writing, there are no options to terminate any Space Lease.

                        (vi)                Each tenant under a Space Lease
(except the Master Lease) or such tenant's authorized subtenant is currently
occupying the space demised by such Space Lease.

                          (vii)                Borrower has delivered to Lender
true, correct and complete copies of all Space Leases described in the Rent
Roll.

                         (viii)                Each Space Lease is in full force
and effect and (except as disclosed on the Rent Roll or any tenant estoppel
certificate delivered to Lender prior to the date hereof) has not been assigned,
modified, supplemented or amended in any way.

                         (ix)                Except as disclosed in that certain
tenant estoppel certificate for the tenant known as "Pencor Mazur, LLC"
delivered to Lender prior to the date hereof, each tenant under each Space Lease
is, to the best of Borrower's knowledge, free from bankruptcy, reorganization or
arrangement proceedings or a general assignment for the benefit of creditors.

                         (x)                No Space Lease provides any party
with the right to obtain a lien or encumbrance upon the Property superior to the
lien of this Security Instrument. 

              (p)               Property Agreements.

                           (i)                Borrower has delivered to Lender
true, correct and complete copies of all Property Agreements.

                          (ii)                No Property Agreement provides any
party with the right to obtain a lien or encumbrance upon the Property superior
to the lien of this Security Instrument.

                          (iii)                No default exists or with the
passing of time or the giving of notice or both would exist under any Property
Agreement which would, individually or in the aggregate, have a Material Adverse
Effect.

                          (iv)                Borrower has not received or given
any written communication which alleges that a default exists or, with the
giving of notice or the lapse of time, or both, would exist under the provisions
of any Property Agreement.

-44-

 

--------------------------------------------------------------------------------


                        (v)                No condition exists whereby Borrower
or any future owner of the Property may be required to purchase any other parcel
of land which is subject to any Property Agreement or which gives any Person a
right to purchase, or right of first refusal with respect to, the Property.

                        (vi)                To the best knowledge of Borrower,
no offset or any right of offset exists respecting continued contributions to be
made by any party to any Property Agreement except as expressly set forth
therein. Except as previously disclosed to Lender in writing, no material
exclusions or restrictions on the utilization, leasing or improvement of the
Property (including non-compete agreements) exists in any Property Agreement.

                        (vii)                All "pre-opening" requirements
contained in all Property Agreements (including, but not limited to, all
off-site and on-site construction requirements), if any, have been fulfilled,
and, to the best of Borrower's knowledge, no condition now exists whereby any
party to any such Property Agreement could refuse to honor its obligations
thereunder.

                      (viii)                All work, if any, to be performed by
Borrower under each of the Property Agreements has been substantially performed,
all contributions to be made by Borrower to any party to such Property
Agreements have been made, and all other conditions to such party's obligations
thereunder have been satisfied.

(q)               Personal Property.  Borrower has delivered to Lender a true,
correct and complete schedule of all personal property, if any, owned by
Borrower and located upon the Property or used in connection with the use or
operation of the Property and Borrower represents that it has good and
marketable title to all such personal property, free and clear of any liens,
except for liens created under the Loan Documents and liens which describe the
equipment and other personal property owned by tenants.

(r)                 Leasing Brokerage and Management Fees.  Except as disclosed
in writing to Lender prior to the date hereof (all of which have been paid in
full or adequate reserves therefore have been established with Lender), as of
the date hereof, there are no brokerage fees or commissions payable by Borrower
with respect to the leasing of space at the Property and there are no management
fees payable by Borrower with respect to the management of the Property.

(s)                Security Deposits.  All security deposits with respect to the
Property on the date hereof that have been transferred or credited to Borrower
have been transferred to the Security Deposit Account on the date hereof, and
Borrower is in compliance with all Legal Requirements relating to such security
deposits as to which failure to comply might, individually or in the aggregate,
have a Material Adverse Effect.

-45-

 

--------------------------------------------------------------------------------


(t)                 Loan to Value Ratio.  To the best knowledge of Borrower,
based on the substantial real estate expertise of Borrower, Borrower's
familiarity with the Property, and the Appraisal (which Borrower believes to
contain a reasonable assessment of the fair market value of the Property), the
Loan Amount does not exceed one hundred twenty-five percent (125%) of the fair
market value of the Property.  For the purposes of this clause (t), the term
"fair market value" shall be reduced by (i) the amount of any indebtedness
secured by a lien affecting the Property that is prior to, or on a parity with,
the lien of this Security Instrument, and (ii) the value of any property that is
not "real property" within the meaning of Treas. Reg. §§ 1.860G-2 and
1.856-3(d).

(u)                Representations Generally.  The representations and
warranties contained in this Security Instrument, and the review and inquiry
made on behalf of Borrower therefor, have all been made by Persons having the
requisite expertise and knowledge to provide such representations and
warranties.  No representation, warranty or statement of fact made by or on
behalf of Borrower in this Security Instrument or in any certificate, document
or schedule furnished to Lender pursuant hereto, contains any untrue statement
of a material fact or omits to state any material fact necessary to make
statements contained therein or herein not misleading (which may be to
Borrower's best knowledge where so provided herein).  There are no facts
presently known to Borrower which have not been disclosed to Lender which would,
individually or in the aggregate, have a Material Adverse Effect nor as far as
Borrower can foresee might, individually or in the aggregate, have a Material
Adverse Effect.

Section 2.06    Removal of Lien.    (a)  Borrower shall, at its expense,
maintain this Security Instrument as a first lien on the Property and shall keep
the Property free and clear of all liens and encumbrances of any kind and nature
other than the Permitted Encumbrances.  Borrower shall, within twenty (20) days
following the filing thereof, promptly discharge of record, by bond or
otherwise, any such liens and, promptly upon request by Lender, shall deliver to
Lender evidence reasonably satisfactory to Lender of the discharge thereof.

(b)               Without limitation to the provisions of Section 2.06(a)
hereof, Borrower shall (i) pay, from time to time when the same shall become
due, all claims and demands of mechanics, materialmen, laborers, and others
which, if unpaid, might result in, or permit the creation of, a lien on the
Property or any part thereof, (ii) cause to be removed of record (by payment or
posting of bond or settlement or otherwise) any mechanics', materialmens',
laborers' or other lien on the Property, or any part thereof, or on the
revenues, rents, issues, income or profit arising therefrom, and (iii) in
general, do or cause to be done, without expense to Lender, everything
reasonably necessary to preserve in full the lien of this Security Instrument. 
If Borrower fails to comply with the requirements of this Section 2.06(b), then,
upon five (5) Business Days' prior notice to Borrower, Lender may, but shall not
be obligated to, pay any such lien, and Borrower shall, within ten (10) Business
Days after Lender's demand therefor, reimburse Lender for all sums so expended,
together with interest thereon at the Default Rate from the date advanced, all
of which shall be deemed part of the Debt.  Nothing contained herein shall be
deemed a consent or request of Lender, express or implied, by inference or
otherwise, to the performance of any alteration, repair or other work by any
contractor, subcontractor or laborer or the furnishing of any materials by any
materialmen in connection therewith.

-46-

 

--------------------------------------------------------------------------------


(c)                Notwithstanding the foregoing, Borrower may contest any lien
(other than a lien relating to non-payment of Impositions, the contest of which
shall be governed by Section 4.04 hereof) of the type set forth in subparagraph
(b)(ii) of this Section 2.06 provided that, following prior notice to Lender (i)
Borrower is contesting the validity of such lien with due diligence and in good
faith and by appropriate proceedings, without cost or expense to Lender or any
of its agents, employees, officers, or directors, (ii) Borrower shall preclude
the collection of, or other realization upon, any contested amount from the
Property or any revenues from or interest in the Property, (iii) neither the
Property nor any part thereof nor interest therein, shall be in any danger of
being sold, forfeited or lost by reason of such contest by Borrower, (iv) such
contest by Borrower shall not affect the ownership, use or occupancy of the
Property, (v) such contest by Borrower shall not subject Lender or Borrower to
the risk of civil or criminal liability (other than the civil liability of
Borrower for the amount of the lien in question), (vi) such lien is subordinate
to the lien of this Security Instrument, (vii) Borrower has not consented to
such lien, (viii) Borrower has given Lender prompt notice of the filing of such
lien and the bonding thereof by Borrower, if required by Lender, and, upon
request by Lender from time to time, notice of the status of such contest by
Borrower and/or confirmation of the continuing satisfaction of the conditions
set forth in this Section 2.06(c), (ix) Borrower shall promptly pay the
obligation secured by such lien upon a final determination of Borrower's
liability therefor, and (x) if reasonably requested by Lender, Borrower shall
deliver to Lender cash, a bond or other security acceptable to Lender pursuant
to collateral arrangements reasonably satisfactory to Lender. 

Section 2.07    Cost of Defending and Upholding this Security Instrument Lien. 
If any action or proceeding is commenced to which Lender is made a party
relating to the Loan Documents and/or the Property or Lender's interest therein
or in which it becomes necessary to defend or uphold the lien of this Security
Instrument or any other Loan Document, Borrower shall, on demand, reimburse
Lender for all expenses (including, without limitation, reasonable attorneys'
fees and disbursements) incurred by Lender in connection therewith, and such
sum, together with interest thereon at the Default Rate from and after such
demand until fully paid, shall constitute a part of the Debt.

Section 2.08    Use of the Property.  Borrower will use, or cause to be used,
the Property for such use as is permitted pursuant to applicable Legal
Requirements including, without limitation, under the certificate of occupancy
applicable to the Property, and which is required by the Loan Documents. 
Borrower shall not suffer or permit the Property or any portion thereof to be
used by the public, any tenant, or any Person not subject to a Lease, in a
manner as is reasonably likely to impair Borrower's title to the Property, or in
such manner as may give rise to a claim or claims of adverse usage or adverse
possession by the public, or of implied dedication of the Property or any part
thereof.

-47-

 

--------------------------------------------------------------------------------


Section 2.09    Financial Reports.    (a)  Borrower will keep and maintain or
will cause to be kept and maintained on a Fiscal Year basis, in accordance with
GAAP (or such other accounting basis reasonably acceptable to Lender)
consistently applied, proper and accurate books, tax returns, records and
accounts reflecting (i) all of the financial affairs of Borrower and Guarantor
and (ii) all items of income and expense in connection with the operation of the
Property or in connection with any services, equipment or furnishings provided
in connection with the operation thereof, whether such income or expense may be
realized by Borrower or by any other Person whatsoever, excepting lessees
unrelated to and unaffiliated with Borrower who have leased from Borrower
portions of the Premises for the purpose of occupying the same.  Lender shall
have the right from time to time at all times during normal business hours upon
reasonable notice to examine such books, tax returns, records and accounts at
the office of Borrower or other Person maintaining such books, tax returns,
records and accounts and to make such copies or extracts thereof as Lender shall
desire.  After the occurrence of an Event of Default, Borrower shall pay any
costs and expenses incurred by Lender to examine Borrower's, Member's and
Guarantor's accounting records with respect to the Property, as Lender shall
determine to be necessary or appropriate in the protection of Lender's interest.

(b)               Borrower will furnish Lender (i) annually, within one hundred
twenty (120) days following the end of each Fiscal Year of Borrower and (ii) on
a quarterly basis, within thirty (30) days following the end of each fiscal
quarter of Borrower, with a complete copy of Borrower's financial statement
consistently applied covering (i) all of the financial affairs of Borrower and
(ii) the operation of the Property for such Fiscal Year or fiscal quarters, as
applicable, and containing a statement of revenues and expenses, a statement of
assets and liabilities and a statement of Borrower's equity.  Each annual
financial statement shall be prepared in accordance with GAAP (or such other
accounting basis reasonably acceptable to Lender) and certified by the chief
financial officer of Member.  Together with the financial statements required to
be furnished pursuant to this Section 2.09(b), Borrower shall furnish to Lender
(A) an Officer's Certificate certifying as of the date thereof (1) that the
financial statements accurately represent the results of operations and
financial condition of Borrower and the Property all in accordance with GAAP (or
such other accounting basis reasonably acceptable to Lender) consistently
applied, and (2) whether there exists a Default under the Note or any other Loan
Document executed and delivered by Borrower, and if such event or circumstance
exists, the nature thereof, the period of time it has existed and the action
then being taken to remedy such event or circumstance and (B) together with the
financial statements delivered pursuant to Section 2.09(b)(ii) above, a
statement showing (1) Pro-Forma Net Operating Income for the subsequent twelve
(12) month period adjusted to reflect the Adjusted Net Cash Flow (subject to
verification by Lender in its reasonable discretion) and (2) the calculation of
the Debt Service Coverage.

(c)                Borrower will furnish Lender monthly, within thirty (30) days
following the end of each month, with a true, complete and correct cash flow
statement with respect to the Property in the form attached hereto as Exhibit C
and made a part hereof, showing (i) all cash receipts of any kind whatsoever and
all cash payments and disbursements and (ii) year-to-date summaries of such cash
receipts, payments and disbursements, and (iii) during an O&M Operative Period,
Pro-Forma Net Operating Income for the subsequent twelve (12) month period
adjusted to reflect the Adjusted Net Cash Flow (subject to the verification by
Lender in its reasonable discretion) and a calculation of the Debt Service
Coverage, together with a certification of Manager stating that, to the best of
Manager's knowledge, such cash flow statement is true, complete and correct and
a list of all litigation and proceedings affecting Borrower or the Property in
which the amount involved is $250,000 or more, if not covered by insurance (or
$1,000,000 or more whether or not covered by insurance).

(d)               Borrower will furnish Lender monthly, within thirty (30) days
following the end of each month, with a certification of Manager stating that
all Operating Expenses with respect to the Property which had accrued as of the
last day of the month preceding the delivery of the cash flow statement referred
to in clause (c) above have been fully paid or otherwise reserved for by Manager
(any such certification or any certification furnished by a Manager pursuant to
clause (c) above, a "Manager Certification").

-48-

 

--------------------------------------------------------------------------------


(e)                Borrower will furnish Lender annually, within thirty (30)
days following the end of each year and within thirty (30) days following
receipt of a request therefor, with a true, complete and correct rent roll for
the Property, including a list of which tenants are in default under their
respective  leases, dated as of the date of Lender's request, identifying each
tenant, the monthly rent and additional rent, if any, payable by such tenant,
the expiration date of such tenant's Lease, the security deposit, if any, held
by Borrower under the Lease, the space covered by the Lease, each tenant that
has filed a bankruptcy, insolvency, or reorganization proceeding since delivery
of the last such rent roll, and the arrearages for such tenant, if any, and such
rent roll shall be accompanied by an Officer's Certificate, dated as of the date
of the delivery of such rent roll, certifying that such rent roll is true,
correct and complete in all material respects as of its date.

(f)                 Borrower shall furnish to Lender, within thirty (30) days
after Lender's request therefor, with such further detailed information with
respect to the operation of the Property and the financial affairs of Borrower
as may be reasonably requested by Lender.

(g)                Borrower shall cause Manager to furnish to Lender, within
thirty (30) days following the end of each month, a schedule of tenant security
deposits showing any activity in the Security Deposit Account for such month,
together with a certification of Manager as to the balance in such Security
Deposit Account and that such tenant security deposits are being held in
accordance with all Legal Requirements.

(h)                Borrower will furnish Lender annually, within one hundred
twenty (120) days after the end of each Fiscal Year, with a report setting forth
(i) the Net Operating Income for such Fiscal Year, (ii) the average occupancy
rate of the Property during such Fiscal Year, and (iii) the capital repairs,
replacements and improvements performed at the Property during such Fiscal Year
and the aggregate Recurring Replacement Expenditures made in connection
therewith.

(i)                  Intentionally Deleted.

-49-

 

--------------------------------------------------------------------------------


(j)                 During any O&M Operative Period or at any time during the
continuance of any Event of Default, Borrower shall submit to Lender for
Lender's written approval an Annual Budget not later than sixty (60) days prior
to the commencement of each Fiscal Year or, with respect to the Fiscal Year in
which the Closing Date occurs, within sixty (60) days of the Closing Date, in
form satisfactory to Lender setting forth in reasonable detail budgeted monthly
operating income and monthly operating capital and other expenses for the
Property.  Each Annual Budget shall contain, among other things, limitations on
management fees, third party service fees, and other expenses as Borrower may
reasonably determine.  Lender shall have the right to approve such Annual Budget
which approval shall not be unreasonably withheld, and in the event that Lender
objects to the proposed Annual Budget submitted by Borrower, Lender shall advise
Borrower of such objections within fifteen (15) days after receipt thereof (and
deliver to Borrower a reasonably detailed description of such objections) and
Borrower shall, within ten (10) days after receipt of notice of any such
objections, revise such Annual Budget and resubmit the same to Lender.  Lender
shall advise Borrower of any objections to such revised Annual Budget within ten
(10) days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower shall revise the same in accordance
with the process described herein until Lender approves an Annual Budget,
provided, however, that if Lender shall not advise Borrower of its objections to
any proposed Annual Budget within the applicable time period set forth in this
Section, then such proposed Annual Budget shall be deemed approved by Lender. 
Until such time that Lender approves a proposed Annual Budget, the most recently
Approved Annual Budget shall apply; provided that, such Approved Annual Budget
shall be adjusted to reflect actual increases in Basic Carrying Costs and
utilities expenses.  In the event that Borrower must incur an Extraordinary
Expense, then Borrower shall promptly deliver to Lender a reasonably detailed
explanation of such proposed Extraordinary Expense for Lender's approval, which
approval may be granted or denied in Lender's sole and absolute discretion.

(k)               In the event that Borrower fails to deliver any of the
financial statements, reports or other information required to be delivered to
Lender pursuant to this Section 2.09 on or prior to their due dates, if any such
failure shall continue for ten (10) days following notice thereof from Lender,
Borrower shall pay to Lender on each Payment Date for each month or portion
thereof that any such financial statement, report or other information remains
undelivered, an administrative fee in the amount of One Thousand Five Hundred
Dollars ($1,500) multiplied by the number of undelivered statements, reports or
other items.  Borrower agrees that such administrative fee (i) is a fair and
reasonable fee necessary to compensate Lender for its additional administrative
costs and increased costs relating to Borrower's failure to deliver the
aforementioned statements, reports or other items as and when required hereunder
and (ii) is not a penalty.

-50-

 

--------------------------------------------------------------------------------


(l)                  If, at the time one or more Disclosure Documents are being
prepared for a securitization, Lender expects that Borrower alone or Borrower
and one or more affiliates of Borrower collectively, or the Property alone or
the Property and any other parcel(s) of real property, together with
improvements thereon and personal property related thereto, that is "related",
within the meaning of the definition of Significant Obligor, to the Property (a
"Related Property") collectively, will be a Significant Obligor, Borrower shall
furnish to Lender upon request (i) the selected financial data or, if
applicable, net operating income, required under Item 1112(b)(1) of Regulation
AB and meeting the requirements thereof, if Lender expects that the principal
amount of the Loan, together with any loans made to an affiliate of Borrower or
secured by a Related Property that is included in a securitization with the Loan
(a "Related Loan"), as of the cut-off date for such securitization may, or if
the principal amount of the Loan together with any Related Loans as of the
cut-off date for such securitization and at any time during which the Loan and
any Related Loans are included in a securitization does, equal or exceed ten
percent (10%) (but less than twenty percent (20%)) of the aggregate principal
amount of all mortgage loans included or expected to be included, as applicable,
in the securitization or (ii) the financial statements required under Item
1112(b)(2) of Regulation AB and meeting the requirements thereof, if Lender
expects that the principal amount of the Loan together with any Related Loans as
of the cut-off date for such securitization may, or if the principal amount of
the Loan together with any Related Loans as of the cut-off date for such
securitization and at any time during which the Loan and any Related Loans are
included in a securitization does, equal or exceed twenty percent (20%) of the
aggregate principal amount of all mortgage loans included or expected to be
included, as applicable, in the securitization.  Such financial data or
financial statements shall be furnished to Lender (A) within ten (10) Business
Days after notice from Lender in connection with the preparation of Disclosure
Documents for the securitization, (B) not later than thirty (30) days after the
end of each fiscal quarter of Borrower and (C) not later than seventy-five (75)
days after the end of each fiscal year of Borrower; provided, however, that
Borrower shall not be obligated to furnish financial data or financial
statements pursuant to clauses (B) or (C) of this sentence with respect to any
period for which a filing pursuant to the Securities Exchange Act of 1934 in
connection with or relating to the securitization (an "Exchange Act Filing") is
not required.  As used herein, "Regulation AB" shall mean Regulation AB under
the Securities Act of 1933 and the Securities Exchange Act of 1934 (as
amended).  As used herein, "Disclosure Document" shall mean a prospectus,
prospectus supplement, private placement memorandum, or similar offering
memorandum or offering circular, in each case in preliminary or final form, used
to offer securities in connection with a securitization.  As used herein,
"Significant Obligor" shall have the meaning set forth in Item 1101(k) of
Regulation AB.

Section 2.10          Litigation.  Borrower will give prompt written notice to
Lender of any litigation or governmental proceedings pending or threatened (in
writing) against Borrower which might have a Material Adverse Effect.

Section 2.11          Updates of Representations.  Borrower shall deliver to
Lender within ten (10) days of the request of Lender an Officer's Certificate
updating all of the representations and warranties contained in this Security
Instrument and the other Loan Documents and certifying that all of the
representations and warranties contained in this Security Instrument and the
other Loan Documents, as updated pursuant to such Officer's Certificate, are
true, accurate and complete as of the date of such Officer's Certificate.

ARTICLE III

INSURANCE AND CASUALTY RESTORATION

Section 3.01          Insurance Coverage.  Borrower shall, at its expense,
maintain the following insurance coverages with respect to the Property during
the term of this Security Instrument:

-51-

 

--------------------------------------------------------------------------------


(a)                (i)         Insurance against loss or damage by fire,
casualty and other hazards included in an "all-risk" extended coverage
endorsement or its equivalent, with such endorsements as Lender may from time to
time reasonably require and which are customarily required by Institutional
Lenders of similar properties similarly situated, including, without limitation,
if the Property constitutes a legal non-conforming use, an ordinance of law
coverage endorsement which contains "Demolition Cost", "Loss Due to Operation of
Law" and "Increased Cost of Construction" coverages, covering the Property in an
amount not less than the greater of (A) 100% of the insurable replacement value
of the Property (exclusive of the Premises and footings and foundations) in the
case of Loss Due to Operation of Law and $20,000,000 combined limit for
Demolition Costs and Increased Cost of Construction and (B) such other amount as
is necessary to prevent any reduction in such policy by reason of and to prevent
Borrower, Lender or any other insured thereunder from being deemed to be a
co-insurer.  Not less frequently than once every three (3) years, Borrower, at
its option, shall either (A) have the Appraisal updated or obtain a new
appraisal of the Property, (B) have a valuation of the Property made by or for
its insurance carrier conducted by an appraiser experienced in valuing
properties of similar type to that of the Property which are in the geographical
area in which the Property is located or (C) provide such other evidence as
will, in Lender's sole judgment, enable Lender to determine whether there shall
have been an increase in the insurable value of the Property and Borrower shall
deliver such updated Appraisal, new appraisal, insurance valuation or other
evidence acceptable to Lender, as the case may be, and, if such updated
Appraisal, new appraisal, insurance valuation, or other evidence acceptable to
Lender reflects an increase in the insurable value of the Property, the amount
of insurance required hereunder shall be increased accordingly and Borrower
shall deliver evidence satisfactory to Lender that such policy has been so
increased.

                                                 (ii)                Commercial
comprehensive general liability insurance against claims for personal and bodily
injury and/or death to one or more persons or property damage, occurring on, in
or about the Property (including the adjoining streets, sidewalks and
passageways therein) in such amounts as Lender may from time to time reasonably
require (but in no event shall Lender's requirements be increased more
frequently than once during each twelve (12) month period) and which are
customarily required by Institutional Lenders for similar properties similarly
situated, but not less than $1,000,000.00 per occurrence and $2,000,000 general
aggregate and, in addition thereto, not less than $25,000,000 excess and/or
umbrella liability insurance shall be maintained for any and all claims.

                                               (iii)                Business
interruption, rent loss or other similar insurance (A) with loss payable to
Lender, (B) covering all risks required to be covered by the insurance provided
for in Section 3.01(a)(i) hereof and (C) in an amount not less than 100% of the
projected fixed or base rent plus percentage rent for the succeeding eighteen
(18) month period.  The amount of such insurance shall be determined upon the
execution of this Security Instrument, and not more frequently than once each
calendar year thereafter based on Borrower's reasonable estimate of projected
fixed or base rent plus percentage rent, from the Property for the next
succeeding eighteen (18) months.  In the event the Property shall be damaged or
destroyed, Borrower shall and hereby does assign to Lender all payment of claims
under the policies of such insurance, and all amounts payable thereunder, and
all net amounts, shall be collected by Lender under such policies and shall be
applied in accordance with this Security Instrument; provided, however, that
nothing herein contained shall be deemed to relieve Borrower of its obligations
to timely pay all amounts due under the Loan Documents.

                                               (iv)                War risk
insurance when such insurance is obtainable from the United States of America or
any agency or instrumentality thereof at reasonable rates (for the maximum
amount of insurance obtainable) and if requested by Lender, and such insurance
is then customarily required by Institutional Lenders of similar properties
similarly situated.

                                              (v)                Insurance
against loss or damages from (A) leakage of sprinkler systems and (B) explosion
of steam boilers, air conditioning equipment, pressure vessels or similar
apparatus now or hereafter installed at the Property, in such amounts as Lender
may from time to time reasonably require and which are then customarily required
by Institutional Lenders of similar properties similarly situated.

-52-

 

--------------------------------------------------------------------------------


                                               (vi)                Flood
insurance in an amount equal to $20,000,000 or the maximum amount available,
whichever is less, if the Improvements are located in an area designated by the
Secretary of Housing and Urban Development as being "an area of special flood
hazard" under the National Flood Insurance Program (i.e., having a one percent
or greater chance of flooding), and if flood insurance is available under the
National Flood Insurance Act.

                                                 (vii)                Worker's
compensation insurance or other similar insurance which may be required by
Governmental Authorities or Legal Requirements.

                                                 (viii)               
Intentionally Omitted.

                                               (ix)                Insurance
against damage resulting from acts of terrorism, or an insurance policy without
an exclusion for damages resulting from terrorism, on terms consistent with the
commercial property insurance policy required under subsections (i) (ii) and
(iii) above in an amount equal to the Loan Amount.

                                               (x)                Such other
insurance as may from time to time be required by Lender and which is then
customarily required by Institutional Lenders for similar properties similarly
situated, against other insurable hazards, including, but not limited to,
malicious mischief, vandalism, acts of terrorism, windstorm and/or earthquake,
(not to exceed $20,000,000), due regard to be given to the size and type of the
Premises, Improvements, Fixtures and Equipment and their location, construction
and use.  Additionally, Borrower shall carry such insurance coverage as Lender
may from time to time require if the failure to carry such insurance may result
in a downgrade, qualification or withdrawal of any class of securities issued in
connection with a Securitization or, if the Loan is not yet part of a
Securitization, would result in an increase in the subordination levels of any
class of securities anticipated to be issued in connection with a proposed
Securitization.

(b)            Borrower shall cause any Manager of the Property to maintain
fidelity insurance in an amount equal to or greater than the Operating Income of
the Property for the six (6) month period immediately preceding the date on
which the premium for such insurance is due and payable or such lesser amount as
Lender shall approve.

-53-

 

--------------------------------------------------------------------------------


Section 3.02    Policy Terms.  (a)  All insurance required by this Article III
shall be in the form (other than with respect to earthquake and windstorm
insurance and Sections 3.01(a)(vi) and (vii) above when such insurance is placed
with a governmental agency or instrumentality on such agency's forms) and amount
and with deductibles as, from time to time, shall be reasonably acceptable to
Lender (provided, however, that Lender shall permit an insurance deductible of
$50,000 for all policies other than earthquake, flood and windstorm insurance,
which may be a percentage of the value of the Property not to exceed 5%  and
crime/fidelity coverage which may have a deductible of $250,000) under valid and
enforceable policies issued by financially responsible insurers authorized to do
business in the State where the Property is located, with a general
policyholder's service rating of not less than "A-" and a financial rating of
not less than X as rated in the most currently available Best's Insurance
Reports (or the equivalent, if such rating system shall hereafter be altered or
replaced) and shall have a "S-" paying ability rating and/or financial strength
rating, as applicable, of not less than "A-" or better by A.M. Best (or its
equivalent from a Rating Agency, one of which after a Securitization in which
Standard & Poor's rates any securities issued in connection with such
Securitization, shall be Standard & Poor's).  Originals or certified copies of
all insurance policies shall be delivered to and held by Lender.  All such
policies (except policies for worker's compensation) shall name Lender as an
additional named insured, shall provide for loss payable to Lender and shall
contain (or have attached):  (i) standard "non-contributory mortgagee"
endorsement or its equivalent relating, inter alia, to recovery by Lender
notwithstanding the negligent or willful acts or omissions of Borrower; (ii) a
waiver of subrogation endorsement as to Lender; (iii) an endorsement indicating
that neither Lender nor Borrower shall be or be deemed to be a co-insurer with
respect to any casualty risk insured by such policies and shall provide for a
deductible per loss of an amount not more than that which is customarily
maintained by owners of similar properties similarly situated, and (iv) a
provision that such policies shall not be canceled, terminated, denied renewal
or amended, including, without limitation, any amendment reducing the scope or
limits of coverage, without at least thirty (30) days' prior written notice to
Lender in each instance.  Not less than thirty (30) days prior to the expiration
dates of the insurance policies obtained pursuant to this Security Instrument,
originals or certified copies of renewals of such policies (or certificates
evidencing such renewals) bearing notations evidencing the payment of premiums
or accompanied by other reasonable evidence of such payment (which premiums
shall not be paid by Borrower through or by any financing arrangement which
would entitle an insurer to terminate a policy) shall be delivered by Borrower
to Lender.  Borrower shall not carry separate insurance, concurrent in kind or
form or contributing in the event of loss, with any insurance required under
this Article III.

(b)                If Borrower fails to maintain and deliver to Lender the
original policies or certificates of insurance required by this Security
Instrument, or if there are insufficient funds in the Basic Carrying Costs
Escrow Account to pay the premiums for same, Lender may, at its option, procure
such insurance, and Borrower shall pay, or as the case may be, reimburse Lender
for, all premiums thereon promptly, upon demand by Lender, with interest thereon
at the Default Rate from the date paid by Lender to the date of repayment and
such sum shall constitute a part of the Debt.

(c)               Borrower shall notify Lender of the renewal premium of each
insurance policy and Lender shall be entitled to pay such amount on behalf of
Borrower from the Basic Carrying Costs Escrow Account.  With respect to
insurance policies which require periodic payments (i.e., monthly or quarterly)
of premiums, Lender shall be entitled to pay such amounts fifteen (15) days (or
such lesser number of days as Lender shall determine) prior to the respective
due dates of such installments.

-54-

 

--------------------------------------------------------------------------------


(d)                The insurance required by this Security Instrument may, at
the option of Borrower, be effected by blanket and/or umbrella policies issued
to Borrower (or one of its Affiliates, but which lists Borrower as an insured)
covering the Property provided that, in each case, the policies otherwise comply
with the provisions of this Security Instrument and allocate to the Property,
from time to time (but in no event less than once a year), the coverage
specified by this Security Instrument, without possibility of reduction or
coinsurance by reason of, or damage to, any other property (real or personal)
named therein.  If the insurance required by this Security Instrument shall be
effected by any such blanket or umbrella policies, Borrower shall furnish to
Lender (i) original policies or certified copies thereof, or an original
certificate of insurance together with reasonable access to the original of such
policy to review such policy's coverage of the Property, with schedules attached
thereto showing the amount of the insurance provided under such policies
applicable to the Property and (ii) an Officer's Certificate setting forth (A)
the number of properties covered by such policy, (B) the location by city (if
available, otherwise, county) and state of the properties, (C) the average
square footage of the properties, (D) a brief description of the typical
construction type included in the blanket policy and (E) such other information
as Lender may reasonably request.

Section 3.02          Assignment of Policies.  (a)  Borrower hereby assigns to
Lender the proceeds of all insurance (other than worker's compensation and
liability insurance) obtained pursuant to this Security Instrument, all of which
proceeds shall be payable to Lender as collateral and further security for the
payment of the Debt and the performance of Borrower's obligations hereunder and
under the other Loan Documents, and Borrower hereby authorizes and directs the
issuer of any such insurance to make payment of such proceeds directly to
Lender.  Except as otherwise expressly provided in Section 3.04 or elsewhere in
this Article III, Lender shall have the option, in its discretion, and without
regard to the adequacy of its security, to apply all or any part of the proceeds
it may receive pursuant to this Article in such manner as Lender may elect to
any one or more of the following:  (i) the payment of the Debt, whether or not
then due, in any proportion or priority as Lender, in its discretion, may elect,
(ii) the repair or restoration of the Property, (iii) the cure of any Default or
(iv) the reimbursement of the costs and expenses of Lender incurred pursuant to
the terms hereof in connection with the recovery of the Insurance Proceeds. 
Nothing herein contained shall be deemed to excuse Borrower from repairing or
maintaining the Property as provided in this Security Instrument or restoring
all damage or destruction to the Property, regardless of the sufficiency of the
Insurance Proceeds, and the application or release by Lender of any Insurance
Proceeds shall not cure or waive any Default or notice of Default.

-55-

 

--------------------------------------------------------------------------------


(b)               If, prior to the receipt by Lender of any proceeds, the
Property or any portion thereof shall have been sold on foreclosure of this
Security Instrument or by deed in lieu thereof or otherwise, or any claim under
such insurance policy arising during the term of this Security Instrument is not
paid until after the extinguishment of the Debt, and Lender shall not have
received the entire amount of the Debt outstanding at the time of such
extinguishment, whether or not a deficiency judgment on this Security Instrument
shall have been sought or recovered or denied, then, the proceeds of any such
insurance to the extent of the amount of the Debt not so received, shall be paid
to and be the property of Lender, together with interest thereon at the Default
Rate, and the reasonable attorney's fees, costs and disbursements incurred by
Lender in connection with the collection of the proceeds which shall be paid to
Lender and Borrower hereby assigns, transfers and sets over to Lender all of
Borrower's right, title and interest in and to such proceeds.  Notwithstanding
any provisions of this Security Instrument to the contrary, Lender shall not be
deemed to be a trustee or other fiduciary with respect to its receipt of any
such proceeds, which may be commingled with any other monies of Lender;
provided, however, that Lender shall use such proceeds for the purposes and in
the manner permitted by this Security Instrument.  Any proceeds deposited with
Lender shall be held by Lender in an interest-bearing account, but Lender makes
no representation or warranty as to the rate or amount of interest, if any,
which may accrue on such deposit and shall have no liability in connection
therewith.  Interest accrued, if any, on the proceeds shall be deemed to
constitute a part of the proceeds for purposes of this Security Instrument.  The
provisions of this Section 3.03(b) shall survive the termination of this
Security Instrument by foreclosure, deed in lieu thereof or otherwise as a
consequence of the exercise of the rights and remedies of Lender hereunder after
a Default.

Section 3.04          Casualty Restoration.  (a)(i)  In the event of any damage
to or destruction of the Property, Borrower shall give prompt written notice to
Lender (which notice shall set forth Borrower's good faith estimate of the cost
of repairing or restoring such damage or destruction, or if Borrower cannot
reasonably estimate the anticipated cost of restoration, Borrower shall
nonetheless give Lender prompt notice of the occurrence of such damage or
destruction, and will diligently proceed to obtain estimates to enable Borrower
to quantify the anticipated cost and time required for such restoration,
whereupon Borrower shall promptly notify Lender of such good faith estimate)
and, provided that restoration does not violate any Legal Requirements, Borrower
shall promptly commence and diligently prosecute to completion the repair,
restoration or rebuilding of the Property so damaged or destroyed to a condition
such that the Property shall be at least equal in value to that immediately
prior to the damage to the extent practicable, in full compliance with all Legal
Requirements and the provisions of all Leases, and in accordance with Section
3.04(b) below.  Such repair, restoration or rebuilding of the Property are
sometimes hereinafter collectively referred to as the "Work".

                                                 (ii)                Borrower
shall not adjust, compromise or settle any claim for Insurance Proceeds without
the prior written consent of Lender, which shall not be unreasonably withheld,
conditioned or delayed; provided, however, that, except during the continuance
of an Event of Default, Lender's consent shall not be required with respect to
the adjustment, compromising or settlement of any claim for Insurance Proceeds
in an amount less than $5,000,000.00.

                                               (iii)                Subject to
Section 3.04(a)(iv), Lender shall apply any Insurance Proceeds which it may
receive towards the Work in accordance with Section 3.04(b) and the other
applicable sections of this Article III; provided, however, if the amount of
Insurance Proceeds is less than $5,000,000.00, the Insurance Proceeds shall be
promptly delivered to Borrower.

                                               (iv)                If (A) a
Default shall have occurred, (B) Lender is not reasonably satisfied that the
Debt Service Coverage, after substantial completion of the Work, will be at
least equal to the Required Debt Service Coverage, (C) more than thirty percent
(30%) of the reasonably estimated fair market value of the Property is
materially damaged or destroyed, (D) Lender is not reasonably satisfied that the
Work can be completed six (6) months prior to Maturity or (E) Lender is not
reasonably satisfied that the Work can be completed within fifteen (15) months
of the damage to or destruction of the Property (each, a "Substantial
Casualty"), Lender shall have the option, in its sole discretion to apply any
Insurance Proceeds it may receive pursuant to this Security Instrument (less any
cost to Lender of recovering and paying out such proceeds incurred pursuant to
the terms hereof and not otherwise reimbursed to Lender, including, without
limitation, reasonable attorneys' fees and expenses) to the payment of the Debt,
without any prepayment fee or charge of any kind or to allow such proceeds to be
used for the Work pursuant to the terms and subject to the conditions of Section
3.04(b) hereof and the other applicable sections of this Article III.

-56-

 

--------------------------------------------------------------------------------


                                                (v)                In the event
that Lender elects or is obligated hereunder to allow Insurance Proceeds to be
used for the Work, any excess proceeds remaining after completion of such Work
shall be paid over to Borrower or, at the option of Borrower, applied to the
payment of the Debt without any prepayment fee or charge of any kind.

                                               (vi)                In the event
Lender elects or is obligated hereunder to allow Insurance Proceeds to be used
for the Work, Borrower hereby agrees to use reasonable diligence to complete
such Work within twelve (12) months of the damage to or destruction of the
Property.

(b)               If any Condemnation Proceeds in accordance with Section
6.01(a), or any Insurance Proceeds in accordance with Section 3.04(a), are to be
applied to the repair, restoration or rebuilding of the Property, then such
proceeds shall be deposited into a segregated interest-bearing bank account at
the Bank, which shall be an Eligible Account, held by Lender and shall be paid
out from time to time to Borrower as the Work progresses (less any cost to
Lender of recovering and paying out such proceeds, including, without
limitation, reasonable attorneys' fees and costs allocable to inspecting the
Work and the plans and specifications therefor) subject to Section 5.17 hereof
and to all of the following conditions:

                                                  (i)                An
architect or engineer selected by Borrower and reasonably acceptable to Lender
(an "Architect" or "Engineer") or a Person otherwise reasonably acceptable to
Lender, shall have delivered to Lender a certificate estimating the cost of
completing the Work, and, if the amount set forth therein is more than the sum
of the amount of Insurance Proceeds then being held by Lender in connection with
a casualty and amounts agreed to be paid as part of a final settlement under the
insurance policy upon or before completion of the Work, Borrower shall have
delivered to Lender (A) cash collateral in an amount equal to such excess, (B)
an unconditional, irrevocable, clean sight draft letter of credit, in form,
substance and issued by a bank reasonably acceptable to Lender, in the amount of
such excess and draws on such letter of credit shall be made by Lender to make
payments pursuant to this Article III following exhaustion of the Insurance
Proceeds therefore or (C) a completion bond in form, substance and issued by a
surety company reasonably acceptable to Lender.

                                                 (ii)                If the cost
of the Work is reasonably estimated by an Architect or Engineer in a
certification reasonably acceptable to Lender to be equal to or exceed five
percent (5%) of the Loan Amount, such Work shall be performed under the
supervision of an Architect or Engineer, it being understood that the plans and
specifications with respect thereto shall provide for Work so that, upon
completion thereof, the Property shall be at least equal in replacement value
and general utility to the Property prior to the damage or destruction.

-57-

 

--------------------------------------------------------------------------------


                                               (iii)                Each request
for payment shall be made on not less than ten (10) days' prior notice to Lender
and shall be accompanied by a certificate of an Architect or Engineer, or, if
the Work is not required to be supervised by an Architect or Engineer, by an
Officer's Certificate stating (A) that payment is for Work completed in
compliance with the plans and specifications, if required under clause (ii)
above, (B) that the sum requested is required to reimburse Borrower for payments
by Borrower to date, or is due to the contractors, subcontractors, materialmen,
laborers, engineers, architects or other Persons rendering services or materials
for the Work (giving a brief description of such services and materials), and
that when added to all sums previously paid out by Lender does not exceed the
value of the Work done to the date of such certificate, (C) if the sum requested
is to cover payment relating to repair and restoration of personal property
required or relating to the Property, that title to the personal property items
covered by the request for payment is vested in Borrower (unless Borrower is
lessee of such personal property), and (D) that the Insurance Proceeds and other
amounts deposited by Borrower held by Lender after such payment is more than the
estimated remaining cost to complete such Work; provided, however, that if such
certificate is given by an Architect or Engineer, such Architect or Engineer
shall certify as to clause (A) above, and such Officer's Certificate shall
certify as to the remaining clauses above, and provided, further, that Lender
shall not be obligated to disburse such funds if Lender determines, in Lender's
reasonable discretion, that Borrower shall not be in compliance with this
Section 3.04(b).  Additionally, each request for payment shall contain a
statement signed by Borrower stating that the requested payment is for Work
satisfactorily done to date.

                                               (iv)                Each request
for payment shall be accompanied by waivers of lien, in customary form and
substance, covering that part of the Work for which payment or reimbursement is
being requested and, if required by Lender, a search prepared by a title company
or licensed abstractor, or by other evidence satisfactory to Lender that there
has not been filed with respect to the Property any mechanic's or other lien or
instrument for retention of title relating to any part of the Work not
discharged of record.  Additionally, as to any personal property covered by the
request for payment, Lender shall be furnished with evidence of having incurred
a payment obligation therefor and such further evidence reasonably satisfactory
to assure Lender that UCC filings therefor provide a valid first lien on the
personal property.

                                                (v)                Lender shall
have the right to inspect the Work at all reasonable times upon reasonable prior
notice and may condition any disbursement of Insurance Proceeds upon
satisfactory compliance by Borrower with the provisions hereof.  Neither the
approval by Lender of any required plans and specifications for the Work nor the
inspection by Lender of the Work shall make Lender responsible for the
preparation of such plans and specifications, or the compliance of such plans
and specifications of the Work, with any applicable law, regulation, ordinance,
covenant or agreement.

                                               (vi)                Insurance
Proceeds shall not be disbursed more frequently than once every thirty (30)
days.

-58-

 

--------------------------------------------------------------------------------


                                             (vii)                Until such
time as the Work has been substantially completed, Lender shall not be obligated
to disburse up to ten percent (10%) of the cost of the Work (the "Retention
Amount") to Borrower.  Upon substantial completion of the Work, Borrower shall
send notice thereof to Lender and, subject to the conditions of Section
3.04(b)(i)-(iv), Lender shall disburse one-half of the Retention Amount to
Borrower; provided, however, that the remaining one-half of the Retention Amount
shall be disbursed to Borrower when Lender shall have received copies of any and
all final certificates of occupancy or other certificates, licenses and permits
required for the ownership, occupancy and operation of the Property in
accordance with all Legal Requirements.  Borrower hereby covenants to diligently
seek to obtain any such certificates, licenses and permits.

                                            (viii)                Upon failure
on the part of Borrower promptly to commence the Work or to proceed diligently
and continuously to completion of the Work, which failure shall continue after
notice for thirty (30) days, Lender may apply any Insurance Proceeds or
Condemnation Proceeds it then or thereafter holds to the payment of the Debt in
accordance with the provisions of the Note; provided, however, that Lender shall
be entitled to apply at any time all or any portion of the Insurance Proceeds or
Condemnation Proceeds it then holds to the extent necessary to cure any Event of
Default under this Security Instrument, the Note or any other Loan Document.

(c)                If Borrower (i) within ninety (90) days after the occurrence
of any damage to the Property or any portion thereof (or such shorter period as
may be required under any Major Space Lease) shall fail to submit to Lender for
approval plans and specifications (if required pursuant to Section 3.04(b)(ii)
hereof) for the Work (approved by the Architect and by all Governmental
Authorities whose approval is required), (ii) after any such plans and
specifications are approved by all Governmental Authorities, the Architect and
Lender, shall fail to promptly commence such Work or (iii) shall fail to
diligently prosecute such Work to completion, then, in addition to all other
rights available hereunder, at law or in equity, Lender, or any receiver of the
Property or any portion thereof, upon fifteen (15) days' prior notice to
Borrower (except in the event of emergency in which case no notice shall be
required), may (but shall have no obligation to) perform or cause to be
performed such Work, and may take such other steps as it reasonably deems
advisable.  Borrower hereby waives, for Borrower, any claim, other than for
gross negligence or willful misconduct, against Lender and any receiver arising
out of any act or omission of Lender or such receiver pursuant hereto, and
Lender may apply all or any portion of the Insurance Proceeds (without the need
to fulfill any other requirements of this Section 3.04) to reimburse Lender and
such receiver, for all costs not reimbursed to Lender or such receiver upon
demand together with interest thereon at the Default Rate from the date such
amounts are advanced until the same are paid to Lender or the receiver.

(d)            Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to collect and receive any Insurance
Proceeds paid with respect to any portion of the Property or the insurance
policies required to be maintained hereunder, and to endorse any checks, drafts
or other instruments representing any Insurance Proceeds whether payable by
reason of loss thereunder or otherwise.

-59-

 

--------------------------------------------------------------------------------




Section 3.05    Compliance with Insurance Requirements.  Borrower promptly shall
comply with, and shall cause the Property to comply with, all Insurance
Requirements, provided Borrower shall have a right to contest in good faith and
with diligence such Insurance Requirements provided (a) no Event of Default
shall exist during such contest and such contest shall not subject the Property
or any portion thereof to any lien or affect the priority of the lien of this
Security Instrument, (b) failure to comply with such Insurance Requirements will
not subject Lender or any of its agents, employees, officers or directors to any
civil or criminal liability, (c) such contest will not cause any reduction in
insurance coverage, (d) such contest shall not affect the ownership, use or
occupancy of the Property, (e) the Property or any part thereof or any interest
therein shall not be in any danger of being sold, forfeited or lost by reason of
such contest by Borrower, (f) Borrower has given Lender prompt notice of such
contest and, upon request by Lender from time to time, notice of the status of
such contest by Borrower and/or information of the continuing satisfaction of
the conditions set forth in clauses (a) through (e) of this Section 3.05, (g)
upon a final determination of such contest, Borrower shall promptly comply with
the requirements thereof, and (h) prior to and during such contest, Borrower
shall furnish to Lender security satisfactory to Lender, in its reasonable
discretion, against loss or injury by reason of such contest or the
non-compliance with such Insurance Requirement (and if such security is cash,
Lender shall deposit the same in an interest-bearing account and interest
accrued thereon, if any, shall be deemed to constitute a part of such security
for purposes of this Security Instrument, but Lender (i) makes no representation
or warranty as to the rate or amount of interest, if any, which may accrue
thereon and shall have no liability in connection therewith and (ii) shall not
be deemed to be a trustee or fiduciary with respect to its receipt of any such
security and any such security may be commingled with other monies of Lender). 
If Borrower shall use the Property or any portion thereof in any manner which
could permit the insurer to cancel any insurance required to be provided
hereunder, Borrower immediately shall obtain a substitute policy which shall
satisfy the requirements of this Security Instrument and which shall be
effective on or prior to the date on which any such other insurance policy shall
be canceled.  Borrower shall not by any action or omission invalidate any
insurance policy required to be carried hereunder unless such policy is replaced
as aforesaid, or materially increase the premiums on any such policy above the
normal premium charged for such policy.  Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any insurance proceeds lawfully or
equitably payable to Lender in connection with the transaction contemplated
hereby.

Section 3.06          Event of Default During Restoration.  Notwithstanding
anything to the contrary contained in this Security Instrument including,
without limitation, the provisions of this Article 3, if, at the time of any
casualty affecting the Property or any part thereof, or at any time during any
Work, or at any time that Lender is holding or is entitled to receive any
Insurance Proceeds pursuant to this Security Instrument, a Default exists and is
continuing (whether or not it constitutes an Event of Default), Lender shall
then have no obligation to make such proceeds available for Work and Lender
shall, upon the maturation of such Default into an Event of Default, have the
right and option, to be exercised in its sole and absolute discretion and
election, with respect to the Insurance Proceeds, either to retain and apply
such proceeds in reimbursement for the actual costs, fees and expenses incurred
by Lender in accordance with the terms hereof in connection with the adjustment
of the loss and any balance toward payment of the Debt in such priority and
proportions as Lender, in its sole discretion, shall deem proper, or towards the
Work, upon such terms and conditions as Lender shall determine, or to cure such
Default, or to any one or more of the foregoing as Lender, in its sole and
absolute discretion, may determine.  If Lender shall receive and retain such
Insurance Proceeds, the lien of this Security Instrument shall be reduced only
by the amount thereof received, after reimbursement to Lender of expenses of
collection, and actually applied by Lender in reduction of the principal sum
payable under the Note in accordance with the Note.

Section 3.07          Application of Proceeds to Debt Reduction.  (a)  No damage
to the Property, or any part thereof, by fire or other casualty whatsoever,
whether such damage be partial or total, shall relieve Borrower from its
liability to pay in full the Debt and to perform its obligations under this
Security Instrument and the other Loan Documents.

-60-

 

--------------------------------------------------------------------------------


(b)               If any Insurance Proceeds are applied to reduce the Debt,
Lender shall apply the same in accordance with the provisions of the Note. 

ARTICLE IV

IMPOSITIONS

Section 4.01          Payment of Impositions, Utilities and Taxes, etc.  (a) 
Borrower shall pay or cause to be paid all Impositions at least five (5) days
prior to the date upon which any fine, penalty, interest or cost for nonpayment
is imposed, and furnish to Lender, upon request, receipted bills of the
appropriate taxing authority or other documentation reasonably satisfactory to
Lender evidencing the payment thereof.  If Borrower shall fail to pay any
Imposition in accordance with this Section and is not contesting or causing a
contesting of such Imposition in accordance with Section 4.04 hereof, or if
there are insufficient funds in the Basic Carrying Costs  Escrow Account to pay
any Imposition, Lender shall have the right, but shall not be obligated, to pay
that Imposition, and Borrower shall repay to Lender, on demand, any amount paid
by Lender, with interest thereon at the Default Rate from the date of the
advance thereof to the date of repayment, and such amount shall constitute a
portion of the Debt secured by this Security Instrument.

(b)               Borrower shall, prior to the date upon which any fine,
penalty, interest or cost for the nonpayment is imposed, pay or cause to be paid
all charges for electricity, power, gas, water and other services and utilities
in connection with the Property, and shall, upon request, deliver to Lender
receipts or other documentation reasonably satisfactory to Lender evidencing
payment thereof.  If Borrower shall fail to pay any amount required to be paid
by Borrower pursuant to this Section 4.01 and is not contesting such charges in
accordance with Section 4.04 hereof, Lender shall have the right, but shall not
be obligated, to pay that amount, and Borrower will repay to Lender, on demand,
any amount paid by Lender with interest thereon at the Default Rate from the
date of the advance thereof to the date of repayment, and such amount shall
constitute a portion of the Debt secured by this Security Instrument.

(c)                Borrower shall pay all taxes, charges, filing, registration
and recording fees, excises and levies imposed upon Lender by reason of or in
connection with its ownership of any Loan Document or any other instrument
related thereto, or resulting from the execution, delivery and recording of, or
the lien created by, or the obligation evidenced by, any of them, other than
income, franchise and other similar taxes imposed on Lender and shall pay all
corporate stamp taxes, if any, and other taxes, required to be paid on the Loan
Documents.  If Borrower shall fail to make any such payment within ten (10) days
after written notice thereof from Lender, Lender shall have the right, but shall
not be obligated, to pay the amount due, and Borrower shall reimburse Lender
therefor, on demand, with interest thereon at the Default Rate from the date of
the advance thereof to the date of repayment, and such amount shall constitute a
portion of the Debt secured by this Security Instrument.

-61-

 

--------------------------------------------------------------------------------


Section 4.02    Deduction from Value.  In the event of the passage after the
date of this Security Instrument of any Legal Requirement deducting from the
value of the Property for the purpose of taxation, any lien thereon or changing
in any way the Legal Requirements now in force for the taxation of this Security
Instrument and/or the Debt for federal, state or local purposes, or the manner
of the operation of any such taxes so as to adversely affect the interest of
Lender, or impose any tax or other charge on any Loan Document, then Borrower
will pay such tax, with interest and penalties thereon, if any, within the
statutory period.  In the event the payment of such tax or interest and
penalties by Borrower would be unlawful, or taxable to Lender or unenforceable
or provide the basis for a defense of usury, then in any such event, Lender
shall have the option, by written notice of not less than thirty (30) days, to
declare the Debt immediately due and payable, with no prepayment fee or charge
of any kind.

Section 4.03    No Joint Assessment.  Borrower shall not consent to or initiate
the joint assessment of the Premises or the Improvements (a) with any other real
property constituting a separate tax lot and Borrower represents and covenants
that the Premises and the Improvements are and shall remain a separate tax lot
or (b) with any portion of the Property which may be deemed to constitute
personal property, or any other procedure whereby the lien of any taxes which
may be levied against such personal property shall be assessed or levied or
charged to the Property as a single lien.

Section 4.4    Right to Contest.  Borrower shall have the right, after prior
notice to Lender, at its sole expense, to contest by appropriate legal
proceedings diligently conducted in good faith, without cost or expense to
Lender or any of its agents, employees, officers or directors, the validity,
amount or application of any Imposition or any charge described in Section
4.01(b), provided that (a) no Default or Event of Default shall exist during
such proceedings and such contest shall not (unless Borrower shall comply with
clause (d) of this Section 4.04) subject the Property or any portion thereof to
any lien or affect the priority of the lien of this Security Instrument, (b)
failure to pay such Imposition or charge will not subject Lender or any of its
agents, employees, officers or directors to any civil or criminal liability, (c)
the contest suspends enforcement of the Imposition or charge (unless Borrower
first pays the Imposition or charge), (d) prior to and during such contest,
Borrower shall furnish to Lender security satisfactory to Lender, in its
reasonable discretion, against loss or injury by reason of such contest or the
non-payment of such Imposition or charge (and if such security is cash, Lender
may deposit the same in an interest-bearing account and interest accrued
thereon, if any, shall be deemed to constitute a part of such security for
purposes of this Security Instrument, but Lender (i) makes no representation or
warranty as to the rate or amount of interest, if any, which may accrue thereon
and shall have no liability in connection therewith and (ii) shall not be deemed
to be a trustee or fiduciary with respect to its receipt of any such security
and any such security may be commingled with other monies of Lender), (e) such
contest shall not affect the ownership, use or occupancy of the Property, (f)
the Property or any part thereof or any interest therein shall not be in any
danger of being sold, forfeited or lost by reason of such contest by Borrower,
(g) Borrower has given Lender notice of the commencement of such contest and
upon request by Lender, from time to time, notice of the status of such contest
by Borrower and/or confirmation of the continuing satisfaction of clauses (a)
through (f) of this Section 4.04, and (h) upon a final determination of such
contest, Borrower shall promptly comply with the requirements thereof.  Upon
completion of any contest, Borrower shall immediately pay the amount due, if
any, and deliver to Lender proof of the completion of the contest and payment of
the amount due, if any, following which Lender shall return the security, if
any, deposited with Lender pursuant to clause (d) of this Section 4.04. 
Borrower shall not pay any Imposition in installments unless permitted by
applicable Legal Requirements, and shall, upon the request of Lender, deliver
copies of all notices and bills relating to any Imposition or other charge
covered by this Article IV to Lender.

-62-

 

--------------------------------------------------------------------------------


Section 4.05    No Credits on Account of the Debt.  Borrower will not claim or
demand or be entitled to any credit or credits on account of the Debt for any
part of the Impositions assessed against the Property or any part thereof and no
deduction shall otherwise be made or claimed from the taxable value of the
Property, or any part thereof, by reason of this Security Instrument or the
Debt.  In the event such claim, credit or deduction shall be required by Legal
Requirements, Lender shall have the option, by written notice of not less than
thirty (30) days, to declare the Debt immediately due and payable, and Borrower
hereby agrees to pay such amounts not later than thirty (30) days after such
notice.

Section 4.06          Documentary Stamps.  If, at any time, the United States of
America, any State or Commonwealth thereof or any subdivision of any such State
shall require revenue or other stamps to be affixed to the Note, this Security
Instrument or any other Loan Document, or impose any other tax or charges on the
same, Borrower will pay the same, with interest and penalties thereon, if any.

ARTICLE V

CENTRAL CASH MANAGEMENT

Section 5.01          Cash Flow.  

(a)                Borrower has entered into that certain Central Account
Agreement dated as of even date herewith by and among Borrower, Mezzanine
Borrower, Bank, Lender and Mezzanine Lender (the "Central Account Agreement"). 
From and after the date hereof, all Rents (which for the purposes of this
Section 5.01 shall not include security deposits from tenants under Leases held
by Borrower and not applied towards Rent), shall be deposited by tenants under
Leases into the Central Account maintained by Bank.  Prior to the occurrence of
an Event of Default, amounts on deposit in the Central Account shall be
regularly transferred by Bank to the Borrower's Operating Account, as more
specifically described in the Central Account Agreement.  From and after Bank's
receipt of written notice of an Event of Default or the existence of an O&M
Operative Period from Lender (a "Sweep Termination Notice") (which notice may be
delivered by Lender in its sole and absolute discretion following the occurrence
of an Event of Default, a copy of which shall be simultaneously sent to
Mezzanine Lender and Borrower), or receipt of a Mezzanine Sweep Termination
Notice from Mezzanine Lender, Bank shall cease making any transfers to Borrower
from the Central Account and shall thereafter, transfer amounts on deposit in
the Central Account to the Sub-Accounts pursuant to the disbursement
instructions of Lender (consistent with the requirements of this Article V), as
more specifically described in the Central Account Agreement.  Funds deposited
in the Sub-Accounts shall be applied to pursuant to Section 5.05 of this
Security Agreement.  Upon termination of the O&M Operative Period, provided that
no Event of Default then exists and provided further that no Mezzanine Sweep
Termination Notice has been sent and not rescinded, Lender shall send Bank
notice that amounts on deposit in the Central Account (including, without
limitation, the balance in any Sub Account) shall, again, be regularly
transferred by Bank to the Borrower's Operating Account, as more specifically
described in the Central Account Agreement. 

-63-

 

--------------------------------------------------------------------------------


(b)               On or before each Payment Date, Borrower shall pay or cause to
be paid to Lender (i) the Basic Carrying Costs Monthly Installment to be
deposited into the Basic Carrying Costs Escrow Account, (ii) the Required Debt
Service Payment for application pursuant to the terms of the Note, and (iii) the
Recurring Replacement Reserve Monthly Installment to be deposited into the
Recurring Replacement Reserve Escrow Account.

(c)                Borrower hereby acknowledges and agrees that, from and after
and during the continuance of a Trigger Event, the Rents (which for the purposes
of this Section 5.01 shall not include security deposits from tenants under
Leases held by Borrower and not applied towards Rent) derived from the Property,
shall be utilized (a) to fund the Basic Carrying Costs Sub-Account, (b) to pay
all amounts to become due and payable under the Note by funding the Debt Service
Payment Sub-Account, (c) to fund the Recurring Replacement Reserve Sub-Account,
(d) to fund the Operation and Maintenance Expense Sub-Account to the extent
required and (e) to fund the Financial Covenant Reserve Escrow Account. 
Borrower shall cause Manager to collect all security deposits from tenants under
valid Leases, which shall be held by Manager, as agent for Borrower, in
accordance with applicable law and in a segregated demand deposit bank account
at PNC Bank, National Association or such other commercial or savings bank or
banks as may be reasonably satisfactory to Lender (the "Security Deposit
Account").  Borrower shall notify Lender of any security deposits held as
letters of credit and, upon Lender's request after an Event of Default, such
letters of credit shall be promptly delivered to Lender.  Borrower shall have no
right to withdraw funds from the Security Deposit Account; provided that, prior
to the occurrence of an Event of Default, Borrower may withdraw funds from the
Security Deposit Account to refund or apply security deposits as permitted by
the Leases or by applicable Legal Requirements.  After the occurrence of an
Event of Default, unless the same has been waived by Lender or cured by
Borrower, and such cure accepted by Lender, all withdrawals from the Security
Deposit Account must be approved by Lender.  Borrower shall cause all Rent which
is due and payable to Borrower pursuant to the terms of the Leases (other than
security deposits under valid Leases which are held in the Security Deposit
Account) to be paid through automated clearing house funds ("ACH") or by Federal
wire directly to the Central Account, or by check sent directly to the lockbox
associated with the Central Account.  Borrower shall give each tenant under a
Lease an irrevocable direction in the form of Exhibit E attached hereto and made
a part hereof to deliver all rent payments made by tenants and other payments
constituting Rent directly to the Central Account and shall deliver copies of
such letters to Lender, together with an Officer's Certificate certifying that
such letters were delivered to each tenant under the Leases on or prior to the
Closing Date.  Notwithstanding the foregoing, if any Rent is received by
Borrower or Manager, then (a) such amounts shall be held in trust for the
benefit, and as the property, of Lender, (b) such amounts shall not be
commingled with any other funds or property of Borrower or Manager and (c)
Borrower or Manager shall deposit such amounts in the Central Account within two
(2) Business Days of receipt.  Upon execution of any Space Lease after the
Closing Date, Borrower shall deliver to Lender a copy of the irrevocable
direction letter referred to above, the receipt of which has been acknowledged
by the tenant under such Space Lease.  Lender may, if required in connection
with a Securitization or for other reasonable cause, in Lender's reasonable
discretion, elect to change the financial institution in which the Central
Account shall be maintained; however, Lender shall give Borrower not fewer than
ten (10) Business Days' prior notice of such change.  All fees and charges of
the bank(s) in which the Central Account is located shall be paid by Borrower. 
Lender will not unreasonably withhold its consent to a request by Borrower
(which request may not be made more than once in any twelve (12) month period)
to change the financial institution in which the Central Account shall be
maintained to a new financial institution acceptable to Lender; provided,
however, Borrower shall give Lender not fewer than fifteen (15) Business Days'
prior notice of such change and Borrower shall pay all costs and expenses
associated with such change (including, without limitation, all reasonable legal
fees).

-64-

 

--------------------------------------------------------------------------------


Section 5.02          Establishment of Accounts.  Lender has established the
Escrow Accounts and the Central Account in the name of Lender as secured party. 
The Escrow Accounts and the Central Account shall be under the sole dominion and
control of Lender and funds held therein shall not constitute trust funds. 
Borrower hereby irrevocably directs and authorizes Lender to withdraw funds from
the Central Account (from and after the occurrence of a Trigger Event) and the
Escrow Accounts, all in accordance with the terms and conditions of this
Security Instrument.  Borrower shall have no right of withdrawal in respect of
the Central Account or the Escrow Accounts.  Each transfer of funds to be made
hereunder shall be made only to the extent that funds are on deposit in the
Central Account or the affected Sub-Account or Escrow Account, and Lender shall
have no responsibility to make additional funds available in the event that
funds on deposit are insufficient.  The Central Account shall contain the Basic
Carrying Costs Sub-Account, the Debt Service Payment Sub-Account, the Recurring
Replacement Reserve Sub-Account, the Operation and Maintenance Expense
Sub-Account and the Financial Covenant Sub-Account, each of which accounts shall
be Eligible Accounts or book-entry sub-accounts of an Eligible Account (each a
"Sub-Account" and collectively, the "Sub-Accounts") to which certain funds shall
be allocated and from which disbursements shall be made pursuant to the terms of
this Security Instrument, provided, however, that the Sub-Accounts shall only be
required after the occurrence and during the continuance of any Trigger Event. 
Sums held in the Escrow Accounts may be commingled with other monies held by
Lender as long as the funds therein and the returns thereon are reflected in the
Lender's records.

-65-

 

--------------------------------------------------------------------------------




Section 5.03   Permitted Investments. All sums deposited into the Recurring
Replacement Reserve Escrow Account, the Financial Covenant Reserve Escrow
Account, the Rollover Reserve Escrow Account, the Debt Service/Leasing Escrow
Account, the Rent Abatement Reserve Escrow Account and the Master Lease Escrow
Account shall be held in an interest bearing account and invested in Permitted
Investments, but Borrower acknowledges that Lender makes no representation or
warranty as to the rate of return.  Lender shall not have any liability for any
loss in investments of funds in the Recurring Replacement Reserve Escrow
Account, the Financial Covenant Reserve Escrow Account, the Rollover Reserve
Escrow Account, the Rent Abatement Reserve Escrow Account and the Master Lease
Escrow Account and no such loss shall affect Borrower's obligation to fund, or
liability for funding, the Central Account and each Sub-Account and Escrow
Account, as the case may be.  Borrower agrees that Lender shall include all such
earnings on Recurring Replacement Reserve Escrow Account, the Financial Covenant
Reserve Escrow Account, the Rollover Reserve Escrow Account, the Debt
Service/Leasing Escrow Account, the Rent Abatement Reserve Escrow Account and
the Master Lease Escrow Account as income of Borrower (and, if Borrower is a
partnership, limited liability company or other pass-through entity, the
partners, members or beneficiaries of Borrower, as the case may be) for federal
and applicable state and local tax purposes.  All interest paid or other
earnings on funds deposited into Recurring Replacement Reserve Escrow Account,
the Financial Covenant Reserve Escrow Account, the Rollover Reserve Escrow
Account, the Debt Service/Leasing Escrow Account, the Rent Abatement Reserve
Escrow Account and the Master Lease Escrow Account made hereunder shall be
deposited into the Central Account and shall be allocated to the Recurring
Replacement Reserve Escrow Account, the Financial Covenant Reserve Escrow
Account, the Rollover Reserve Escrow Account, the Debt Service/Leasing Escrow
Account, the Rent Abatement Reserve Escrow Account and the Master Lease Escrow
Account, as applicable.  Borrower shall pay all costs, fees and expenses
incurred in connection with the establishment and maintenance of, or the
disbursement from, the Recurring Replacement Reserve Escrow Account, the
Financial Covenant Reserve Escrow Account, the Rollover Reserve Escrow Account,
the Rent Abatement Reserve Escrow Account, the Debt Service/Leasing Escrow
Account and the Master Lease Escrow Account, which sums shall be due and payable
by Borrower upon demand and may be deducted by Lender from amounts on deposit in
the Central Account or the Escrow Accounts.

Section 5.04      Servicing Fees.  At the option of Lender, the Loan may be
serviced by a servicer (the "Servicer") selected by Lender and Lender may
delegate all or any portion of its responsibilities under this Security
Instrument to the Servicer.  Borrower shall pay all reasonable servicing fees of
Servicer, if any, charged in connection with any disbursement of funds from the
Escrow Accounts pursuant to the Servicer's then standard conditions and rates.

Section 5.05          Monthly Funding of Sub-Accounts and Escrow Accounts.  (a)
From and after the occurrence a Trigger Event (until such time as Lender has
determined that such Trigger Event no longer exists), on or before each Payment
Date, Borrower shall pay, or cause to be paid to the Central Account the Basic
Carrying Costs Monthly Installment, the Required Debt Service Payment, the
Recurring Replacement Reserve Monthly Installment and all sums required to be
deposited in the Operation and Maintenance Expense Sub-Account pursuant to
clauses (i) through (vii) of this Section 5.05(a) and all funds transferred or
deposited into the Central Account shall be allocated among the Sub-Accounts as
follows and in the following priority: 

                                                  (i)                first, to
the Basic Carrying Costs Sub-Account, until an amount equal to the Basic
Carrying Costs Monthly Installment for such Current Month has been allocated to
the Basic Carrying Costs Sub-Account;

                                                 (ii)                second, to
the Debt Service Payment Sub-Account, until an amount equal to the Required Debt
Service Payment for the Payment Date occurring in such Current Month has been
allocated to the Debt Service Payment Sub-Account;

                                               (iii)                third, to
the Recurring Replacement Reserve Sub-Account, until an amount equal to the
Recurring Replacement Reserve Monthly Installment for such Current Month has
been allocated to the Recurring Replacement Reserve Sub-Account;

                                               (iv)                fourth, but
only during an O&M Operative Period, to the Operation and Maintenance Expense
Sub-Account until an amount equal to the Cash Expenses, other than management
fees payable to Affiliates of Borrower, for such Current Month has been
allocated to the Operation and Maintenance Expense Sub-Account pursuant to the
related Approved Annual Budget;

-66-

 

--------------------------------------------------------------------------------


                                                (v)                fifth, but
only during an O&M Operative Period, to the Operation and Maintenance Expense
Sub-Account until an amount equal to the amount, if any, of the Net Capital
Expenditures for such Current Month has been allocated to the Operation and
Maintenance Expense Sub-Account pursuant to the related Approved Annual Budget;

                                               (vi)                sixth, but
only during an O&M Operative Period, to the Operation and Maintenance Expense
Sub-Account until an amount equal to the amount, if any, of the Extraordinary
Expenses approved by Lender for such Current Month has been allocated to the
Operation and Maintenance Expense Sub-Account; and

                                             (vii)                seventh, but
only during an O&M Operative Period, the balance, if any, to the Financial
Covenant Reserve Sub-Account.

From and after the occurrence of a Trigger Event, provided that no Event of
Default then exists, Lender agrees that in each Current Month any amounts
deposited into or remaining in the Central Account after the Sub-Accounts have
been funded in accordance with clauses (i) through (vii) above with respect to
the Current Month and any periods prior thereto, shall, at Lender's direction,
be disbursed to either (i) in the case that any portion of the Mezzanine Loan
remains outstanding and a Mezzanine Sweep Termination Notice has been sent, to
such account as may be designated by Mezzanine Lender, or (ii) in the case that
no portion of the Mezzanine Loan remains outstanding or if no Mezzanine Sweep
Termination Notice has been sent, to Borrower's Operating Account (which
Borrower shall maintain as the primary operating account of the Property), on
the Payment Date in such Current Month.  The balance of the funds distributed
to, or withdrawn by, Borrower after payment of all Operating Expenses by or on
behalf of Borrower may be retained by Borrower.  After the occurrence, and
during the continuance, of an Event of Default, no funds held in the Central
Account shall be distributed to, or withdrawn by, Borrower, and Lender shall
have the right to apply all or any portion of the funds held in the Central
Account or any Sub-Account or any Escrow Account to the Debt in Lender's sole
discretion.

(b)        From and after the occurrence and during the continuance of a Trigger
Event, on each Payment Date, (i) sums held in the Basic Carrying Costs
Sub-Account shall be transferred to the Basic Carrying Costs Escrow Account,
(ii) sums held in the Debt Service Payment Sub-Account, together with any
amounts deposited into the Central Account that are either (x) Loss Proceeds
that Lender has elected to apply to reduce the Debt in accordance with the terms
of Article III hereof or (y) excess Loss Proceeds remaining after the completion
of any restoration required hereunder which are permitted to be retained by
Lender pursuant to the terms of this Security Instrument, shall be transferred
to Lender to be applied towards the Required Debt Service Payment, (iii) sums
held in the Recurring Replacement Reserve Sub-Account shall be transferred to
the Recurring Replacement Escrow Account, (iv) sums held in Operation and
Maintenance Sub-Account shall be transferred to the Operation and Maintenance
Escrow Account and (v) sums held in Financial Covenant Reserve Sub-Account shall
be transferred to the Financial Covenant Reserve Escrow Account.

-67-

 

--------------------------------------------------------------------------------




Section 5.06    Payment of Basic Carrying Costs.  Borrower hereby agrees to pay
all Basic Carrying Costs (without regard to the amount of money in the Basic
Carry Costs Sub-Account or the Basic Carrying Costs Escrow Account).  At least
ten (10) Business Days prior to the due date of any Basic Carrying Costs, and
not more frequently than once each month, Borrower may notify Lender in writing
and request that Lender pay such Basic Carrying Costs on behalf of Borrower on
or prior to the due date thereof, and, provided that no Event of Default has
occurred (unless the same has been waived by Lender or cured by Borrower, and
such cure accepted by Lender) Lender shall make such payments to the extent of
funds available in the Basic Carrying Costs Escrow Account and Financial
Covenant Reserve Escrow Account before same shall be delinquent.  Together with
each such request, Borrower shall furnish Lender with bills and all other
documents necessary, as reasonably determined by Lender, for the payment of the
Basic Carrying Costs which are the subject of such request. Borrower's
obligation to pay (or cause Lender to pay) Basic Carrying Costs pursuant to this
Security Instrument shall include, to the extent permitted by applicable law,
Impositions resulting from future changes in law which impose upon Lender an
obligation to pay any property taxes or other Impositions or which otherwise
adversely affect Lender's interests, provided, however, that nothing in this
Section 5.05 shall reduce or affect Borrower's obligations to make the payments
required under Section 5.01(b).

Provided that no Event of Default shall have occurred (unless the same has been
waived by Lender or cured by Borrower and such cure accepted by Lender), all
funds deposited into the Basic Carrying Costs Escrow Account shall be held by
Lender pursuant to the provisions of this Security Instrument and shall be
applied in payment of Basic Carrying Costs in accordance with the terms hereof. 
Should an Event of Default occur (unless the same has been waived by Lender or
cured by Borrower and such cure accepted by Lender), the sums on deposit in the
Basic Carrying Costs Sub-Account and the Basic Carrying Costs Escrow Account may
be applied by Lender in payment of any Basic Carrying Costs or may be applied to
the payment of the Debt or any other charges affecting all or any portion of the
Property as Lender in its sole discretion may determine; provided, however, that
no such application shall be deemed to have been made by operation of law or
otherwise until actually made by Lender as herein provided.

Notwithstanding anything to the contrary set forth in this Security Instrument,
Lender shall initially not require Borrower to make monthly deposits into the
Basic Carrying Costs Escrow Account for insurance premiums, and Lender shall not
make any disbursements from the Basic Carrying Costs Escrow Account for the
payment of insurance premiums, provided that: (i) no Event of Default has
occurred and (ii) at least thirty (30) days prior to the due date thereof,
Borrower delivers to Lender evidence that insurance premiums relating to the
Property have been paid for the corresponding period.  Upon a violation of any
of the requirements in the preceding sentence, Lender, at its option, may
thereafter require that Borrower make deposits into the Basic Carrying Costs
Escrow Account as otherwise contemplated in this Security Agreement, after which
this paragraph shall have no further force or effect.

Section 5.07    Intentionally Omitted.

-68-

 

--------------------------------------------------------------------------------


Section 5.08    Recurring Replacement Reserve Sub-Account.  Borrower hereby
agrees to pay all Recurring Replacement Expenditures with respect to the
Property (without regard to the amount of money then available in the Recurring
Replacement Reserve Sub-Account or the Recurring Replacement Reserve Escrow
Account).  Provided that Lender has received written notice from Borrower at
least five (5) Business Days prior to the due date of any payment, or requested
reimbursement, relating to Recurring Replacement Expenditures and not more
frequently than once each month and for not less than $50,000.00, and further,
provided that no Event of Default has occurred (unless the same has been waived
by Lender or cured by Borrower, and such cure accepted by Lender), that there
are sufficient funds available in the Recurring Replacement Reserve Escrow
Account and Borrower shall have theretofore furnished Lender with lien waivers,
copies of bills, invoices and other reasonable documentation as may be required
by Lender to establish that the Recurring Replacement Expenditures which are the
subject of such request represent amounts due for completed or partially
completed capital work and improvements performed at the Property, Lender shall
make such payments out of the Recurring Replacement Reserve Escrow Account.

Provided that no Event of Default shall have occurred (unless the same is waived
by Lender or cured by Borrower and such cure accepted by Lender), all funds
deposited into the Recurring Replacement Reserve Escrow Account shall be held by
Lender pursuant to the provisions of this Security Instrument and shall be
applied in payment of Recurring Replacement Expenditures.  Should an Event of
Default occur (until such time as the same is waived by Lender or cured by
Borrower and such cure accepted by Lender), the sums on deposit in the Recurring
Replacement Reserve Sub-Account and the Recurring Replacement Reserve Escrow
Account may be applied by Lender in payment of any Recurring Replacement
Expenditures or may be applied to the payment of the Debt or any other charges
affecting all or any portion of the Property, as Lender in its sole discretion
may determine; provided, however, that no such application shall be deemed to
have been made by operation of law or otherwise until actually made by Lender as
herein provided.

-69-

 

--------------------------------------------------------------------------------


Section 5.09    Operation and Maintenance Expense Escrow Account.  Borrower
hereby agrees to pay all Operating Expenses with respect to the Property
(without regard to the amount of money then available in the Operation and
Maintenance Expense Sub-Account or the Operation and Maintenance Expense Escrow
Account).  All funds allocated to the Operation and Maintenance Expense Escrow
Account shall be held by Lender pursuant to the provisions of this Security
Instrument.  Any sums held in the Operation and Maintenance Expense Escrow
Account shall be disbursed to Borrower within five (5) Business Days of receipt
by Lender from Borrower of (a) a written request for such disbursement which
shall indicate the Operating Expenses (exclusive of Basic Carrying Costs) for
which the requested disbursement is to pay and (b) an Officer's Certificate
stating that no Operating Expenses with respect to the Property are more than
sixty (60) days past due; provided, however, in the event that Borrower
legitimately disputes any invoice for an Operating Expense, and (i) no Event of
Default has occurred and is continuing hereunder, (ii) Borrower shall have set
aside adequate reserves for the payment of such disputed sums together with all
interest and late fees thereon, (iii) Borrower has complied with all the
requirements of this Security Instrument relating thereto, and (iv) the
contesting of such sums shall not constitute a default under any other
instrument, agreement, or document to which Borrower is a party, then Borrower
may, after certifying to Lender as to items (i) through (iv) hereof, contest
such invoice.  Together with each such request, Borrower shall furnish Lender
with bills and all other documents necessary for the payment of the Operating
Expenses which are the subject of such request.  Borrower may request a
disbursement from the Operation and Maintenance Expense Escrow Account no more
than one (1) time per calendar month.  Should an Event of Default occur and be
continuing, the sums on deposit in the Operation and Maintenance Expense
Sub-Account or the Operation and Maintenance Escrow Account may be applied by
Lender in payment of any Operating Expenses for the Property or may be applied
to the payment of the Debt or any other charges affecting all or any portion of
the Property as Lender, in its sole discretion, may determine; provided,
however, that no such application shall be deemed to have been made by operation
of law or otherwise until actually made by Lender as herein provided.

-70-

 

--------------------------------------------------------------------------------


 

Section 5.10    Rollover Reserve Escrow Account.  Contemporaneously with the
execution hereof, Borrower has established with Lender a reserve in the amount
of $12,748,562.00 (the "Rollover Reserve Escrow Account").  In addition,
contemporaneously with the execution hereof, Borrower has delivered to Lender a
Letter of Credit in the face amount of $4,300,000.00 and a Letter of Credit in
the face amount of $2,900,000.00 (collectively, the "Rollover Reserve Letter of
Credit").  Borrower shall, on or before the Payment Date occurring in June,
2007, provide Lender with (a) funds equal to the outstanding amount of the
Rollover Reserve Letter of Credit, (b) (i) a replacement Letter of Credit equal
to a portion of the outstanding Rollover Reserve Letter of Credit satisfactory
to Lender and (ii) funds equal to a portion of the outstanding Rollover Reserve
Letter of Credit satisfactory to Lender, the aggregate amount of such
replacement Letter of Credit and such funds being equal to the outstanding
amount of the Rollover Reserve Letter of Credit or (c) a replacement Letter of
Credit or replacement Letters of Credit, satisfactory to Lender, in the
outstanding amount of the Rollover Reserve Letter of Credit, at which time the
Rollover Reserve Letter of Credit shall be returned to Borrower.  If Borrower
fails to provide such funds and/or replacement Letter of Credit, as applicable,
on or before such date, Lender shall draw the full amount of the Rollover
Reserve Letter of Credit.  In each case, such funds shall be deposited by Lender
into the Rollover Reserve Escrow Account.  Borrower shall also pay to Lender for
transfer into the Rollover Reserve all payments received from tenants in
connection with the early termination or cancellation of any Leases, including
fees, penalties and commissions unless such space has been relet on arms length
market terms.  If Lender determines in its reasonable judgment that the funds in
the Rollover Reserve will be insufficient to pay (or in excess of) the amounts
due or to become due for Approved Leasing Expenses (as hereinafter defined),
Lender may increase (or decrease) the monthly contribution required to be made
by Borrower to the Rollover Reserve.  Provided that no Event of Default has
occurred and is continuing, Lender shall disburse funds held in the Rollover
Reserve to Borrower, within five (5) business days after the delivery by
Borrower to Lender of a request therefor (but not more often than once per
month), in increments of at least $50,000, provided (i) such disbursement is for
an Approved Leasing Expense; (ii) Lender shall have (if it desires) verified (by
an inspection conducted at Borrower's expense) performance of any construction
work associated with such Approved Leasing Expense; and (iii) the request for
disbursement is accompanied by (A) an officer's certificate from an authorized
officer of the Borrower certifying (v) that such funds will be used only to pay
(or reimburse Borrower for) Approved Leasing Expenses and a description thereof,
(w) that all outstanding trade payables (other than those to be paid from the
requested disbursement) have been paid in full, (x) that the same has not been
the subject of a previous disbursement, (y) that all previous disbursements have
been used only to pay (or reimburse Borrower for) the previously identified
Approved Leasing Expenses and (z) that any construction work associated with
such Approved Leasing Expenses has been completed in a good and workmanlike
manner and in accordance with all applicable legal requirements, (B) reasonably
detailed supporting documentation as to the amount, necessity and purpose
therefor, (C) copies of appropriate lien waivers or other evidence of payment
satisfactory to Lender in connection with any construction work associated with
such Approved Leasing Expenses and (D) at Lender's option, for disbursements of
more than $200,000, a title search for the Property indicating that it is free
from all liens not previously approved by Lender.  Any such disbursement of more
than $100,000 to pay (rather than reimburse) Approved Leasing Expenses may, at
Lender's option, be made by joint check payable to Borrower and the payee of
such Approved Leasing Expenses.  For the purposes hereof an "Approved Leasing
Expense" shall mean the actual out-of-pocket expenses incurred by Borrower and
payable to third parties that are not affiliates of Borrower or any Guarantor
(or parties that are affiliates provided that such expenses are no less
favorable to Borrower than would be obtained in a comparable arm's length
transaction with an unrelated third party) in leasing space at the Premises
pursuant to Leases entered into in accordance with the Loan Documents, including
brokerage commissions and tenant improvements, which expenses (i) are (A)
approved (or deemed approved pursuant to the terms hereof) by Lender in
connection with approving the applicable Lease, (B) incurred in the ordinary
course of business and on market terms and conditions in connection with Leases
which do not require Lender's approval under the Loan Documents, or (C)
otherwise approved by Lender, which approval shall not be unreasonably withheld
or delayed, and (ii) are substantiated by executed Lease documents and brokerage
agreements. The term "Letter of Credit" shall mean a "clean," unconditional,
irrevocable and transferable evergreen letter of credit for the benefit of
Lender issued by a bank approved by Lender, payable at sight and having an
expiry date of not less than three hundred and sixty (360) calendar days
following the issue date thereof, and otherwise acceptable in form and substance
to Lender.  Any Letter of Credit shall provide that it shall be deemed
automatically renewed, without amendment, for consecutive periods of not less
than 360 calendar days from the expiry date, unless the issuing financial
institution notifies Lender in writing (the "Non-Renewal Notice") by certified
mail, return receipt requested, not less than sixty (60) days next preceding the
expiry date of the Letter of Credit, stating that such issuing financial
institution has elected not to renew the Letter of Credit.  In the event that
Borrower shall not cause the issuance of a replacement Letter of Credit within
twenty (20) days of Borrower's receiving the Non-Renewal Notice from Lender,
Lender shall have the right to draw the full amount of the applicable Letter of
Credit or any replacement thereof and shall thereafter hold or apply the
proceeds thereof in accordance with the terms of this Security Instrument. 
Borrower shall hold harmless, indemnify and defend Lender from and against any
and all liabilities, obligations, claims, demands, damages, penalties, causes of
action, losses, fines, costs and expenses (including without limitation
reasonable attorneys' fees and expenses) imposed upon or incurred by Lender
arising from, or in connection with, directly or indirectly, its acceptance of
any Letter of Credit. This indemnity is in addition to any other indemnity
agreements made by Borrower to Lender in this Security Instrument, the Note or
in any of the other Loan Documents.  Financial Covenant Reserve Escrow
Account. Funds deposited into the Financial Covenant Reserve Escrow Account
shall be held by Lender in the Financial Covenant Reserve Escrow Account as
additional security for the Loan until the Loan has been paid in full.  Provided
that no Event of Default has occurred and is continuing, and no O&M Operative
Period has existed for two (2) consecutive calendar quarters, Lender shall, upon
written request from Borrower, release all sums contained in the Financial
Covenant Reserve Escrow Account to Borrower.  Should an Event of Default occur
(unless the same is waived by Lender or cured by Borrower and such cure accepted
by Lender), the sums on deposit in the Financial Covenant Reserve Sub-Account
and the Financial Covenant Reserve Escrow Account may be applied by Lender to
the payment of the Debt or other charges affecting all or any portion of the
Property, as Lender, in its sole discretion, may determine; provided, however,
that no such application shall be deemed to have been made by operation of law
or otherwise until actually made by Lender as herein provided.

Section 5.12          Performance of Engineering Work.    (a)  Borrower shall
promptly commence and diligently thereafter pursue to completion the Required
Engineering Work, if any, prior to the twelve (12) month anniversary of the
Closing Date. 

(b)               Intentionally Deleted.

Section 5.13          Rent Abatement Reserve Escrow Account. Contemporaneously
with the execution hereof, Borrower has established with Lender a reserve in the
amount of $2,796,354.00 (the "Rent Abatement Escrow Account").  In addition,
contemporaneously with the execution hereof, Borrower has delivered to Lender a
Letter of Credit in the face amount of $1,000,000.00 (the "Rent Abatement Escrow
Letter of Credit").  Borrower shall, on or before the Payment Date occurring in
June, 2007, provide Lender with funds equal to the outstanding amount of the
Rent Abatement Escrow Letter of Credit, at which time such Letter of Credit
shall

-71-

 

--------------------------------------------------------------------------------

 be returned to Borrower.  If Borrower fails to provide such funds on or before
such date, Lender shall draw the full amount of the Rent Abatement Escrow Letter
of Credit.  In each case, such funds shall be deposited by Lender into the Rent
Abatement Escrow Account.  Provided that no Event of Default has occurred and is
continuing, on the first Business Day of each month commencing on August, 2006
and continuing through November, 2008, Lender shall disburse the applicable
amount set forth on Exhibit F hereto to Borrower from the Rent Abatement Escrow
Account (to the extent such funds are then on deposit therein).  Should an Event
of Default occur (unless the same is waived by Lender or cured by Borrower and
such cure accepted by Lender), the sums on deposit in the Rent Abatement Escrow
Account may be applied by Lender to the payment of the Debt or other charges
affecting all or any portion of the Property, as Lender, in its sole discretion,
may determine; provided, however, that no such application shall be deemed to
have been made by operation of law or otherwise until actually made by Lender as
herein provided.

Section 5.14          Intentionally Deleted.

Section 5.15          Master Lease Reserve Escrow Account. Contemporaneously
with the execution hereof, Borrower has established with Lender a reserve in the
amount of $1,365,000.00 (the "Master Lease Escrow Account").  Provided that no
Event of Default has occurred and is continuing, on the first Business Day of
each month commencing on August, 2006 and continuing through and including July,
2007, Lender shall disburse the amount of $113,750.00 to Borrower from the
Master Lease Escrow Account (to the extent such funds are then on deposit
therein).  Should an Event of Default occur (unless the same is waived by Lender
or cured by Borrower and such cure accepted by Lender), the sums on deposit in
the Master Lease Escrow Account may be applied by Lender to the payment of the
Debt or other charges affecting all or any portion of the Property, as Lender,
in its sole discretion, may determine; provided, however, that no such
application shall be deemed to have been made by operation of law or otherwise
until actually made by Lender as herein provided.

 

-72-

--------------------------------------------------------------------------------

 

Section 5.16    Debt Service/Leasing Escrow Account. Contemporaneously with the
execution hereof, Borrower has delivered to Lender a Letter of Credit in the
face amount of $3,100,000.00 (the "Debt Service/Leasing Escrow Account Letter of
Credit").  Borrower has established with Lender a reserve into which no funds
have been deposited on the date hereof (the "Debt Service/Leasing Escrow
Account").  Borrower shall, on or before the Payment Date occurring in June,
2007, provide Lender with funds equal to the outstanding amount of the Debt
Service/Leasing Escrow Account Letter of Credit, at which time such Letter of
Credit shall be returned to Borrower.  If Borrower fails to provide such funds
on or before such date, Lender shall draw the full amount of the Rollover
Reserve Letter of Credit.  Provided that no Event of Default has occurred and is
continuing, on the first Business Day of each month commencing on August, 2007
and continuing through July, 2009, Lender shall disburse the amount of
$129,166.66 to Borrower from the Debt Service/Leasing Escrow Account (to the
extent such funds are then on deposit therein).  In addition, upon Lender's
receipt of satisfactory evidence that (i) a portion of the Master Lease Space
has been leased to a new tenant, which new tenant is in occupancy of such leased
space and paying rent pursuant to a Lease satisfactory to Lender and (ii) the
occupancy rate of the Property (excluding any space then leased pursuant to the
Master Lease) is equal to or greater than ninety-three percent (93%), Lender
shall disburse an amount equal to one year's rent under such new tenant's Lease
to Borrower from the Debt Service/Leasing Escrow Account (to the extent such
funds are then on deposit therein).  Should an Event of Default occur (unless
the same is waived by Lender or cured by Borrower and such cure accepted by
Lender), the sums on deposit in the Debt Service/Leasing Escrow Account may be
applied by Lender to the payment of the Debt or other charges affecting all or
any portion of the Property, as Lender, in its sole discretion, may determine;
provided, however, that no such application shall be deemed to have been made by
operation of law or otherwise until actually made by Lender as herein provided.

Section 5.17    Loss Proceeds.  In the event of a casualty to the Property,
unless Lender elects, or is required pursuant to Article III hereof to make all
or a portion of the Insurance Proceeds available to Borrower for restoration,
Lender and Borrower shall cause all such Insurance Proceeds to be paid by the
insurer directly to the Central Account, whereupon Lender shall, after deducting
Lender's costs of recovering and paying out such Insurance Proceeds, including
without limitation, reasonable attorneys' fees, apply same to reduce the Debt
without penalty in accordance with and except as specifically required pursuant
to the terms of the Note; provided, that if Lender elects, or is deemed to have
elected, to make the Insurance Proceeds available for restoration, all Insurance
Proceeds in respect of rent loss, business interruption or similar coverage
shall be maintained in the Central Account, to be applied by Lender in the same
manner as Rent received with respect to the operation of the Property; provided,
further, however, that in the event that the Insurance Proceeds with respect to
such rent loss, business interruption or similar insurance policy are paid in a
lump sum in advance, Lender shall hold such Insurance Proceeds in a segregated
interest-bearing escrow account, which shall be an Eligible Account, shall
estimate, in Lender's reasonable discretion, the number of months required for
Borrower to restore the damage caused by the casualty, shall divide the
aggregate rent loss, business interruption or similar Insurance Proceeds by such
number of months, and shall disburse

 

-73-

 

--------------------------------------------------------------------------------


from such bank account into the Central Account each month during the
performance of such restoration such monthly installment of said Insurance
Proceeds.  In the event that Insurance Proceeds are to be applied toward
restoration, Lender shall hold such funds in a segregated bank account at the
Bank, which shall be an Eligible Account, and shall disburse same in accordance
with the provisions of Section 3.04 hereof.  Unless Lender elects, or is
required pursuant to Section 6.01 hereof to make all of the Condemnation
Proceeds available to Borrower for restoration, Lender and Borrower shall cause
all such Condemnation Proceeds to be paid to the Central Account, whereupon
Lender shall, after deducting Lender's costs of recovering and paying out such
Condemnation Proceeds, including without limitation, reasonable attorneys' fees,
apply same, by transferring such amounts to the Collection Account, to reduce
the Debt in accordance with the terms of the Note; provided, however, that any
Condemnation Proceeds received in connection with a temporary Taking shall be
maintained in the Central Account, to be applied by Lender in the same manner as
Rent received with respect to the operation of the Property; provided, further,
however, that in the event that the Condemnation Proceeds of any such temporary
Taking are paid in a lump sum in advance, Lender shall hold such Condemnation
Proceeds in a segregated interest-bearing bank account, which shall be an
Eligible Account, shall estimate, in Lender's reasonable discretion, the number
of months that the Property shall be affected by such temporary Taking, shall
divide the aggregate Condemnation Proceeds in connection with such temporary
Taking by such number of months, and shall disburse from such bank account into
the Central Account each month during the pendency of such temporary Taking such
monthly installment of said Condemnation Proceeds.  In the event that
Condemnation Proceeds are to be applied toward restoration, Lender shall hold
such funds in a segregated bank account at the Bank, which shall be an Eligible
Account, and shall disburse same in accordance with the provisions of Section
3.04 hereof.  If any Loss Proceeds are received by Borrower, such Loss Proceeds
shall be received in trust for Lender, shall be segregated from other funds of
Borrower, and shall be forthwith paid into the Central Account, or paid to
Lender to hold in a segregated bank account at the Bank, in each case to be
applied or disbursed in accordance with the foregoing.  Any Loss Proceeds made
available to Borrower for restoration in accordance herewith, to the extent not
used by Borrower in connection with, or to the extent they exceed the cost of,
such restoration, shall be deposited into the Central Account, whereupon Lender
shall apply the same to reduce the Debt in accordance with the terms of the Note
without premium or penalty.


ARTICLE VI

CONDEMNATION

Section 6.01    Condemnation.  (a)  Borrower shall notify Lender promptly of the
commencement or threat of any Taking of the Property or any portion thereof. 
Lender is hereby irrevocably appointed as Borrower's attorney-in-fact, coupled
with an interest, with exclusive power to collect, receive and retain the
proceeds of any such Taking and to make any compromise or settlement in
connection with such proceedings, subject to the provisions of this Security
Instrument; provided, however, that Borrower may participate in any such
proceedings and shall be authorized and entitled to compromise or settle any
such proceeding with respect to Condemnation Proceeds in an amount less than
five percent (5%) of the Loan Amount.  Borrower shall execute and deliver to
Lender any and all instruments reasonably required in connection with any such
proceeding promptly after request therefor by Lender.  Except as set forth
above, Borrower shall not adjust, compromise, settle or enter into any agreement
with respect to such proceedings without the prior consent of Lender.  All
Condemnation Proceeds are hereby assigned to and shall be paid to Lender.  With
respect to Condemnation Proceeds in an amount in excess of five percent (5%) of
the Loan Amount, Borrower hereby authorizes Lender to compromise, settle,
collect and receive such Condemnation Proceeds, and to give proper receipts and
acquittance therefor.  In the event that less than fifteen percent (15%) of the
Improvements located on the Premises have been taken, then if and so long as:
(1) no Default or

 

-74-

 

--------------------------------------------------------------------------------


Event of Default has occurred hereunder or under any of the other Loan Documents
and has not been waived, (2) the Property can, in Lender's judgment, with
diligent restoration or repair, be returned to a condition at least equal to the
condition thereof that existed prior to the partial taking causing the loss or
damage within the earlier to occur of (i) nine (9) months after the receipt of
Condemnation Proceeds by either Borrower or Lender, and (ii) six (6) months
prior to the stated maturity date of the Note, (3) all necessary governmental
approvals can be obtained to allow the rebuilding and re-occupancy of the
Property as described in subsection (2) above, (4) there are sufficient sums
available (through Condemnation Proceeds and contributions by Borrower, the full
amount of which shall, at Lender's option, have been deposited with Lender) for
such restoration or repair (including, without limitation, for any costs and
expenses of Lender to be incurred in administering said restoration or repair)
and for payment of principal and interest to become due and payable under the
Note during such restoration or repair, (5) the economic feasibility of the
Improvements after such restoration or repair will be such that income from
their operation is reasonably anticipated to be sufficient to pay operating
expenses of the Property and debt service on the Debt in full with the same
coverage ratio considered by Lender in its determination to make the loan
secured hereby, (6) in the event that the Condemnation Proceeds received as a
result of such partial taking exceed the lesser of (i) five percent (5%) of the
then outstanding principal balance of the Note and (ii) $1,000,000, Borrower
shall have delivered to Lender, at Borrower's sole cost and expense, an
appraisal report from an appraiser satisfactory to Lender in form and substance
satisfactory to Lender appraising the value of the Property as proposed to be
restored or repaired to be not less than the appraised value of the Property
considered by Lender in its determination to make the loan secured hereby, and
(7) Borrower so elects by written notice delivered to Lender within five (5)
days after settlement of the aforesaid condemnation claim, then, Lender shall,
solely for the purposes of such restoration or repair, advance so much of the
remainder of such sums as may be required for such restoration or repair, and
any funds deposited by Borrower therefor, to Borrower in the manner and upon
such terms and conditions as would be required by a prudent interim construction
lender, including, but not limited to, the prior approval by Lender of plans and
specifications, contractors and form of construction contracts and the
furnishing to Lender of permits, bonds, lien waivers, invoices, receipts and
affidavits from contractors and subcontractors, in form and substance
satisfactory to Lender in its discretion, with any remainder being applied by
Lender for payment of the Debt in whatever order Lender directs in its absolute
discretion.  In all other cases, namely, in the event that more than fifteen
percent (15%) of the Improvements located on the Premises have been taken or
Borrower does not elect to restore or repair the Property pursuant to the above
provisions or otherwise fails to meet the requirements of the above provisions,
then, in any of such events, Lender shall have the option, in Lender's sole
discretion, to apply such Condemnation Proceeds (less any cost to Lender of
recovering and paying out such proceeds, including, without limitation,
reasonable attorneys' fees and disbursements and costs allocable to inspecting
any repair, restoration or rebuilding work and the plans and specifications
therefor) toward the payment of the Debt or to require Borrower to complete the
Work and make such proceeds available to be used for the Work.  In the event
Lender elects to make Condemnation Proceeds available to be used toward the
restoration or

 

-75-

 



--------------------------------------------------------------------------------

rebuilding of the Property to a usable whole, such Condemnation Proceeds shall
be disbursed in the manner and subject to the conditions set forth in Section
3.04(b) hereof; provided, however, that if the Condemnation Proceeds equal less
than five percent (5%) of the Loan Amount, the Condemnation Proceeds shall be
paid over to Borrower.  Any excess proceeds remaining after completion of such
restoration or rebuilding shall be applied to the repayment of the Debt.  If the
Condemnation Proceeds are used to reduce the Debt, they shall be applied in
accordance with the provisions of the Note with no prepayment fee or charge of
any kind.  Borrower shall promptly execute and deliver all instruments requested
by Lender for the purpose of confirming the assignment of the Condemnation
Proceeds to Lender.

(b)               Application of all or any part of the Condemnation Proceeds to
the Debt shall be made in accordance with the provisions of Sections 3.06 and
3.07 hereof.  No application of the Condemnation Proceeds to the reduction of
the Debt shall have the effect of releasing the lien of this Security Instrument
until the remainder of the Debt has been paid in full.  In the case of any
Taking, Lender, to the extent that Lender has not been reimbursed by Borrower,
shall be entitled, as a first priority out of any Condemnation Proceeds, to
reimbursement for all costs, fees and expenses reasonably incurred in the
determination and collection of any Condemnation Proceeds.  All Condemnation
Proceeds deposited with Lender pursuant to this Section, until expended or
applied as provided herein, shall be held in accordance with Section 3.04(b)
hereof and shall constitute additional security for the payment of the Debt and
the payment and performance of Borrower's obligations, but Lender shall not be
deemed a trustee or other fiduciary with respect to its receipt of such
Condemnation Proceeds or any part thereof.  All awards so deposited with Lender
shall be held by Lender in an Eligible Account which shall bear interest for the
benefit of Borrower, but Lender makes no representation or warranty as to the
rate or amount of interest, if any, which may accrue on any such deposit and
shall have no liability in connection therewith.  For purposes hereof, any
reference to the award shall be deemed to include interest, if any, which has
accrued thereon.

ARTICLE VI

LEASES AND RENTS

 

Section 7.01          Assignment.  (a)  Borrower does hereby bargain, sell,
assign and set over unto Lender, all of Borrower's interest in the Leases and
Rents.  The assignment of Leases and Rents in this Section 7.01 is an absolute,
unconditional and present assignment from Borrower to Lender and not an
assignment for security and the existence or exercise of Borrower's revocable
license to collect Rent shall not operate to subordinate this assignment to any
subsequent assignment.  The exercise by Lender of any of its rights or remedies
pursuant to this Section 7.01 shall not be deemed to make Lender a
mortgagee-in-possession.  In addition to the provisions of this Article VII,
Borrower shall comply with all terms, provisions and conditions of the
Assignment.

(b)    So long no Event of Default shall have occurred (unless the same has been
waived by Lender or cured by Borrower and such cure accepted by Lender),
Borrower shall havea revocable license to take all actions with respect to all
Leases and Rents, present and future, including the right to collect and use the
Rents, subject to the terms of this Security Instrument and the Assignment.

-76-

 

--------------------------------------------------------------------------------

(c)                In a separate instrument Borrower shall, as requested from
time to time by Lender, assign to Lender or its nominee by specific or general
assignment, any and all Leases, such assignments to be in form and content
reasonably acceptable to Lender, but subject to the provisions of Section
7.01(b) hereof.  Borrower agrees to deliver to Lender, within thirty (30) days
after Lender's request, a true and complete copy of every Lease and, within ten
(10) days after Lender's request, a complete list of the Leases, certified by
Borrower to be true, accurate and complete and stating the demised premises, the
names of the lessees, the Rent payable under the Leases, the date to which such
Rents have been paid, the material terms of the Leases, including, without
limitation, the dates of occupancy, the dates of expiration, any Rent
concessions, work obligations or other inducements granted to the lessees
thereunder, and any renewal options.

(d)               The rights of Lender contained in this Article VII, the
Assignment or any other assignment of any Lease shall not result in any
obligation or liability of Lender to Borrower or any lessee under a Lease or any
party claiming through any such lessee.

(e)                At any time after an Event of Default (unless the same has
been waived by Lender or cured by Borrower and such cure accepted by Lender),
the license granted hereinabove may be revoked by Lender, and Lender or a
receiver appointed in accordance with this Security Instrument may enter upon
the Property, and collect, retain and apply the Rents toward payment of the Debt
in such priority and proportions as Lender in its sole discretion shall deem
proper.

(f)                In addition to the rights which Lender may have herein, upon
the occurrence of any Event of Default, Lender, at its option, may require
Borrower to pay monthly in advance to Lender, or any receiver appointed to
collect the Rents, the fair and reasonable rental value for the use and
occupation of such part of the Property as may be used and occupied by Borrower
and may require Borrower to vacate and surrender possession of the Property to
Lender or to such receiver and, in default thereof, Borrower may be evicted by
summary proceedings or otherwise.

Section 7.02    Management of Property.  (a)  Borrower shall manage the Property
or cause the Property to be managed in a manner which is consistent with
first-class management practices of properties similar to the Property in both
type and location.  All Space Leases shall provide for rental rates comparable
to then existing local market rates and terms and conditions which constitute
good and prudent business practice and are consistent with prevailing market
terms and conditions, and shall be arms-length transactions.  All Leases shall
be on a form previously approved by Lender subject to standard, tenant specific
negotiated changes which do not, individually or in the aggregate, cause a
material adverse effect with respect to the Property or Borrower and shall
provide that they are subordinate to this Security Instrument.  Borrower shall
deliver copies of all Leases, amendments, modifications and renewals thereof to
Lender. All proposed Leases for the Property shall be subject to the prior
written approval of Lender, which shall not be unreasonably withheld or
conditioned; provided, however that Borrower may enter into new leases with
unrelated third parties without obtaining the prior consent of Lender provided
that: (i) the proposed leases conform with the requirements of this Section
7.02; and (ii) the space to be leased pursuant to such proposed lease does not
exceed 75,000 square feet.  In the event that Lender's consent

-77-

 

--------------------------------------------------------------------------------

for a Space Lease is required hereunder and Lender shall not advise Borrower of
its objections to any proposed Space Lease, Lender's consent to any Space Lease
shall be deemed given, if (A) the first correspondence from Borrower to Lender
requesting such approval is in an envelope marked "PRIORITY" and contains a
bold-faced, conspicuous legend at the top of the first page thereof stating that
"IF YOU FAIL TO RESPOND TO OR TO EXPRESSLY DENY THIS REQUEST FOR APPROVAL IN
WRITING WITHIN TEN (10) BUSINESS DAYS, YOUR APPROVAL MAY BE DEEMED GIVEN", and
is accompanied by the information and documents required above and any other
information reasonably requested by Lender in writing prior to the expiration of
such ten (10) Business Day period in order to adequately review the same has
been delivered and, (B) if Lender fails to respond or to expressly deny such
request for approval in writing within the ten (10) Business Day period, a
second notice is delivered to Lender from Borrower in an envelope marked
"PRIORITY" requesting approval containing a bold-faced, conspicuous legend at
the top of the first page thereof stating that "IF YOU FAIL TO RESPOND TO OR
EXPRESSLY DENY THIS REQUEST FOR APPROVAL IN WRITING WITHIN FIVE (5) BUSINESS
DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN" and Lender fails to respond or to
expressly deny such request for approval within the five (5) Business Day
period.

(b)                Borrower (i) shall observe and perform all of its material
obligations under the Leases pursuant to applicable Legal Requirements and shall
not do or permit to be done anything to impair the value of the Leases as
security for the Debt; (ii) shall promptly send copies to Lender of all notices
of default which Borrower shall receive under the Leases; (iii) shall reasonably
enforce all of the terms, covenants and conditions contained in the Leases to be
observed or performed; (iv) shall not collect any of the Rents under the Leases
more than one (1) month in advance (except that Borrower may collect in advance
such security deposits as are permitted pursuant to applicable Legal
Requirements and are commercially reasonable in the prevailing market); (v)
shall not execute any other assignment of lessor's interest in the Leases or the
Rents except as otherwise expressly permitted pursuant to this Security
Instrument; (vi) shall not cancel or terminate any of the Leases or accept a
surrender thereof in any manner inconsistent with the Approved Manager Standard;
(vii) shall not convey, transfer or suffer or permit a conveyance or transfer of
all or any part of the Premises or the Improvements or of any interest therein
so as to effect a merger of the estates and rights of, or a termination or
diminution of the obligations of, lessees thereunder; (viii) shall not alter,
modify or change the terms of any guaranty of any Major Space Lease or cancel or
terminate any such guaranty; (ix) shall, in accordance with the Approved Manager
Standard, make all reasonable efforts to seek lessees for space as it becomes
vacant and enter into Leases in accordance with the terms hereof; (x) shall not
materially modify, alter or amend any Major Space Lease or Property Agreement
without Lender's consent, which consent will not be unreasonably withheld,
conditioned or delayed; (xi) shall notify Lender promptly if any Pad Owner shall
cease business operations or of the occurrence of any event of which it becomes
aware affecting a Pad Owner or its property which might have any material effect
on the Property; and (xii) shall, without limitation to any other provision
hereof, execute and deliver at the request of Lender all such further
assurances, confirmations and assignments in connection with the Property as are
required herein and as Lender shall from time to time reasonably require.


(c)                All security deposits of lessees, whether held in cash or any
other form, shall be treated by Borrower as trust funds.  Any bond or other
instrument which Borrower is permitted to hold in lieu of cash security deposits
under applicable Legal Requirements shall be maintained in full force and effect
unless replaced by cash deposits as hereinabove described, shall, if permitted
pursuant to Legal Requirements, be fully assignable to Lender and shall, in all
respects, comply with applicable Legal Requirements.  Borrower shall, upon
request, provide Lender with evidence reasonably satisfactory to Lender of
Borrower's compliance with the foregoing.  Following the occurrence and during
the continuance of any Event of Default, Borrower shall, upon Lender's request,
if permitted by applicable Legal Requirements, turn over the security deposits
to Lender to be held by Lender in accordance with the terms of this Security
Instrument, the Leases and all Legal Requirements.

(d)                  Borrower covenants and agrees with Lender that (i) the
Property will be managed at all times by a Qualified Property Manager pursuant
to a management agreement approved by Lender (the "Management Agreement"), (ii)
after Borrower has knowledge of a fifty percent (50%) or more change in control
of the ownership of Manager, Borrower will promptly give Lender notice thereof
(a "Manager Control Notice") and (iii) the Management Agreement may be
terminated by Lender at any time for cause (including, but not limited to,
Manager's gross negligence, misappropriation of funds, willful misconduct or
fraud) or at any time following (A) during the continuance of an Event of
Default or (B) the receipt of a Manager Control Notice, and a substitute
managing agent shall be appointed by Borrower, subject to Lender's prior written
approval, which may be given or withheld in Lender's sole discretion and which
may be conditioned on, inter alia, a letter from the Rating Agency confirming
that any rating issued by the Rating Agency in connection with a Securitization
will not, as a result of the proposed change of Manager, be downgraded from the
then current ratings thereof, qualified or withdrawn.  Borrower may from time to
time appoint a successor manager to manage the Property with Lender's prior
written consent which consent shall not be unreasonably withheld or delayed,
provided that any such successor manager shall be a Qualified Property Manager. 
In each case with respect to any new manager affiliated with Borrower and/or
Guarantor, Borrower shall, if requested by Lender, also deliver a revised
substantive non-consolidation opinion in form and substance satisfactory to
Lender and any applicable Rating Agency.  Borrower further covenants and agrees
that Borrower shall require Manager (or any successor managers) to maintain at
all times during the term of the Loan worker's compensation insurance as
required by Governmental Authorities. 

(e)                 If requested by Lender, Borrower shall furnish, or shall
cause the applicable tenant to furnish, to Lender financial data and/or
financial statements in accordance with Regulation AB (as defined herein) for
any tenant of any Property if, in connection with a securitization, Lender
expects there to be, with respect to such tenant or group of affiliated tenants,
a concentration within all of the mortgage loans included or expected to be
included, as applicable, in such securitization such that such tenant or group
of affiliated tenants would constitute a Significant Obligor (as defined
herein); provided, however, that in the event the related lease does not require
the related tenant to provide the foregoing information, Borrower shall use
commercially reasonable efforts to cause the applicable tenant to furnish such
information.

-78-

 

--------------------------------------------------------------------------------


 

ARTICLE VII

MAINTENANCE AND REPAIR

Section 8.01          Maintenance and Repair of the Property; Alterations;
Replacement of Equipment.  Borrower hereby covenants and agrees:

(a)                Borrower shall not (i) desert or abandon the Property, (ii)
change the use of the Property or cause or permit the use or occupancy of any
part of the Property to be discontinued if such discontinuance or use change
would violate any zoning or other law, ordinance or regulation; (iii) consent to
or seek any lowering of the zoning classification, or greater zoning restriction
affecting the Property; or (iv) take any steps whatsoever to convert the
Property, or any portion thereof, to a condominium or cooperative form of
ownership.

(b)               Borrower shall, at its expense, (i) take good care of the
Property including grounds generally, and utility systems and sidewalks, roads,
alleys, and curbs therein, and shall keep the same in good, safe and insurable
condition and in compliance with all applicable Legal Requirements, (ii)
promptly make all repairs to the Property, above grade and below grade, interior
and exterior, structural and nonstructural, ordinary and extraordinary,
unforeseen and foreseen, and maintain the Property in a manner appropriate for
the facility and (iii) not commit or suffer to be committed any waste of the
Property or do or suffer to be done anything which will increase the risk of
fire or other hazard to the Property or impair the value thereof.  Borrower
shall keep the sidewalks, vaults, gutters and curbs comprising, or adjacent to,
the Property, clean and free from dirt, snow, ice, rubbish and obstructions. 
All repairs made by Borrower shall be made in a good and workmanlike manner,
shall be equal or better in quality and class to the original work and shall
comply with all applicable Legal Requirements and Insurance Requirements.  To
the extent any of the above obligations are obligations of tenants under Space
Leases or Pad Owners or other Persons under Property Agreements, Borrower may
fulfill its obligations hereunder by causing such tenants, Pad Owners or other
Persons, as the case may be, to perform their obligations thereunder.  As used
herein, the terms "repair" and "repairs" shall be deemed to include all
necessary replacements.

(c)                Borrower shall not demolish, remove, construct, or, except as
otherwise expressly provided herein, restore, or alter the Property or any
portion thereof; nor consent to or permit any such demolition, removal,
construction, restoration, addition or alteration which would diminish the value
of the Property without Lender's prior written consent in each instance, which
consent shall not be unreasonably withheld, conditioned or delayed.

-79-

 

--------------------------------------------------------------------------------


(d)               Borrower represents and warrants to Lender that (i) there are
no fixtures, machinery, apparatus, tools, equipment or articles of personal
property attached or appurtenant to, or located on, or used in connection with
the management, operation or maintenance of the Property, except for the
Equipment and equipment leased by Borrower for the management, operation or
maintenance of the Property in accordance with the Loan Documents; (ii) the
Equipment and the leased equipment constitute all of the fixtures, machinery,
apparatus, tools, equipment and articles of personal property necessary to the
proper operation and maintenance of the Property, except management software
owned by the Manager; and (iii) all of the Equipment is free and clear of all
liens, except for the lien of this Security Instrument and the Permitted
Encumbrances.  All right, title and interest of Borrower in and to all
extensions, improvements, betterments, renewals and appurtenances to the
Property hereafter

-80-

 

--------------------------------------------------------------------------------


acquired by, or released to, Borrower or constructed, assembled or placed by
Borrower in the Property, and all changes and substitutions of the security
constituted thereby, shall be and, in each such case, without any further
mortgage, encumbrance, conveyance, assignment or other act by Lender or
Borrower, shall become subject to the lien and security interest of this
Security Instrument as fully and completely, and with the same effect, as though
now owned by Borrower and specifically described in this Security Instrument,
but at any and all times Borrower shall execute and deliver to Lender any
documents Lender may reasonably deem necessary or appropriate for the purpose of
specifically subjecting the same to the lien and security interest of this
Security Instrument.

(e)                Notwithstanding the provisions of this Security Instrument to
the contrary, Borrower shall have the right, at any time and from time to time,
to remove and dispose of Equipment which may have become obsolete or unfit for
use or which is no longer useful in the management, operation or maintenance of
the Property.  Borrower shall promptly replace any such Equipment so disposed of
or removed with other Equipment of equal value and utility, free of any security
interest or superior title, liens or claims; except that, if by reason of
technological or other developments, replacement of the Equipment so removed or
disposed of is not necessary or desirable for the proper management, operation
or maintenance of the Property, Borrower shall not be required to replace the
same.  All such replacements or additional equipment shall be deemed to
constitute "Equipment" and shall be covered by the security interest herein
granted.

ARTICLE VIII

TRANSFER OR ENCUMBRANCE OF THE PROPERTY

Section 9.01          Other Encumbrances.  Borrower shall not further encumber
or permit the further encumbrance in any manner (whether by grant of a pledge,
security interest or otherwise) of the Property or any part thereof or interest
therein, including, without limitation, of the Rents therefrom.  In addition,
Borrower shall not further encumber and shall not permit the further encumbrance
in any manner (whether by grant of a pledge, assignment, security interest or
otherwise) of Borrower or any direct or indirect, legal or beneficial, interest
in Borrower except as expressly permitted pursuant to this Article IX.

 

Section 9.02    No Transfer.  (a)  Borrower acknowledges that Lender has
examined and relied on the expertise of Borrower and, if applicable, each
General Partner, in owning and operating properties such as the Property in
agreeing to make the Loan and will continue to rely on Borrower's ownership of
the Property as a means of maintaining the value of the Property as security for
repayment of the Debt and Borrower acknowledges that Lender has a valid interest
in  maintaining the value of the Property.  Borrower shall not Transfer, nor
permit any Transfer, without the prior written consent of Lender, which consent
Lender may withhold in its sole and absolute discretion, provided, however, that
Lender shall not unreasonably withhold its consent to a transfer of the direct
or indirect ownership interest in Borrower if Borrower delivers to Lender (i) a
written confirmation from each Rating Agency that any rating issued by such
Rating Agency in connection with the Securitization will not, as a result of the
Transfer, be downgraded from the then current ratings thereof, qualified or
withdrawn and (ii) an updated non-consolidation opinion relating to such

-81-

 

--------------------------------------------------------------------------------

Transfer which opinion is in form and substance acceptable to Lender.  Lender
shall not be required to demonstrate any actual impairment of its security or
any increased risk of default hereunder in order to declare the Debt immediately
due and payable upon a Transfer without Lender's consent.  This provision shall
apply to every Transfer regardless of whether voluntary or not, or whether or
not Lender has consented to any previous Transfer.  Notwithstanding the
foregoing, the one-time Transfer of the direct or indirect ownership of Borrower
to a third-party investor shall not be an Event of Default hereunder and the
requirements of Section 9.04 hereof shall not apply (and no fee for the
resulting Transfer shall be due hereunder) provided that (i) the party receiving
such direct or indirect ownership interest is a Qualified Joint Venture Party,
(ii) Borrower delivers to Lender a written confirmation from each Rating Agency
that any rating issued by such Rating Agency in connection with the
Securitization will not, as a result of the transfer, be downgraded from the
then current ratings thereof, qualified or withdrawn and (iii) Borrower delivers
to Lender an updated non-consolidation opinion relating to such Transfer which
opinion is in form and substance acceptable to Lender.

                        (b)        Notwithstanding anything to the contrary
contained herein, pledges of the ownership interest of Parkway by PPI and/or
pledges of the ownership interest of Member shall not be an Event of Default
under this Security Instrument provided that: (i) no Event of Default shall have
occurred (unless the same has been waived by Lender or cured and such cure
accepted by Lender), (ii) such pledge shall be made to an Institutional Lender
or Qualified Financial Institution to secure a loan being made in the ordinary
course of business to Parkway by such institution, secured by all or
substantially all of the assets of Parkway and/or PPI, as applicable, (iii) the
Property shall continue to be managed by a Qualified Property Manager and (iv)
in the event that such pledge results in a change of control of Borrower or a
direct or indirect change of more than forty-nine percent (49%) of the ownership
interests in Borrower, (a) Borrower shall provide an updated non-consolidation
opinion satisfactory to Lender and any applicable rating agency and (b) Borrower
shall provide confirmation in writing from the applicable rating agencies that
rate the securities issued with respect to a securitization of the Loan to the
effect that the transfer will not result in a qualification, downgrade or
withdrawal of any rating initially assigned or to be assigned to the securities
so issued.

                        (c)        Lender's consent shall not be required with
respect to (w) the sale, transfer or issuance of stock in PPI provided such
stock is listed on the New York Stock Exchange or other nationally recognized
stock exchange, (x) the sale, transfer or issuance of stock in an entity
sponsored by PPI provided such stock is listed on the New York Stock Exchange or
other nationally recognized stock exchange, or (y) the sale, transfer or
issuance of stock in any operating partnership owned and controlled by PPI or
any entity created pursuant to clause (x) above provided the stock of such
entity created pursuant to clause (x) above is listed on the New York Stock
Exchange or other nationally recognized stock exchange; provided each of the
following conditions are satisfied:

                        (i)         no Event of Default has occurred and is
continuing;

                       (ii)        Lender shall have received written notice of
the terms of such prospective transfer not less than thirty (30) days before the
date on which such transfer is scheduled to close;

-82-

 

--------------------------------------------------------------------------------




                        (iii)       Borrower shall have paid to Lender,
concurrently with the closing of such transfer all out-of-pocket costs and
expenses, including reasonable attorneys' fees, incurred by Lender in connection
with the transfer;

                        (iv)       Borrower, without any cost to Lender, shall
furnish any information requested by Lender for the preparation of, and shall
authorize Lender to file, new financing statements and financing statement
amendments and other documents to the fullest extent permitted by applicable
law, and shall execute any additional documents reasonably requested by Lender;

                        (v)        any entity created in connection with such
transfer shall have furnished to Lender, all appropriate papers evidencing such
entity's organization and good standing; and

(vi) the contract pursuant to which the transfer is proposed to occur shall
expressly be subject to the satisfaction of the terms and conditions of this
Section 9.2.

Section 9.03          Due on Sale.  Lender may declare the Debt immediately due
and payable upon any Transfer not specifically permitted hereunder or further
encumbrance or any violation of Section 9.02 without Lender's consent without
regard to whether any impairment of its security or any increased risk of
default hereunder can be demonstrated.  This provision shall apply to every
Transfer or further encumbrance of the Property or any part thereof or interest
in the Property or direct or indirect, legal or beneficial, interest in Borrower
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous Transfer or further encumbrance of the Property or interest in
Borrower.

Section 9.04          Permitted Transfer.  Notwithstanding the foregoing
provisions of this Article IX, Lender shall consent to a sale, conveyance or
transfer of the Property in its entirety or all of the membership interest in
Borrower or Member (hereinafter, a "Sale") to any person or entity provided
that, for each Sale, each of the following terms and conditions are satisfied:

(a)                No Default and no Event of Default is then continuing
hereunder or under any of the other Loan Documents;

(b)               If the proposed Sale is to occur at any time after a
Securitization, each Rating Agency shall have delivered written confirmation
that any rating issued by such Rating Agency in connection with the
Securitization will not, as a result of the proposed Sale, be downgraded from
the then current ratings thereof, qualified or withdrawn; provided, however,
that no request for consent to the Sale will be entertained by Lender if the
proposed Sale is to occur within sixty (60) days of any contemplated sale of the
Loan by Lender, whether in connection with a Securitization or otherwise

(c)                Borrower gives Lender written notice of the terms of the
proposed Sale not less than sixty (60) days before the date on which such Sale
is scheduled to close and, concurrently therewith, gives Lender (i) all such
information concerning the proposed transferee of the Property (hereinafter,
"Buyer") as Lender would require in evaluating an initial extension of credit to
a borrower and (ii) a non-refundable application fee equal to $7,500, which fee
shall be deducted from the costs payable pursuant to subsection (d) below upon
the consummation of such Sale;

-83-

 

--------------------------------------------------------------------------------

(d)               Lender shall have the right to approve or disapprove the
proposed transfer and the proposed Buyer based on its then current underwriting
and credit requirements for similar loans secured by similar properties which
loans are sold in the secondary market, such approval not to be unreasonably
withheld.  In determining whether to give or withhold its approval of the
proposed transfer, Lender may consider the experience and track record of Buyer
and its principals in owning and operating facilities similar to the Property,
the financial strength of Buyer and its principals, the general business
standing of Buyer and its principals and Buyer's and its principals'
relationships and experience with contractors, vendors, tenants, lenders and
other business entities; provided, however, that, notwithstanding Lender's
agreement to consider the foregoing factors in determining whether to give or
withhold such approval, such approval shall be given or withheld based on what
Lender determines to be commercially reasonable and, if given, may be given
subject to such conditions as Lender may deem reasonably appropriate;

(e)                Borrower pays Lender, concurrently with the closing of such
Sale, a non-refundable assumption fee in an amount equal to one percent (1%) of
the then outstanding Loan Amount, together with all out-of-pocket costs and
expenses, including, without limitation, reasonable attorneys' fees, incurred by
Lender in connection with the Sale;

(f)                 Buyer assumes all of the obligations under the Loan
Documents and, prior to or concurrently with the closing of such Sale, Buyer
executes, without any cost or expense to Lender, such documents and agreements
as Lender shall reasonably require to evidence and effectuate said assumption
and delivers such legal opinions as Lender may require;

(g)                Borrower and Buyer execute, without any cost or expense to
Lender, new financing statements or financing statement amendments and any
additional documents reasonably requested by Lender;

(h)                Borrower delivers to Lender, without any cost or expense to
Lender, such endorsements to Lender's title insurance policy, hazard insurance
policy endorsements or certificates and other similar materials as Lender may
deem necessary at the time of the Sale, all in form and substance satisfactory
to Lender, including, without limitation, an endorsement or endorsements to
Lender's title insurance policy insuring the lien of this Security Instrument,
extending the effective date of such policy to the date of execution and
delivery (or, if later, of recording) of the assumption agreement referenced
above in subparagraph (e) of this Section, with no additional exceptions added
to such policy, and insuring that fee simple title to the Property is vested in
Buyer;

(i)                  Borrower executes and delivers to Lender, without any cost
or expense to Lender, a release of Lender, its officers, directors, employees
and agents, from all claims and liability relating to the transactions evidenced
by the Loan Documents, through and including the date of the closing of the
Sale, which agreement shall be in form and substance satisfactory to Lender and
shall be binding upon Buyer;

(j)                 subject to the provisions of Section 18.32 hereof, such Sale
is not construed so as to relieve Borrower of any personal liability under the
Note or any of the other Loan Documents for any acts or events occurring or
obligations arising prior to or simultaneously with the closing of such Sale,
and Borrower executes, without any cost or expense to Lender, such documents and
agreements as Lender shall reasonably require to evidence and effectuate the
ratification of said personal liability;

-84-

 

--------------------------------------------------------------------------------

 

(k)               such Sale is not construed so as to relieve any Guarantor of
its obligations under any guaranty or indemnity agreement executed in connection
with the Loan and each such Guarantor executes, without any cost or expense to
Lender, such documents and agreements as Lender shall reasonably require to
evidence and effectuate the ratification of each such guaranty agreement,
provided that if Buyer or a party associated with Buyer approved by Lender in
its sole discretion assumes the obligations of the current Guarantor under its
guaranty and Buyer or such party associated with Buyer, as applicable, executes,
without any cost or expense to Lender, a new guaranty in similar form and
substance to the existing guaranty and otherwise satisfactory to Lender, then
Lender shall release the current Guarantor from all obligations arising under
its guaranty after the closing of such Sale;

(l)                  in the case of a Sale of the Property, Buyer is a Single
Purpose Entity; and

(m)              Lender receives a non-consolidation opinion relating to Buyer
from Buyer's counsel, which opinion is in form and substance acceptable to
Lender.

Section 9.05          Mezzanine Debt.

(a)                On the date hereof, Wachovia Bank, National Association, in
its capacity as mezzanine lender (the "Mezzanine Lender"), has made a loan in
the principal amount of $33,700,000.00 (the "Mezzanine Loan") to Member (the
"Mezzanine Borrower").  Notwithstanding anything to the contrary contained
herein, the pledge of the Mezzanine Borrower's interest in Borrower pursuant to
the Mezzanine Loan Documents (as defined in the Intercreditor Agreement dated as
of the date hereof by and between Mortgagee and Mezzanine Lender (the
"Intercreditor Agreement")) and the exercise of Mezzanine Lender's rights
thereunder (subject to the terms and conditions of the Intercreditor Agreement)
shall not be a Default or Event of Default hereunder and the requirements of
Section 9.04 hereof shall not apply (and no fee for the resulting Transfer shall
be due hereunder) in connection with any foreclosure by the Mezzanine Lender
under the Mezzanine Loan Documents made pursuant to the terms of the
Intercreditor Agreement.

(b)               In addition, subject to satisfaction of the Replacement
Mezzanine Loan Criteria, Member shall have the right to pledge all or any
portion of Member's limited liability company interests in Borrower to secure a
loan to the Mezzanine Borrower (the "Replacement Mezzanine Loan").

ARTICLE X

CERTIFICATES

 

Section 10.01    Estoppel Certificates.  (a)  After request by Lender, Borrower,
within fifteen (15) days and at its expense, will furnish Lender with a
statement, duly acknowledged and certified, setting forth (i) the amount of the
original principal amount of the Note, and the unpaid principal amount of the
Note, (ii) the rate of interest of the Note, (iii) the date payments of interest
and/or principal were last paid, (iv) any offsets or defenses to the payment of
the

 

-85-

 

--------------------------------------------------------------------------------


 

Debt, and if any are alleged, the nature thereof, (v) that the Note and this
Security Instrument have not been modified or if modified, giving particulars of
such modification and (vi) that there has occurred and is then continuing no
Default or if such Default exists, the nature thereof, the period of time it has
existed, and the action being taken to remedy such Default.

(b)               Within fifteen (15) days after written request by Borrower,
Lender shall furnish to Borrower a written statement confirming the amount of
the Debt, the maturity date of the Note and the date to which interest has been
paid.

(c)                Borrower shall use all reasonable efforts to obtain estoppel
certificates from tenants in form and substance reasonably acceptable to Lender.

ARTICLE IX

NOTICES

Section 9.01          Notices.  Any notice, demand, statement, request or
consent made hereunder shall be in writing and delivered personally or sent to
the party to whom the notice, demand or request is being made by Federal Express
or other nationally recognized overnight delivery service, as follows and shall
be deemed given when delivered personally or one (1) Business Day after being
deposited with Federal Express or such other nationally recognized delivery
service:

If to Lender:           To Lender, at the address first written above,

with a copy to:

Cadwalader, Wickersham & Taft LLP
227 West Trade Street, Suite 2400
Charlotte, NC 28202
Attention:  Jeffrey Lee, Esq.

If to Borrower:       To Borrower, at the address first written above Attention:
CFO,

with a copy to:

Forman Perry Watkins Krutz & Tardy LLP
Attention: Robert C. Hutchison, Esq.
200 South Lamar, Suite 100
Jackson, MS  39201

or such other address as either Borrower or Lender shall hereafter specify by
not less than ten (10) days prior written notice as provided herein; provided,
however, that notwithstanding any provision of this Article to the contrary,
such notice of change of address shall be deemed given only upon actual receipt
thereof.  Rejection or other refusal to accept or the inability to deliver
because of changed addresses of which no notice was given as herein required
shall be deemed to be receipt of the notice, demand, statement, request or
consent.



 

-86-

 

--------------------------------------------------------------------------------

 

ARTICLE XII

INDEMNIFICATION


Section 12.01    Indemnification Covering Property.  In addition, and without
limitation, to any other provision of this Security Instrument or any other Loan
Document, Borrower shall protect, indemnify and save harmless Lender and its
successors and assigns, and each of their agents, employees, officers,
directors, stockholders, partners and members (collectively, "Indemnified
Parties") for, from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, known or unknown, contingent or otherwise, whether incurred or imposed
within or outside the judicial process, including, without limitation,
reasonable attorneys' fees and disbursements imposed upon or incurred by or
asserted against any of the Indemnified Parties by reason of (a) ownership of
this Security Instrument, the Assignment, the Property or any part thereof or
any interest therein or receipt of any Rents; (b) any accident, injury to or
death of any person or loss of or damage to property occurring in, on or about
the Property or any part thereof or on the adjoining sidewalks, curbs, parking
areas, streets or ways; (c) any use, nonuse or condition in, on or about, or
possession, alteration, repair, operation, maintenance or management of, the
Property or any part thereof or on the adjoining sidewalks, curbs, parking
areas, streets or ways; (d) any failure on the part of Borrower to perform or
comply with any of the terms of this Security Instrument or the Assignment; (e)
performance of any labor or services or the furnishing of any materials or other
property in respect of the Property or any part thereof; (f) any claim by
brokers, finders or similar Persons claiming to be entitled to a commission in
connection with any Lease or other transaction involving the Property or any
part thereof; (g) any Imposition including, without limitation, any Imposition
attributable to the execution, delivery, filing, or recording of any Loan
Document, Lease or memorandum thereof; (h) any lien or claim arising on or
against the Property or any part thereof under any Legal Requirement or any
liability asserted against any of the Indemnified Parties with respect thereto;
(i) any claim arising out of or in any way relating to any tax or other
imposition on the making and/or recording of this Security Instrument, the Note
or any of the other Loan Documents; (j) a Default under Sections 2.02(f),
2.02(g), 2.02 (t), or 2.02(w) hereof, (k) the failure of any Person to file
timely with the Internal Revenue Service an accurate Form 1099-B, Statement for
Recipients of Proceeds from Real Estate, Broker and Barter Exchange
Transactions, which may be required in connection with the Loan, or to supply a
copy thereof in a timely fashion to the recipient of the proceeds of the Loan;
or (l) the claims of any lessee or any Person acting through or under any lessee
or otherwise arising under or as a consequence of any Lease.  Notwithstanding
the foregoing provisions of this Section 12.01 to the contrary, Borrower shall
have no obligation to

-87-

 

--------------------------------------------------------------------------------

 

indemnify the Indemnified Parties pursuant to this Section 12.01 for
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses relative to the foregoing which (1) result from Lender's, and its
successors' or assigns', willful misconduct or gross negligence or (2) occur
both (x) subsequent to the date that Lender or its designees takes possession of
the Property through foreclosure, deed in lieu of foreclosure, or other means
and (y) through no act or omission of Borrower or any of its agents.  Any
amounts payable to Lender by reason of the application of this Section 12.01
shall constitute a part of the Debt secured by this Security Instrument and the
other Loan Documents and shall become immediately due and payable and shall bear
interest at the Default Rate from the date the liability, obligation, claim,
cost or expense is sustained by Lender, as applicable, until paid.  The
provisions of this Section 12.01 shall survive the termination of this Security
Instrument whether by repayment of the Debt, foreclosure or delivery of a deed
in lieu thereof, assignment or otherwise.  In case any action, suit or
proceeding is brought against any of the Indemnified Parties by reason of any
occurrence of the type set forth in (a) through (l) above, Borrower shall, at
Borrower's expense, resist and defend such action, suit or proceeding or will
cause the same to be resisted and defended by counsel at Borrower's expense for
the insurer of the liability or by counsel designated by Borrower (unless
reasonably disapproved by Lender promptly after Lender has been notified of such
counsel); provided, however, that nothing herein shall compromise the right of
Lender (or any other Indemnified Party) to appoint its own counsel at Borrower's
expense for its defense with respect to any action which, in the reasonable
opinion of Lender or such other Indemnified Party, as applicable, presents a
conflict or potential conflict between Lender or such other Indemnified Party
that would make such separate representation advisable.  Any Indemnified Party
will give Borrower prompt notice after such Indemnified Party obtains actual
knowledge of any potential claim by such Indemnified Party for indemnification
hereunder.  The Indemnified Parties shall not settle or compromise any action,
proceeding or claim as to which it is indemnified hereunder without notice to
Borrower.

ARTICLE X

DEFAULTS

Section 10.01      Events of Default.  The Debt shall become immediately due at
the option of Lender upon any one or more of the following events ("Event of
Default"):

(a)                if the final payment or prepayment premium, if any, due under
the Note shall not be paid on Maturity;

(b)               if any monthly payment of interest and/or principal due under
the Note (other than the sums described in (a) above) shall not be fully paid on
the date upon which the same is due and payable thereunder;

(c)                if payment of any amount into any reserve account required to
be paid pursuant to this Security Instrument or any other Loan Document shall
not be paid within five (5) days after Lender delivers written notice to
Borrower that same is due and payable thereunder or hereunder;

(d)               if payment of any sum (other than the sums described in (a)
above, (b) above or (c) above) required to be paid pursuant to the Note, this
Security Instrument or any other Loan Document shall not be paid within ten (10)
days after Lender delivers written notice to Borrower that same is due and
payable thereunder or hereunder;

(e)                if Borrower, Guarantor, or, if Borrower or Guarantor is a
partnership, any general partner of Borrower or Guarantor, or, if Borrower or
Guarantor is a limited liability company, any member of Borrower or Guarantor,
shall institute or cause to be instituted any proceeding for the termination or
dissolution of Borrower or any such general partner or member;

-88-

 

--------------------------------------------------------------------------------

 

(f)                 if the insurance policies required hereunder are not kept in
full force and effect, or if the insurance policies are not assigned and
delivered to Lender as herein provided;

(g)                if Borrower or Guarantor attempts to assign its rights under
this Security Instrument or any other Loan Document or any interest herein or
therein, or if any Transfer occurs other than in accordance with the provisions
hereof;

(h)                if any representation or warranty of Borrower or Guarantor
made herein or in any other Loan Document or in any certificate, report,
financial statement or other instrument or agreement furnished to Lender shall
prove false or misleading in any material respect;

(i)                  if Borrower, Guarantor or any general partner of Borrower
or Guarantor shall make an assignment for the benefit of creditors or shall
admit in writing its inability to pay its debts generally as they become due;

(j)                 if a receiver, liquidator or trustee of Borrower, Guarantor
or any general partner of Borrower or Guarantor shall be appointed or if
Borrower, Guarantor or their respective general partners shall be adjudicated a
bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Borrower,
Guarantor or their respective general partners or if any proceeding for the
dissolution or liquidation of Borrower, Guarantor or their respective general
partners shall be instituted; however, if such appointment, adjudication,
petition or proceeding was involuntary and not consented to by Borrower,
Guarantor or their respective general partners, as applicable, upon the same not
being discharged, stayed or dismissed within ninety (90) days or if Borrower,
Guarantor or their respective general partners shall generally not be paying its
debts as they become due;

(k)               if Borrower shall be in default beyond any notice or grace
period, if any, under any other mortgage or deed of trust or security agreement
covering any part of the Property without regard to its priority relative to
this Security Instrument; provided, however, this provision shall not be deemed
a waiver of the provisions of Article IX prohibiting further encumbrances
affecting the Property or any other provision of this Security Instrument;

(l)                  if the Property becomes subject (i) to any lien which is
superior to the lien of this Security Instrument, other than a lien for real
estate taxes and assessments not due and payable, or (ii) to any mechanic's,
materialman's or other lien which is or is asserted to be superior to the lien
of this Security Instrument, and such lien shall remain undischarged (by
payment, bonding, or otherwise) for thirty (30) days unless contested in
accordance with the terms hereof;

(m)              if Borrower discontinues the operation of the Property or any
part thereof for reasons other than repair or restoration arising from a
casualty or condemnation for thirty (30) days or more;

-89-

 

--------------------------------------------------------------------------------


(n)                except as permitted in this Security Instrument, any material
alteration, demolition or removal of any of the Improvements without the prior
consent of Lender;

(o)               if Borrower consummates a transaction which would cause this
Security Instrument or Lender's rights under this Security Instrument, the Note
or any other Loan Document to constitute a non-exempt prohibited transaction
under ERISA or result in a violation of a state statute regulating government
plans subjecting Lender to liability for a violation of ERISA or a state
statute;

(p)               if there shall be any material amendment, modification or
termination of the Master Lease without the written consent of Lender other than
modifications by Borrower expressly provided in the Master Lease; or

(q)                if a default shall occur under any of the other terms,
covenants or conditions of the Note, this Security Instrument or any other Loan
Document, other than as set forth in (a) through (o) above, for fifteen (15)
days after notice from Lender in the case of any default which can be cured by
the payment of a sum of money, or for thirty (30) days after notice from Lender
in the case of any other default or an additional thirty (30) days if Borrower
is diligently and continuously effectuating a cure of a curable non-monetary
default, other than as set forth in (a) through (o) above.

Section 13.02    Remedies.    (a)  Upon the occurrence and during the
continuance of any Event of Default, Lender may, in addition to any other rights
or remedies available to it hereunder or under any other Loan Document, at law
or in equity, take such action, without notice or demand, as it reasonably deems
advisable to protect and enforce its rights against Borrower and in and to the
Property including, but not limited to, the following actions, each of which may
be pursued singly, concurrently or otherwise, at such time and in such order as
Lender may determine, in its sole discretion, without impairing or otherwise
affecting any other rights and remedies of Lender hereunder, at law or in
equity:  (i) declare all or any portion of the unpaid Debt to be immediately due
and payable; provided, however, that upon the occurrence of any of the events
specified in Section 13.01(j), the entire Debt will be immediately due and
payable without notice or demand or any other declaration of the amounts due and
payable; or (ii) bring an action to foreclose this Security Instrument and
without applying for a receiver for the Rents, but subject to the rights of the
tenants under the Leases, enter into or upon the Property or any part thereof,
either personally or by its agents, nominees or attorneys, and dispossess
Borrower and its agents and servants therefrom, and thereupon Lender may (A)
use, operate, manage, control, insure, maintain, repair, restore and otherwise
deal with all and every part of the Property and conduct the business thereat,
(B) make alterations, additions, renewals, replacements and improvements to or
on the Property or any part thereof which are reasonably necessary to protect
Lender's interest, (C) exercise all rights and powers of Borrower with respect
to the Property or any part thereof, whether in the name of Borrower or
otherwise, including, without limitation, the right to make, cancel, enforce or
modify Leases, obtain and evict tenants, and demand, sue for, collect and
receive all earnings, revenues, rents, issues, profits and other income of the
Property and every part thereof, and (D) apply the receipts from the Property or
any part thereof to the payment of the Debt, after deducting therefrom all
expenses (including, without limitation, reasonable attorneys' fees and
disbursements) reasonably incurred in connection with the aforesaid operations
and all amounts necessary to pay the Impositions, insurance and other charges in
connection with the Property or any part thereof, as well as just and reasonable
compensation for the services of Lender's third-party agents; or (iii) have an
appraisal or other valuation of the Property or any part thereof performed by an
appraiser approved by Lender (and Borrower covenants and agrees it shall

-90-

--------------------------------------------------------------------------------


cooperate in causing any such valuation or appraisal to be performed) and any
cost or expense incurred by Lender in connection therewith shall constitute a
portion of the Debt and be secured by this Security Instrument and shall be
immediately due and payable to Lender with interest, at the Default Rate, until
the date of receipt by Lender; or (iv) sell the Property or institute
proceedings for the complete foreclosure of this Security Instrument, or take
such other action as may be allowed pursuant to Legal Requirements, at law or in
equity, for the enforcement of this Security Instrument in which case the
Property or any part thereof may be sold for cash or credit in one or more
parcels; or (v) with or without entry, and to the extent permitted and pursuant
to the procedures provided by applicable Legal Requirements, institute
proceedings for the partial foreclosure of this Security Instrument, or take
such other action as may be allowed pursuant to Legal Requirements, at law or in
equity, for the enforcement of this Security Instrument for the portion of the
Debt then due and payable, subject to the lien of this Security Instrument
continuing unimpaired and without loss of priority so as to secure the balance
of the Debt not then due; or (vi) sell the Property or any part thereof and any
or all estate, claim, demand, right, title and interest of Borrower therein and
rights of redemption thereof, pursuant to power of sale or otherwise, at one or
more sales, in whole or in parcels, in any order or manner, at such time and
place, upon such terms and after such notice thereof as may be required or
permitted by law, at the discretion of Lender, and in the event of a sale, by
foreclosure or otherwise, of less than all of the Property, this Security
Instrument shall continue as a lien on the remaining portion of the Property; or
(vii) institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained in the Loan
Documents, or any of them; or (viii) recover judgment on the Note or any
guaranty either before, during or after (or in lieu of) any proceedings for the
enforcement of this Security Instrument; or (ix) apply, ex parte, for the
appointment of a custodian, trustee, receiver, keeper, liquidator or conservator
of the Property or any part thereof, irrespective of the adequacy of the
security for the Debt and without regard to the solvency of Borrower or of any
Person liable for the payment of the Debt, to which appointment Borrower does
hereby consent and such receiver or other official shall have all rights and
powers permitted by applicable law and such other rights and powers as the court
making such appointment may confer, but the appointment of such receiver or
other official shall not impair or in any manner prejudice the rights of Lender
to receive the Rent with respect to any of the Property pursuant to this
Security Instrument or the Assignment; or (x) require, at Lender's option,
Borrower to pay monthly in advance to Lender, or any receiver appointed to
collect the Rents, the fair and reasonable rental value for the use and
occupation of any portion of the Property occupied by Borrower and may require
Borrower to vacate and surrender possession to Lender of the Property or to such
receiver and Borrower may be evicted by summary proceedings or otherwise; or
(xi) without notice to Borrower (A) apply all or any portion of the cash
collateral in any Sub-Account and Escrow Account, including any interest and/or
earnings therein, to carry out the obligations of Borrower under this Security
Instrument and the other Loan Documents, to protect and preserve the Property
and for any other purpose permitted under this Security Instrument and the other
Loan Documents and/or (B) have all or any portion of such cash collateral
immediately paid to Lender to be applied against the Debt in the order and
priority set forth in the Note; or (xii) pursue any or all such other rights or
remedies as Lender may have under applicable law or in equity; provided,
however, that the provisions of this Section 13.02(a) shall not be construed to
extend or modify any of the notice requirements or grace periods provided for
hereunder or under any of the other Loan Documents.  Borrower hereby waives, to
the fullest extent permitted by Legal Requirements, any defense Borrower might
otherwise raise or have by the failure to make any tenants parties defendant to
a foreclosure proceeding and to foreclose their rights in any proceeding
instituted by Lender.

 

-91-

--------------------------------------------------------------------------------

 

(b)                 Any time after an Event of Default, Lender shall have the
power to sell the Property or any part thereof at public auction, in such
manner, at such time and place, upon such terms and conditions, and upon such
public notice as Lender may deem best for the interest of Lender, or as may be
required or permitted by applicable law, consisting of advertisement in a
newspaper of general circulation in the jurisdiction and for such period as
applicable law may require and at such other times and by such other methods, if
any, as may be required by law to convey the Property in fee simple by Lender's
deed with special warranty of title to and at the cost of the purchaser, who
shall not be liable to see to the application of the purchase money.  The
proceeds or avails of any sale made under or by virtue of this Section 13.02,
together with any other sums which then may be held by Lender under this
Security Instrument, whether under the provisions of this Section 13.02 or
otherwise, shall be applied as follows:

First:  To the payment of the third-party costs and expenses reasonably incurred
in connection with any such sale and to advances, fees and expenses, including,
without limitation, reasonable fees and expenses of Lender's legal counsel as
applicable, and of any judicial proceedings wherein the same may be made, and of
all expenses, liabilities and advances reasonably made or incurred by Lender
under this Security Instrument, together with interest as provided herein on all
such advances made by Lender, and all Impositions, except any Impositions or
other charges subject to which the Property shall have been sold;

Second:  To the payment of the whole amount then due, owing and unpaid under the
Note for principal and interest thereon, with interest on such unpaid principal
at the Default Rate from the date of the occurrence of the earliest Event of
Default that formed a basis for such sale until the same is paid;

Third:  To the payment of any other portion of the Debt required to be paid by
Borrower pursuant to any provision of this Security Instrument, the Note, or any
of the other Loan Documents; and

Fourth:  The surplus, if any, to Borrower unless otherwise required by Legal
Requirements.

Lender and any receiver or custodian of the Property or any part thereof shall
be liable to account for only those rents, issues, proceeds and profits actually
received by it.

(c)                Lender may adjourn from time to time any sale by it to be
made under or by virtue of this Security Instrument by announcement at the time
and place appointed for such sale or for such adjourned sale or sales and,
except as otherwise provided by any applicable provision of Legal Requirements,
Lender, without further notice or publication, may make such sale at the time
and place to which the same shall be so adjourned.

-92-

 

--------------------------------------------------------------------------------


(d)                 Upon the completion of any sale or sales made by Lender
under or by virtue of this Section 13.02, Lender, or any officer of any court
empowered to do so, shall execute and deliver to the accepted purchaser or
purchasers a good and sufficient instrument, or good and sufficient instruments,
granting, conveying, assigning and transferring all estate, right, title and
interest in and to the property and rights sold.  Lender is hereby irrevocably
appointed the true and lawful attorney-in-fact of Borrower (coupled with an
interest), in its name and stead, to make all necessary conveyances,
assignments, transfers and deliveries of the property and rights so sold and for
that purpose Lender may execute all necessary instruments of conveyance,
assignment, transfer and delivery, and may substitute one or more Persons with
like power, Borrower hereby ratifying and confirming all that its said
attorney-in-fact or such substitute or substitutes shall lawfully do by virtue
hereof.  Nevertheless, Borrower, if so requested by Lender, shall ratify and
confirm any such sale or sales by executing and delivering to Lender, or to such
purchaser or purchasers all such instruments as may be advisable, in the sole
judgment of Lender, for such purpose, and as may be designated in such request. 
Any such sale or sales made under or by virtue of this Section 13.02, whether
made under the power of sale herein granted or under or by virtue of judicial
proceedings or a judgment or decree of foreclosure and sale, shall operate to
divest all the estate, right, title, interest, claim and demand whatsoever,
whether at law or in equity, of Borrower in and to the property and rights so
sold, and shall, to the fullest extent permitted under Legal Requirements, be a
perpetual bar, both at law and in equity against Borrower and against any and
all Persons claiming or who may claim the same, or any part thereof, from,
through or under Borrower.

(e)                In the event of any sale made under or by virtue of this
Section 13.02 (whether made under the power of sale herein granted or under or
by virtue of judicial proceedings or a judgment or decree of foreclosure and
sale), the entire Debt immediately thereupon shall, anything in the Loan
Documents to the contrary notwithstanding, become due and payable.

(f)                Upon any sale made under or by virtue of this Section 13.02
(whether made under the power of sale herein granted or under or by virtue of
judicial proceedings or a judgment or decree of foreclosure and sale), Lender
may bid for and acquire the Property or any part thereof and in lieu of paying
cash therefor may make settlement for the purchase price by crediting upon the
Debt the net sales price after deducting therefrom the expenses of the sale and
the costs of the action.

(g)              No recovery of any judgment by Lender and no levy of an
execution under any judgment upon the Property or any part thereof or upon any
other property of Borrower shall release the lien of this Security Instrument
upon the Property or any part thereof, or any liens, rights, powers or remedies
of Lender hereunder, but such liens, rights, powers and remedies of Lender shall
continue unimpaired until all amounts due under the Note, this Security
Instrument and the other Loan Documents are paid in full.

(h)                Upon the exercise by Lender of any power, right, privilege,
or remedy pursuant to this Security Instrument which requires any consent,
approval, registration, qualification, or authorization of any Governmental
Authority, Borrower agrees to execute and deliver, or will cause the execution
and delivery of, all applications, certificates, instruments, assignments and
other documents and papers that Lender or any purchaser of the

-93-

 

--------------------------------------------------------------------------------


Property may be required to obtain for such governmental consent, approval,
registration, qualification, or authorization and Lender is hereby irrevocably
appointed the true and lawful attorney-in-fact of Borrower (coupled with an
interest), in its name and stead, to execute all such applications,
certificates, instruments, assignments and other documents and papers.

Section 13.03      Payment of Debt After Default.  If, following the occurrence
of any Event of Default, Borrower shall tender payment of an amount sufficient
to satisfy the Debt in whole or in part at any time prior to a foreclosure sale
of the Property, and if at the time of such tender prepayment of the principal
balance of the Note is not permitted by the Note or this Security Instrument,
Borrower shall, in addition to the entire Debt, also pay to Lender a prepayment
penalty calculated pursuant to the terms of Section 2.3(b) of the Note. If at
the time of such tender, prepayment of the principal balance of the Note is
permitted, such tender by Borrower shall be deemed to be a voluntary prepayment
of the principal balance of the Note, and Borrower shall, in addition to the
entire Debt, also pay to Lender the applicable prepayment consideration
specified in Section 2.3(b) of the Note and this Security Instrument.

Section 13.04      Possession of the Property.  Upon the occurrence of any Event
of Default hereunder and the acceleration of the Debt or any portion thereof,
Borrower, if an occupant of the Property or any part thereof, upon demand of
Lender, shall immediately surrender possession of the Property (or the portion
thereof so occupied) to Lender, and if Borrower is permitted to remain in
possession, the possession shall be as a month-to-month tenant of Lender and, on
demand, Borrower shall pay to Lender monthly, in advance, a reasonable rental
for the space so occupied and in default thereof Borrower may be dispossessed. 
The covenants herein contained may be enforced by a receiver of the Property or
any part thereof.  Nothing in this Section 13.04 shall be deemed to be a waiver
of the provisions of this Security Instrument making the Transfer of the
Property or any part thereof without Lender's prior written consent an Event of
Default.

Section 13.05      Interest After Default.  If any amount due under the Note,
this Security Instrument or any of the other Loan Documents is not paid within
any applicable notice and grace period after same is due, whether such date is
the stated due date, any accelerated due date or any other date or at any other
time specified under any of the terms hereof or thereof, then, in  such event,
Borrower shall pay interest on the amount not so paid from and after the date on
which such amount first becomes due at the Default Rate; and such interest shall
be due and payable at such rate until the payment of such amount due to Lender,
whether or not any action shall have been taken or proceeding commenced to
recover the same or to foreclose this Security Instrument.  All unpaid and
accrued interest shall be secured by this Security Instrument as part of the
Debt.  Nothing in this Section 13.05 or in any other provision of this Security
Instrument shall constitute an extension of the time for payment of the Debt.

Section 13.06    Borrower's Actions After Default.  After the happening of any
Event of Default and immediately upon the commencement of any action, suit or
other legal proceedings by Lender to obtain judgment for the Debt, or of any
other nature in aid of the enforcement of the Loan Documents, Borrower will (a)
after receipt of notice of the institution of any such action, waive the
issuance and service of

-94-

 

--------------------------------------------------------------------------------


process and enter its voluntary appearance in such action, suit or proceeding,
and (b) if required by Lender, consent to the appointment of a receiver or
receivers of the Property or any part thereof and of all the earnings, revenues,
rents, issues, profits and income thereof. 

Section 13.07      Control by Lender After Default.  Notwithstanding the
appointment of any custodian, receiver, liquidator or trustee of Borrower, or of
any of its property, or of the Property or any part thereof, to the extent
permitted by Legal Requirements, Lender shall be entitled to obtain possession
and control of all property now and hereafter covered by this Security
Instrument and the Assignment in accordance with the terms hereof.

Section 13.08      Right to Cure Defaults.  (a)  Upon the occurrence of any
Event of Default, Lender or its agents may, but without any obligation to do so
and without notice to or demand on Borrower and without releasing Borrower from
any obligation hereunder, make or do the same in such manner and to such extent
as Lender may deem necessary to protect the security hereof.  Lender and its
agents are authorized to enter upon the Property or any part thereof for such
purposes, or appear in, defend, or bring any action or proceedings to protect
Lender's interest in the Property or any part thereof or to foreclose this
Security Instrument or collect the Debt, and the cost and expense thereof
(including reasonable attorneys' fees to the extent permitted by law), with
interest as provided in this Section 13.08, shall constitute a portion of the
Debt and shall be immediately due and payable to Lender upon demand.  All such
costs and expenses incurred by Lender or its agents in remedying such Event of
Default or in appearing in, defending, or bringing any such action or proceeding
shall bear interest at the Default Rate, for the period from the date so
demanded to the date of payment to Lender.  All such costs and expenses incurred
by Lender or its agents together with interest thereon calculated at the above
rate shall be deemed to constitute a portion of the Debt and be secured by this
Security Instrument.

(b)        If Lender makes any payment or advance that Lender is authorized by
this Security Instrument to make in the place and stead of Borrower (i) relating
to the Impositions or tax liens asserted against the Property, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office without inquiry into the accuracy of the bill, statement or
estimate or into the validity of any of the Impositions or the tax liens or
claims thereof; (ii) relating to any apparent or threatened adverse title, lien,
claim of lien, encumbrance, claim or charge, Lender will be the sole judge of
the legality or validity of same; or (iii) relating to any other purpose
authorized by this Security Instrument but not enumerated in this Section 13.08,
Lender may do so whenever, in its judgment and discretion, the payment or
advance seems necessary or desirable to protect the Property and the full
security interest intended to be created by this Security Instrument.  In
connection with any payment or advance made pursuant to this Section 13.08,
Lender has the option and is authorized, but in no event shall be obligated, to
obtain a continuation report of title prepared by a title insurance company. 
The payments and the advances made by Lender pursuant to this Section 13.08 and
the cost and expenses of said title report will be due and payable by Borrower
on demand, together with interest at the Default Rate, and will be secured by
this Security Instrument.

-95-

 

--------------------------------------------------------------------------------


Section 13.09    Late Payment Charge.  If any portion of the Debt is not paid in
full on or before the day on which it is due and payable hereunder, Borrower
shall pay to Lender an amount equal to five percent (5%) of such unpaid portion
of the Debt ("Late Charge") to defray the expense incurred by Lender in handling
and processing such delinquent payment, and such amount shall constitute a part
of the Debt. 

Section 13.10      Recovery of Sums Required to Be Paid.  Lender shall have the
right from time to time to take action to recover any sum or sums which
constitute a part of the Debt as the same become due and payable hereunder
(after the expiration of any grace period or the giving of any notice herein
provided, if any), without regard to whether or not the balance of the Debt
shall be due, and without prejudice to the right of Lender thereafter to bring
an action of foreclosure, or any other action, for a default or defaults by
Borrower existing at the time such earlier action was commenced.

Section 13.11      Marshalling and Other Matters.  Borrower hereby waives, to
the fullest extent permitted by law, the benefit of all appraisement, valuation,
stay, extension, reinstatement, redemption (both equitable and statutory) and
homestead laws now or hereafter in force and all rights of marshalling in the
event of any sale hereunder of the Property or any part thereof or any interest
therein.  Further, Borrower hereby expressly waives any and all rights of
redemption from sale under any order or decree of foreclosure of this Security
Instrument on behalf of Borrower, whether equitable or statutory and on behalf
of each and every Person acquiring any interest in or title to the Property or
any part thereof subsequent to the date of this Security Instrument and on
behalf of all Persons to the fullest extent permitted by applicable law.

Section 13.12      Tax Reduction Proceedings.  After an Event of Default,
Borrower shall be deemed to have appointed Lender as its attorney-in-fact to
seek a reduction or reductions in the assessed valuation of the Property for
real property tax purposes or for any other purpose and to prosecute any action
or proceeding in connection therewith.  This power, being coupled with an
interest, shall be irrevocable for so long as any part of the Debt remains
unpaid and any Event of Default shall be continuing.

Section 13.12      General Provisions Regarding Remedies.

(a)                Right to Terminate Proceedings.  Lender may terminate or
rescind any proceeding or other action brought in connection with its exercise
of the remedies provided in Section 13.02 at any time before the conclusion
thereof, as determined in Lender's sole discretion and without prejudice to
Lender.

(b)               No Waiver or Release.  The failure of Lender to exercise any
right, remedy or option provided in the Loan Documents shall not be deemed a
waiver of such right, remedy or option or of any covenant or obligation
contained in the Loan Documents.  No acceptance by Lender of any payment after
the occurrence of an Event of Default and no payment by Lender of any payment or
obligation for which Borrower is liable hereunder shall be deemed to waive or
cure any Event of Default.  No sale of all or any portion of the Property, no
forbearance on the part of Lender, and no extension of time for the payment of
the whole or any portion of the Debt or any other indulgence given by Lender to
Borrower or any other Person, shall operate to release or in any manner affect
the interest of Lender in the Property or the liability of Borrower to pay the
Debt.  No waiver by Lender shall be effective unless it is in writing and then
only to the extent specifically stated.

-96-

 

--------------------------------------------------------------------------------


(c)                No Impairment; No Releases.  The interests and rights of
Lender under the Loan Documents shall not be impaired by any indulgence,
including (i) any renewal, extension or modification which Lender may grant with
respect to any of the Debt; (ii) any surrender, compromise, release, renewal,
extension, exchange or substitution which Lender may grant with respect to the
Property or any portion thereof; or (iii) any release or indulgence granted to
any maker, endorser, guarantor or surety of any of the Debt.

ARTICLE XI

COMPLIANCE WITH REQUIREMENTS

Section 14.01      Compliance with Legal Requirements.  (a)  Borrower shall
promptly comply with all present and future Legal Requirements, foreseen and
unforeseen, ordinary and extraordinary, whether requiring structural or
nonstructural repairs or alterations including, without limitation, all zoning,
subdivision, building, safety and environmental protection, land use and
development Legal Requirements, all Legal Requirements which may be applicable
to the curbs adjoining the Property or to the use or manner of use thereof, and
all rent control, rent stabilization and all other similar Legal Requirements
relating to rents charged and/or collected in connection with the Leases. 
Borrower represents and warrants that the Property is in compliance in all
material respects with all Legal Requirements as of the date hereof, no written
notes or notices of violations of any Legal Requirements have been entered or
received by Borrower and there is no basis for the entering of such note or
notices.

(b)               Borrower shall have the right to contest by appropriate legal
proceedings diligently conducted in good faith, without cost or expense to
Lender, the validity or application of any Legal Requirement and to suspend
compliance therewith if permitted under applicable Legal Requirements, provided
(i) failure to comply therewith may not subject Lender to any civil or criminal
liability, (ii) prior to and during such contest, Borrower shall furnish to
Lender security reasonably satisfactory to Lender, in its discretion, against
loss or injury by reason of such contest or non-compliance with such Legal
Requirement, (iii) no Default or Event of Default shall exist during such
proceedings and such contest shall not otherwise violate any of the provisions
of any of the Loan Documents, (iv) such contest shall not, (unless Borrower
shall comply with the provisions of clause (ii) of this Section 14.01(b))
subject the Property to any lien or encumbrance the enforcement of which is not
suspended or otherwise affect the priority of the lien of this Security
Instrument; (v) such contest shall not affect the ownership, use or occupancy of
the Property; (vi) the Property or any part thereof or any interest therein
shall not be in any danger of being sold, forfeited or lost by reason of such
contest by Borrower; (vii) Borrower shall give Lender prompt notice of the
commencement of such proceedings and, upon request by Lender, notice of the
status of such proceedings and/or confirmation of the continuing satisfaction of
the conditions set forth in clauses (i) - (vi) of this Section 14.01(b); and
(viii) upon a final determination of such proceeding, Borrower shall take all
steps necessary to comply with any requirements arising therefrom.

-97-

 

--------------------------------------------------------------------------------


(c)                Borrower shall at all times comply with all applicable Legal
Requirements with respect to the construction, use and maintenance of any vaults
adjacent to the Property.  If by reason of the failure to pay taxes,
assessments, charges, permit fees, franchise taxes or levies of any kind or
nature, the continued use of the vaults adjacent to Property or any part thereof
is discontinued, Borrower nevertheless shall, with respect to any vaults which
may be necessary for the continued use of the Property, take such steps
(including the making of any payment) to insure the continued use of vaults or
replacements.

Section 14.02      Compliance with Recorded Documents; No Future
Grants.  Borrower shall promptly perform and observe or cause to be performed
and observed, all of the terms, covenants and conditions of all Property
Agreements and all things necessary to preserve intact and unimpaired any and
all appurtenances or other interests or rights affecting the Property.

ARTICLE XII

PREPAYMENT

Section 15.01      Prepayment. Borrower shall not be permitted to prepay the
Debt in whole or in part except in strict accordance with the Note and Sections
3.07(b) and (c) and Section 6.01(b) hereof.

ARTICLE XIII

ENVIRONMENTAL COMPLIANCE

Section 16.01      Covenants, Representations and Warranties.  (a)  Borrower has
not, at any time, and, to Borrower's best knowledge, except as set forth in the
Environmental Report, no other Person has at any time, handled, buried, stored,
retained, refined, transported, processed, manufactured, generated, produced,
spilled, allowed to seep, leak, escape or leach, or pumped, poured, emitted,
emptied, discharged, injected, dumped, transferred or otherwise disposed of or
dealt with Hazardous Materials on, to or from the Premises or any other real
property owned and/or occupied by Borrower, and Borrower does not intend to and
shall not use the Property or any part thereof or any such other real property
for the purpose of handling, burying, storing, retaining, refining,
transporting, processing, manufacturing, generating, producing, spilling,
seeping, leaking, escaping, leaching, pumping, pouring, emitting, emptying,
discharging, injecting, dumping, transferring or otherwise disposing of or
dealing with Hazardous Materials, except for use and storage for use of heating
oil, cleaning fluids, pesticides and other substances customarily used in the
operation of properties that are being used for the same purposes as the
Property is presently being used, provided such use and/or storage for use is in
compliance with the requirements hereof and the other Loan Documents and does
not give rise to liability under applicable Legal Requirements or Environmental
Statutes or be the basis for a lien against the Property or any part thereof. 
In addition, without limitation to the foregoing provisions, Borrower represents
and warrants that, to the best of its knowledge, except as previously disclosed
in writing to Lender, there is no asbestos in, on, over, or under all or any
portion of the fire-proofing or any other portion of the Property.

-98-

 

--------------------------------------------------------------------------------


(b)               To the best of Borrower's knowledge there is, and has been, no
seepage, leak, escape, leach, discharge, injection, release, emission, spill,
pumping, pouring, emptying or dumping of Hazardous Materials into waters on,
under or adjacent to the Property or any part thereof or any other real property
owned and/or occupied by Borrower, or onto lands from which such Hazardous
Materials might seep, flow or drain into such waters, except as disclosed in the
Environmental Report.

(c)                Borrower shall not permit any Hazardous Materials to be
handled, buried, stored, retained, refined, transported, processed,
manufactured, generated, produced, spilled, allowed to seep, leak, escape or
leach, or to be pumped, poured, emitted, emptied, discharged, injected, dumped,
transferred or otherwise disposed of or dealt with on, under, to or from the
Property or any portion thereof at any time, except for use and storage for use
of heating oil, ordinary cleaning fluids, pesticides and other substances
customarily used in the operation of properties that are being used for the same
purposes as the Property is presently being used, provided such use and/or
storage for use is in compliance with the requirements hereof and the other Loan
Documents and does not give rise to liability under applicable Legal
Requirements or be the basis for a lien against the Property or any part
thereof.

(d)               Borrower represents and warrants that no actions, suits, or
proceedings have been commenced, or are pending, or to the best knowledge of
Borrower, are threatened with respect to any Legal Requirement governing the
use, manufacture, storage, treatment, transportation, or processing of Hazardous
Materials with respect to the Property or any part thereof.  Borrower has
received no notice of, and, except as disclosed in the Environmental Report, has
no knowledge of any fact, condition, occurrence or circumstance which with
notice or passage of time or both would give rise to a claim under or pursuant
to any Environmental Statute pertaining to Hazardous Materials on, in, under or
originating from the Property or any part thereof or any other real property
owned or occupied by Borrower or arising out of the conduct of Borrower,
including, without limitation, pursuant to any Environmental Statute.

(e)                Except as may be expressly set forth in the Space Leases,
Borrower has not waived any Person's liability with regard to the Hazardous
Materials in, on, under or around the Property, nor has Borrower retained or
assumed, contractually or by operation of law, any other Person's liability
relative to Hazardous Materials or any claim, action or proceeding relating
thereto.

(f)                 In the event that there shall be filed a lien against the
Property or any part thereof pursuant to any Environmental Statute pertaining to
Hazardous Materials, Borrower shall, within ninety (90) days or, in the event
that the applicable Governmental Authority has commenced steps to cause the
Premises or any part thereof to be sold pursuant to the lien, within fifteen
(15) days, from the date that Borrower receives notice of such lien, either (i)
pay the claim and remove the lien from the Property, or (ii) furnish (A) a bond
satisfactory to Lender in the amount of the claim out of which the lien arises,
(B) a cash deposit in the amount of the claim out of which the lien arises, or
(C) other security reasonably satisfactory to Lender in an amount sufficient to
discharge the claim out of which the lien arises.

-99-

 

--------------------------------------------------------------------------------


(g)                Borrower represents and warrants that (i) except as disclosed
in the Environmental Report, Borrower has no knowledge of any violation of any
Environmental Statute or any Environmental Problem in connection with the
Property,  nor has Borrower been requested or required by any Governmental
Authority to perform any remedial activity or other responsive action in
connection with any Environmental Problem and (ii) neither the Property nor any
other property owned by Borrower is included or, to Borrower's best knowledge,
after due inquiry and investigation, proposed for inclusion on the National
Priorities List issued pursuant to CERCLA by the United States Environmental
Protection Agency (the "EPA") or on the inventory of other potential "Problem"
sites issued by the EPA and has not otherwise been identified by the EPA as a
potential CERCLA site or included or, to Borrower's knowledge, after due inquiry
and investigation, proposed for inclusion on any list or inventory issued
pursuant to any other Environmental Statute, if any, or issued by any other
Governmental Authority.  Borrower covenants that Borrower will comply with all
Environmental Statutes affecting or imposed upon Borrower or the Property.

(h)                Borrower covenants that it shall promptly notify Lender of
the presence and/or release of any Hazardous Materials and of any request for
information or any inspection of the Property or any part thereof by any
Governmental Authority with respect to any Hazardous Materials and provide
Lender with copies of such request and any response to any such request or
inspection.  Borrower covenants that it shall, in compliance with applicable
Legal Requirements, conduct and complete all investigations, studies, sampling
and testing (and promptly shall provide Lender with copies of any such studies
and the results of any such test) and all remedial, removal and other actions
necessary to clean up and remove all Hazardous Materials in, on, over, under,
from or affecting the Property or any part thereof in accordance with all such
Legal Requirements applicable to the Property or any part thereof to the
reasonable satisfaction of Lender.

(i)                  Following the occurrence of an Event of Default hereunder,
and without regard to whether Lender shall have taken possession of the Property
or a receiver has been requested or appointed or any other right or remedy of
Lender has or may be exercised hereunder or under any other Loan Document,
Lender shall have the right (but no obligation) to conduct such investigations,
studies, sampling and/or testing of the Property or any part thereof as Lender
may, in its discretion, determine to conduct, relative to Hazardous Materials. 
All costs and expenses incurred in connection therewith including, without
limitation, consultants' fees and disbursements and laboratory fees, shall
constitute a part of the Debt and shall, upon demand by Lender, be immediately
due and payable and shall bear interest at the Default Rate from the date so
demanded by Lender until reimbursed.  Borrower shall, at its sole cost and
expense, fully and expeditiously cooperate in all such investigation, studies,
samplings and/or testings including, without limitation, providing all relevant
information and making knowledgeable people available for interviews.

Section 16.02      Environmental Indemnification.  Borrower shall defend,
indemnify and hold harmless the Indemnified Parties for, from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, known or unknown, contingent or otherwise,
whether incurred or imposed within or outside the judicial process, including,
without limitation, reasonable attorneys' and consultants' fees and
disbursements and investigations and laboratory fees arising out of, or in any
way related to any Environmental Problem, including without limitation:

-100-

 

--------------------------------------------------------------------------------


(a)                the presence, disposal, escape, seepage, leakage, spillage,
discharge, emission, release or threat of release of any Hazardous Materials in,
on, over, under, from or affecting the Property or any part thereof whether or
not disclosed by the Environmental Report relative to the Property;

(b)               any personal injury (including wrongful death, disease or
other health condition related to or caused by, in whole or in part, any
Hazardous Materials) or property damage (real or personal) arising out of or
related to any Hazardous Materials in, on, over, under, from or affecting the
Property or any part thereof whether or not disclosed by the Environmental
Report relative to the Property;

(c)                any action, suit or proceeding brought or threatened,
settlement reached, or order of any Governmental Authority relating to such
Hazardous Material whether or not disclosed by the Environmental Report relative
to the Property; and/or

(d)               any violation of the provisions, covenants, representations or
warranties of Section 16.01 hereof or of any Legal Requirement which is based on
or in any way related to any Hazardous Materials in, on, over, under, from or
affecting the Property or any part thereof including, without limitation, the
cost of any work performed and materials furnished in order to comply therewith
whether or not disclosed by the Environmental Report relative to the Property.

Notwithstanding the foregoing provisions of this Section 16.02 to the contrary,
Borrower shall have no obligation to indemnify Lender for liabilities, claims,
damages, penalties, causes of action, costs and expenses relative to the
foregoing which (1) result directly from Lender's or any Indemnified Parties'
willful misconduct or gross negligence or (2) occur both (x) subsequent to the
date that Lender or its designees takes possession of the Property through
foreclosure, deed in lieu of foreclosure, or other means and (y) through no act
or omission of Borrower or any of its agents.  Any amounts payable to Lender by
reason of the application of this Section 16.02 shall be secured by this
Security Instrument and shall, upon demand by Lender, become immediately due and
payable and shall bear interest at the Default Rate from the date so demanded by
Lender until paid.

This indemnification shall survive the termination of this Security Instrument
whether by repayment of the Debt, foreclosure or deed in lieu thereof,
assignment, or otherwise.  The indemnity provided for in this Section 16.02
shall not be included in any exculpation of Borrower or its principals from
personal liability provided for in this Security Instrument or in any of the
other Loan Documents.  Nothing in this Section 16.02 shall be deemed to deprive
Lender of any rights or remedies otherwise available to Lender, including,
without limitation, those rights and remedies provided elsewhere in this
Security Instrument or the other Loan Documents.

ARTICLE XVII

ASSIGNMENTS

Section 17.01    Participations and Assignments.  Lender shall have the right to
assign this Security Instrument and/or any of the Loan Documents, and to
transfer, assign or sell participations and subparticipations (including blind
or undisclosed participations and subparticipations) in the Loan Documents and
the obligations hereunder to any Person; provided, however, that no such
participation shall increase, decrease or otherwise affect either Borrower's or
Lender's obligations under this Security Instrument or the other Loan Documents.

 

-101-

 

--------------------------------------------------------------------------------


ARTICLE XVIII

MISCELLANEOUS

Section 18.01      Right of Entry.  Lender and its agents shall have the right
to enter and inspect the Property or any part thereof at all reasonable times,
and, except in the event of an emergency, upon reasonable notice and to inspect
Borrower's books and records and to make abstracts and reproductions thereof.

Section 18.02      Cumulative Rights.  The rights of Lender under this Security
Instrument shall be separate, distinct and cumulative and none shall be given
effect to the exclusion of the others.  No act of Lender shall be construed as
an election to proceed under any one provision herein to the exclusion of any
other provision.  Lender shall not be limited exclusively to the rights and
remedies herein stated but shall be entitled, subject to the terms of this
Security Instrument, to every right and remedy now or hereafter afforded by law.

Section 18.03      Liability.  If Borrower consists of more than one Person, the
obligations and liabilities of each such Person hereunder shall be joint and
several.

Section 18.04      Exhibits Incorporated.  The information set forth on the
cover hereof, and the Exhibits annexed hereto, are hereby incorporated herein as
a part of this Security Instrument with the same effect as if set forth in the
body hereof.

Section 18.05      Severable Provisions.  If any term, covenant or condition of
the Loan Documents including, without limitation, the Note or this Security
Instrument, is held to be invalid, illegal or unenforceable in any respect, such
Loan Document shall be construed without such provision.

Section 18.06      Duplicate Originals.  This Security Instrument may be
executed in any number of duplicate originals and each such duplicate original
shall be deemed to constitute but one and the same instrument.

Section 18.07      No Oral Change.  The terms of this Security Instrument,
together with the terms of the Note and the other Loan Documents constitute the
entire understanding and agreement of the parties hereto and supersede all prior
agreements, understandings and negotiations between Borrower and Lender with
respect to the Loan.  This Security Instrument, and any provisions hereof, may
not be modified, amended, waived, extended, changed, discharged or terminated
orally or by any act on the part of Borrower or Lender, but only by an agreement
in writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought.

-102-

 

--------------------------------------------------------------------------------


 

Section 18.08    Waiver of Counterclaim, Etc.    BORROWER HEREBY WAIVES THE
RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST IT BY LENDER OR ITS AGENTS, AND WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT BY EITHER PARTY HERETO AGAINST
THE OTHER OR IN ANY COUNTERCLAIM BORROWER MAY BE PERMITTED TO ASSERT HEREUNDER
OR WHICH MAY BE ASSERTED BY LENDER OR ITS AGENTS, AGAINST BORROWER, OR IN ANY
MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS SECURITY
INSTRUMENT OR THE DEBT.

Section 18.09      Headings; Construction of Documents; etc.    The table of
contents, headings and captions of various paragraphs of this Security
Instrument are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof. 
Borrower acknowledges that it was represented by competent counsel in connection
with the negotiation and drafting of this Security Instrument and the other Loan
Documents and that neither this Security Instrument nor the other Loan Documents
shall be subject to the principle of construing the meaning against the Person
who drafted same.

Section 18.10      Sole Discretion of Lender.    Whenever Lender exercises any
right given to it to approve or disapprove, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove or to
decide that arrangements or terms are satisfactory or not satisfactory shall be
in the sole discretion of Lender, and shall be final and conclusive, except as
may be otherwise specifically provided herein.

Section 18.11      Waiver of Notice.    Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Security Instrument specifically and expressly provides for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice.

Section 18.12      Covenants Run with the Land.    All of the grants, covenants,
terms, provisions and conditions herein shall run with the Premises, shall be
binding upon Borrower and shall inure to the benefit of Lender, subsequent
holders of this Security Instrument and their successors and assigns.  Without
limitation to any provision hereof, the term "Borrower" shall include and refer
to the borrower named herein, any subsequent owner of the Property, and its
respective heirs, executors, legal representatives, successors and assigns.  The
representations, warranties and agreements contained in this Security Instrument
and the other Loan Documents are intended solely for the benefit of the parties
hereto, shall confer no rights hereunder, whether legal or equitable, in any
other Person and no other Person shall be entitled to rely thereon.

Section 18.13    GOVERNING LAW     (A)  THIS SECURITY INSTRUMENT WAS NEGOTIATED
IN THE STATE OF NEW YORK, AND MADE BY BORROWER AND ACCEPTED BY LENDER IN THE
STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE SECURED HEREBY WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS SECURITY
INSTRUMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT
THAT AT ALL TIMES (I) THE PROVISIONS FOR THE CREATION, PERFECTION, PRIORITY AND
ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS WITH RESPECT TO THE PROPERTY (OTHER THAN
THAT DESCRIBED IN SUBPARAGRAPH II BELOW) SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE OF ILLINOIS AND

 

-103-

 

--------------------------------------------------------------------------------


(II) WITH RESPECT TO THE PERFECTION, PRIORITY AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS CREATED BY THIS SECURITY INSTRUMENT AND THE OTHER LOAN
DOCUMENTS IN PROPERTY WHOSE PERFECTION AND PRIORITY IS COVERED BY ARTICLE 9 OF
THE UCC (INCLUDING, WITHOUT LIMITATION, THE ACCOUNTS), THE LAW OF THE
JURISDICTION APPLICABLE IN ACCORDANCE WITH SECTIONS 9-301 THROUGH 9-307 OF THE
UCC AS IN EFFECT IN THE STATE OF NEW YORK SHALL GOVERN.  TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS SECURITY
INSTRUMENT AND THE NOTE, AND THIS SECURITY INSTRUMENT AND THE NOTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW EXCEPT AS
SPECIFICALLY SET FORTH ABOVE.

(B)       BORROWER DOES HEREBY DESIGNATE AND APPOINT

            111 EAST WACKER, LLC

            C/O NATIONAL REGISTERED AGENTS, INC.

            160 GREENTREE DRIVE, SUITE 101

            DOVER, DELAWARE 19904

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND
AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN
NOTICE OF SAID SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED
HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON
BORROWER IN ANY SUCH SUIT, ACTION OR PROCEEDING.  BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
ITS AUTHORIZED AGENT IS DISSOLVED WITHOUT LEAVING A SUCCESSOR. 

-104-

 

--------------------------------------------------------------------------------

 

Section 18.14    Security Agreement.    (a)(i)  This Security Instrument is both
a real property mortgage or deed of trust, as applicable, and a "security
agreement" within the meaning of the UCC.  The Property includes both real and
personal property and all other rights and interests, whether tangible or
intangible in nature, of Borrower in the Property.  This Security Instrument is
filed as a fixture filing and covers goods which are or are to become fixtures
on the Property.  Borrower by executing and delivering this Security Instrument
has granted to Lender, as security for the Debt,  a security interest in the
Property to the full extent that the Property may be subject to the UCC (said
portion of the Property so subject to the UCC being called in this Section 18.14
the "Collateral").  If an Event of Default shall occur, Lender, in addition to
any other rights and remedies which it may have, shall have and may exercise
immediately and without demand, any and all rights and remedies granted to a
secured party upon default under the UCC, including, without limiting the
generality of the foregoing, the right to take possession of the Collateral or
any part thereof, and to take such other measures as Lender may deem necessary
for the care, protection and preservation of the Collateral.  Upon request or
demand of Lender following an Event of Default, Borrower shall, at its expense,
assemble the Collateral and make it available to Lender at a convenient place
acceptable to Lender.  Borrower shall pay to Lender on demand any and all
expenses, including reasonable legal expenses and attorneys' fees, incurred or
paid by Lender in protecting its interest in the Collateral and in enforcing its
rights hereunder with respect to the Collateral.  Any disposition pursuant to
the UCC of so much of the Collateral as may constitute personal property shall
be considered commercially reasonable if made pursuant to a public sale which is
advertised at least twice in a newspaper in which sheriff's sales are advertised
in the county where the Premises is located.  Any notice of sale, disposition or
other intended action by Lender with respect to the Collateral given to Borrower
in accordance with the provisions hereof at least ten (10) days prior to such
action, shall constitute reasonable notice to Borrower.  The proceeds of any
disposition of the Collateral, or any part thereof, may be applied by Lender to
the payment of the Debt in such priority and proportions as Lender in its
discretion shall deem proper.  It is not necessary that the Collateral be
present at any disposition thereof.  Lender shall have no obligation to clean-up
or otherwise prepare the Collateral for disposition.

                                                 (ii)                The mention
in a financing statement filed in the records normally pertaining to personal
property of any portion of the Property shall not derogate from or impair in any
manner the intention of this Security Instrument.  Lender hereby declares that
all items of Collateral are part of the real property encumbered hereby to the
fullest extent permitted by law, regardless of whether any such item is
physically attached to the Improvements or whether serial numbers are used for
the better identification of certain items.  Specifically, the mention in any
such financing statement of any items included in the Property shall not be
construed to alter, impair or impugn any rights of Lender as determined by this
Security Instrument or the priority of Lender's lien upon and security interest
in the Property in the event that notice of Lender's priority of interest as to
any portion of the Property is required to be filed in accordance with the UCC
to be effective against or take priority over the interest of any particular
class of persons, including the federal government or any subdivision or
instrumentality thereof.  No portion of the Collateral constitutes or is the
proceeds of "Farm Products", as defined in the UCC.

-105-

 

--------------------------------------------------------------------------------


                                               (iii)                If Borrower
is at any time a beneficiary under a letter of credit now or hereafter issued in
favor of Borrower, Borrower shall promptly notify Lender thereof and, at the
request and option of Lender, Borrower shall, pursuant to an agreement in form
and substance satisfactory to Lender, either (A) arrange for the issuer and any
confirmer of such letter of credit to consent to an assignment to Lender of the
proceeds of any drawing under the letter of credit or (B) arrange for Lender to
become the transferee beneficiary of the letter of credit, with Lender agreeing,
in each case, that the proceeds of any drawing under the letter to credit are to
be applied as provided in this Security Instrument.

                                               (iv)                Borrower and
Lender acknowledge that for the purposes of Article 9 of the UCC, the law of the
State of New York shall be the law of the jurisdiction of the bank in which the
Central Account is located.

                                                (v)                Lender may
comply with any applicable Legal Requirements in connection with the disposition
of the Collateral, and Lender's compliance therewith will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

                                               (vi)                Lender may
sell the Collateral without giving any warranties as to the Collateral. Lender
may specifically disclaim any warranties of title, possession, quiet enjoyment
or the like.  This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

                                             (vii)                If Lender
sells any of the Collateral upon credit, Borrower will be credited only with
payments actually made by the purchaser, received by Lender and applied to the
indebtedness of the purchaser.  In the event the purchaser of the Collateral
fails to fully pay for the Collateral, Lender may resell the Collateral and
Borrower will be credited with the proceeds of such sale.

(b)               Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to file with the appropriate public
office on its behalf any financing or other statements signed only by Lender, as
secured party, in connection with the Collateral covered by this Security
Instrument.

Section 18.15      Actions and Proceedings.    Lender has the right to appear in
and defend any action or proceeding brought with respect to the Property in its
own name or, if required by Legal Requirements or, if in Lender's reasonable
judgment, it is necessary, in the name and on behalf of Borrower, which Lender
believes will adversely affect the Property or this Security Instrument and to
bring any action or proceedings, in its name or in the name and on behalf of
Borrower, which Lender, in its discretion, decides should be brought to protect
its interest in the Property.

-106-

 

--------------------------------------------------------------------------------


 

Section 18.16    Usury Laws.    This Security Instrument and the Note are
subject to the express condition, and it is the expressed intent of the parties,
that at no time shall Borrower be obligated or required to pay interest on the
principal balance due under the Note at a rate which could subject the holder of
the Note to either civil or criminal liability as a result of being in excess of
the maximum interest rate which Borrower is permitted by law to contract or
agree to pay.  If by the terms of this Security Instrument or the Note, Borrower
is at any time required or obligated to pay interest on the principal balance
due under the Note at a rate in excess of such maximum rate, such rate of
interest shall be deemed to be immediately reduced to such  maximum rate and the
interest payable shall be computed at such maximum rate and all prior interest
payments in excess of such maximum rate shall be applied and shall be deemed to
have been payments in reduction of the principal balance of the Note.  No
application to the principal balance of the Note pursuant to this Section 18.16
shall give rise to any requirement to pay any prepayment fee or charge of any
kind due hereunder, if any.

Section 18.17      Remedies of Borrower.    In the event that a claim or
adjudication is made that Lender has acted unreasonably or unreasonably delayed
acting in any case where by law or under the Note, this Security Instrument or
the Loan Documents, it has an obligation to act reasonably or promptly, Lender
shall not be liable for any monetary damages, and Borrower's remedies shall be
limited to injunctive relief or declaratory judgment.

Section 18.18      Offsets, Counterclaims and Defenses.    Any assignee of this
Security Instrument, the Assignment and the Note shall take the same free and
clear of all offsets, counterclaims or defenses which are unrelated to the Note,
the Assignment or this Security Instrument which Borrower may otherwise have
against any assignor of this Security Instrument, the Assignment and the Note
and no such unrelated counterclaim or defense shall be interposed or asserted by
Borrower in any action or proceeding brought by any such assignee upon this
Security Instrument, the Assignment or the Note and any such right to interpose
or assert any such unrelated offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by Borrower.

Section 18.19      No Merger.    If Borrower's and Lender's estates become the
same including, without limitation, upon the delivery of a deed by Borrower in
lieu of a foreclosure sale, or upon a purchase of the Property by Lender in a
foreclosure sale, this Security Instrument and the lien created hereby shall not
be destroyed or terminated by the application of the doctrine of merger and in
such event Lender shall continue to have and enjoy all of the rights and
privileges of Lender as to the separate estates; and, as a consequence thereof,
upon the foreclosure of the lien created by this Security Instrument, any Leases
or subleases then existing and created by Borrower shall not be destroyed or
terminated by application of the law of merger or as a result of such
foreclosure unless Lender or any purchaser at any such foreclosure sale shall so
elect.  No act by or on behalf of Lender or any such purchaser shall constitute
a termination of any Lease or sublease unless Lender or such purchaser shall
give written notice thereof to such lessee or sublessee.

Section 18.20      Restoration of Rights.    In case Lender shall have proceeded
to enforce any right under this Security Instrument by foreclosure sale, entry
or otherwise, and such proceedings shall have been discontinued or abandoned for
any reason or shall have been determined adversely, then, in every such case,
Borrower  and Lender shall be restored to their former positions and rights
hereunder with respect to the Property subject to the lien hereof.

Section 18.21      Waiver of Statute of Limitations.    The pleadings of any
statute of limitations as a defense to any and all obligations secured by this
Security Instrument are hereby waived to the full extent permitted by Legal
Requirements.

-107-

 

--------------------------------------------------------------------------------


 

Section 18.22    Advances.    This Security Instrument shall cover any and all
advances made pursuant to the Loan Documents, rearrangements and renewals of the
Debt and all extensions in the time of payment thereof, even though such
advances, extensions or renewals be evidenced by new promissory notes or other
instruments hereafter executed and irrespective of whether filed or recorded. 
Likewise, the execution of this Security Instrument shall not impair or affect
any other security which may be given to secure the payment of the Debt, and all
such additional security shall be considered as cumulative.  The taking of
additional security, execution of partial releases of the security, or any
extension of time of payment of the Debt shall not diminish the force, effect or
lien of this Security Instrument and shall not affect or impair the liability of
Borrower and shall not affect or impair the liability of any maker, surety, or
endorser for the payment of the Debt.

Section 18.23      Application of Default Rate Not a Waiver.    Application of
the Default Rate shall not be deemed to constitute a waiver of any Default or
Event of Default or any rights or remedies of Lender under this Security
Instrument, any other Loan Document or applicable Legal Requirements, or a
consent to any extension of time for the payment or performance of any
obligation with respect to which the Default Rate may be invoked.

Section 18.24      Intervening Lien.    To the fullest extent permitted by law,
any agreement hereafter made pursuant to this Security Instrument shall be
superior to the rights of the holder of any intervening lien.

Section 18.25      No Joint Venture or Partnership.    Borrower and Lender
intend that the relationship created hereunder be solely that of mortgagor and
mortgagee or grantor and beneficiary or borrower and lender, as the case may
be.  Nothing herein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

Section 18.26      Time of the Essence.    Time shall be of the essence in the
performance of all obligations of Borrower hereunder.

Section 18.27    Borrower's Obligations Absolute.    Borrower acknowledges that
Lender and/or certain Affiliates of Lender are engaged in the business of
financing, owning, operating, leasing, managing, and brokering real estate and
in other business ventures which may be viewed as adverse to or competitive with
the business, prospect, profits, operations or condition (financial or
otherwise) of Borrower.  Except as set forth to the contrary in the Loan
Documents, all sums payable by Borrower hereunder shall be paid without notice
or demand, counterclaim, set-off, deduction or defense and without abatement,
suspension, deferment, diminution or reduction, and the obligations and
liabilities of Borrower hereunder shall in no way be released, discharged, or
otherwise affected (except as expressly provided herein) by reason of:  (a) any
damage to or destruction of or any Taking of the Property or any portion
thereof; (b) any restriction or prevention of or interference with any use of
the Property or any portion thereof; (c) any title defect or encumbrance or any
eviction from the Premises or any portion thereof by title paramount or
otherwise; (d) any bankruptcy proceeding relating to Borrower, any General
Partner, or any guarantor or indemnitor, or any action taken with respect to
this Security Instrument or any other Loan Document by any trustee or receiver
of Borrower or any such General Partner, guarantor or indemnitor, or by any
court, in any such proceeding; (e) any claim which Borrower has or might have
against Lender; (f) any default or failure on the part of Lender to perform or
comply with any of the terms hereof or of any other agreement with Borrower; or
(g) any other occurrence whatsoever, whether similar or dissimilar to the
foregoing, whether or not Borrower shall have notice or knowledge of any of the
foregoing. 

 

-108-

 

--------------------------------------------------------------------------------


 

Section 18.28      Publicity.    All promotional news releases, publicity or
advertising by Manager, Borrower or their respective Affiliates through any
media intended to reach the general public shall not refer to the Loan Documents
or the financing evidenced by the Loan Documents, or to Lender or to any of its
Affiliates without the prior written approval of Lender or such Affiliate, as
applicable, in each instance, such approval not to be unreasonably withheld or
delayed.  Lender shall be authorized to provide information relating to the
Property, the Loan and matters relating thereto to rating agencies,
underwriters, potential securities investors, auditors, regulatory authorities
and to any Persons which may be entitled to such information by operation of
law.

Section 18.29      Intentionally Omitted.

Section 18.30      Intentionally Omitted.

Section 18.31      Intentionally Omitted.

Section 18.32    Exculpation.    Notwithstanding anything herein or in any other
Loan Document to the contrary, except as otherwise set forth in this Section
18.32 to the contrary, Lender shall not enforce the liability and obligation of
Borrower or (a) if Borrower is a partnership, its constituent partners or any of
their respective partners, (b) if Borrower is a trust, its beneficiaries or any
of their respective Partners (as hereinafter defined), (c) if Borrower is a
corporation, any of its shareholders, directors, principals, officers or
employees, or (d) if Borrower is a limited liability company, any of its
members, directors, principals, officers or employees (the Persons described in
the foregoing clauses (a) - (d), as the case may be, are hereinafter referred to
as the "Partners") to perform and observe the obligations contained in this
Security Instrument or any of the other Loan Documents by any action or
proceeding wherein a money judgment shall be sought against Borrower or the
Partners, except that Lender may bring a foreclosure action, action for specific
performance, or other appropriate action or proceeding (including, without
limitation, an action to obtain a deficiency judgment) solely for the purpose of
enabling Lender to realize upon (i) Borrower's interest in the Property, (ii)
the Rent to the extent (x) received by Borrower (or received by its Partners)
after the occurrence of an Event of Default and not paid to Lender or applied to
Operating Expenses or to the ordinary and necessary expenses of owning and
operating the Property, or (y) distributed to Borrower (or its Partners, but
only to the extent received by its Partners) during or with respect to any
period for which Lender did not receive a Manager Certification accurate in all
material respects confirming and certifying that all Operating Expenses with
respect to the Property which had accrued as of the applicable date of

-109-

--------------------------------------------------------------------------------

such Manager Certification had been paid (or if same had not been paid, that
Manager had taken adequate reserves therefor) (all Rent covered by clauses (x)
and (y) being hereinafter referred to as the "Recourse Distributions") and (iii)
any other collateral given to Lender under the Loan Documents (the collateral
described in the foregoing clauses (i) - (iii) is hereinafter referred to as the
"Default Collateral"); provided, however, that any judgment in any such action
or proceeding shall be enforceable against Borrower and the Partners only to the
extent of any such Default Collateral.  The provisions of this Section shall
not, however, (a) impair the validity of the Debt evidenced by the Note or in
any way affect or impair the lien of this Security Instrument or any of the
other Loan Documents or the right of Lender to foreclose this Security
Instrument following the occurrence of an Event of Default; (b) impair the right
of Lender to name Borrower as a party defendant in any action or suit for
judicial foreclosure and sale under this Security Instrument; (c) affect the
validity or enforceability of the Note, this Security Instrument, or any of the
other Loan Documents, or impair the right of Lender to seek a personal judgment
against the Guarantor; (d) impair the right of Lender to obtain the appointment
of a receiver; (e) impair the enforcement of the Assignment; (f) impair the
right of Lender to bring suit for a monetary judgment with respect to fraud or
intentional misrepresentation by Borrower, or any other Person in connection
with this Security Instrument, the Note or the other Loan Documents, and the
foregoing provisions shall not modify, diminish or discharge the liability of
Borrower or the Partners with respect to same; (g) impair the right of Lender to
bring suit for a monetary judgment to obtain the Recourse Distributions received
by Borrower including, without limitation, the right to bring suit for a
monetary judgment to proceed against any Partner, to the extent of any such
Recourse Distributions theretofore distributed to and received by such Partner,
and the foregoing provisions shall not modify, diminish or discharge the
liability of Borrower or the Partners with respect to same; (h) impair the right
of Lender to bring suit for a monetary judgment with respect to Borrower's
misappropriation of tenant security deposits or Rent collected more than one (1)
month in advance, and the foregoing provisions shall not modify, diminish or
discharge the liability of Borrower or the Partners with respect to same; (i)
impair the right of Lender to obtain Loss Proceeds due to Lender pursuant to
this Security Instrument; (j) impair the right of Lender to enforce the
provisions of Sections 2.02(g), 12.01, 16.01 or 16.02, inclusive of this
Security Instrument, even after repayment in full by Borrower of the Debt or to
bring suit for a monetary judgment against Borrower or the Partners with respect
to any obligation set forth in said Sections; (k) prevent or in any way hinder
Lender from exercising, or constitute a defense, or counterclaim, or other basis
for relief in respect of the exercise of, any other remedy against any or all of
the collateral securing the Note as provided in the Loan Documents; (l) impair
the right of Lender to bring suit for a monetary judgment with respect to any
misapplication or conversion of Loss Proceeds, and the foregoing provisions
shall not modify, diminish or discharge the liability of Borrower or the
Partners with respect to same; (m) impair the right of Lender to sue for, seek
or demand a deficiency judgment against Borrower solely for the purpose of
foreclosing the Property or any part thereof, or realizing upon the Default
Collateral; provided, however, that any such deficiency judgment referred to in
this clause (m) shall be enforceable against Borrower and the Partners (but only
to the extent distributed to and actually received by such Partner) only to the
extent of any of the Default Collateral; (n) impair the ability of Lender to
bring suit for a monetary judgment with respect to intentional damage, arson or
waste to or of the Property; (o) impair the right of Lender to bring a suit for
a monetary judgment in the event of the exercise of any right or remedy under
any federal, state or local forfeiture laws resulting in the loss of the lien of
this Security Instrument, or the priority thereof, against the Property; (p) be
deemed a waiver of any right which Lender may have under Sections 5.06(a),
5.06(b), 1111(b) or any other provision of the Bankruptcy Code to file a claim
for the full amount of the Debt or to require that all collateral shall continue
to secure all of the Debt; (q) impair the right of Lender to bring suit for
monetary judgment with respect to any losses resulting

-110-

 

--------------------------------------------------------------------------------

from any claims, actions or proceedings initiated by Borrower (or any Affiliate
of Borrower) alleging that the relationship of Borrower and Lender is that of
joint venturers, partners, tenants in common, joint tenants or any relationship
other than that of debtor and creditor; or (r) impair the right of Lender to
bring suit for a monetary judgment in the event of a Transfer in violation of
the provisions of Article IX hereof.  The provisions of this Section 18.32 shall
be inapplicable to Borrower and the Debt shall be fully recourse to Borrower if
(a) any proceeding, action, petition or filing under the Bankruptcy Code, or any
similar state or federal law now or hereafter in effect relating to bankruptcy,
reorganization or insolvency, or the arrangement or adjustment of debts, shall
be filed by, consented to or acquiesced in by or with respect to Borrower, or if
Borrower shall institute any proceeding for its dissolution or liquidation, or
shall make an assignment for the benefit of creditors or (b) Borrower or any
Affiliate contests or in any material way interferes with, directly or
indirectly (collectively, a "Contest") any foreclosure action, UCC sale or other
material remedy exercised by Lender upon the occurrence of any Event of Default
whether by making any motion, bringing any counterclaim, claiming any defense,
seeking any injunction or other restraint, commencing any action, or otherwise
(provided that if any such Person obtains a non-appealable order successfully
asserting a Contest, Borrower shall have no liability under this clause (b)), in
which event Lender shall have recourse against all of the assets of Borrower
including, without limitation, any right, title and interest of Borrower in and
to the Property, any partnership interests in Borrower and any Recourse
Distributions received by the Partners of Borrower (but excluding the other
assets of such Partners to the extent Lender would not have had recourse thereto
other than in accordance with the provisions of this Section 18.32).

Section 18.33      Component Notes.    Lender, without in any way limiting
Lender's other rights hereunder, in its sole and absolute discretion, shall have
the right at any time to require Borrower to execute and deliver "component"
notes (including senior and junior notes) in substitution for the Note, which
notes may be paid in such order of priority as may be designated by Lender,
provided that the same is done in accordance with the terms of the
Securitization Cooperation Agreement.

Section 18.34      Certain Matters Relating to Property Located in the State of
Illinois.    With respect to the Property which is located in the State of
Illinois, notwithstanding anything contained herein to the contrary: -109-

 

--------------------------------------------------------------------------------

(a)                The Note provides, among other things, for final payment of
principal and interest under the Note, if not sooner paid or payable as provided
therein, to be due on August 11, 2016.

(b)               The Debt secured hereby shall in no event exceed an amount
equal to two hundred percent (200%) of the face amount of the Note.

(c)                Illinois Foreclosure Law.

                                                  (i)                Borrower
hereby waives, to the extent now or hereafter permitted by law, all rights of
redemption and reinstatement of this Security Instrument pursuant to the
Illinois Mortgage Foreclosure Law, 735 ILCS 5/15-1101 et seq. ("IMFL"),
including without limitation Section 15-1601(b) of IMFL, on behalf of itself and
all those taking by, through or under Borrower.  Borrower acknowledges that the
Property does not constitute "agricultural real estate," as such term is defined
in Section 15-1201 of IMFL or "residential real estate," as such term is defined
in Section 15-1219 of IMFL.

-111-

--------------------------------------------------------------------------------

 

                                                 (ii)                In the
event that any provision of this Security Instrument shall be inconsistent with
any provision of IMFL, the provisions of IMFL shall take precedence over the
provisions of this Security Instrument, but shall not invalidate or render
unenforceable any other provision of this Security Instrument that can be
construed in a manner consistent with IMFL.  If any provision of this Security
Instrument shall grant to Lender any rights or remedies upon any Event of
Default by Borrower which are more limited than the rights that would otherwise
be vested in Lender under IMFL in the absence of said provision, Lender shall be
vested with the rights granted in IMFL to the full extent permitted by law. 
Without limiting the generality of the foregoing, all expenses incurred by
Lender to the extent reimbursable under IMFL, whether incurred before or after
any decree or judgment of foreclosure, and whether or not enumerated in this
Security Instrument, shall be added to the Debt secured by this Security
Instrument or by the judgment of foreclosure.

(d)               Borrower shall include a "no lien" provision in any property
management agreement hereafter entered into by Borrower with a property manager
for the Property, whereby the property manager waives and releases any and all
mechanics' lien rights that the property manager, or anyone claiming through or
under the property manager, may have pursuant to 770 ILCS 60/1.  Such property
management agreement containing such "no lien" provision or a short form thereof
shall, at Lender's request, be recorded with the Recorder of Deeds of Cook
County, Illinois, as appropriate.

(e)                Financing Statement.

                                                  (i)                This
Security Instrument also constitutes a financing statement for the purpose of
Section 9-502 of the Illinois Uniform Commercial Code, 810 ILCS 5/9-502, and
shall constitute a "fixture filing" under such statute and shall be filed in the
real estate records of Cook County, Illinois.

-112-

 

--------------------------------------------------------------------------------


Name of Debtor:                      111 East Wacker, LLC

Debtor's Mailing Address:        188 East Capitol Street, Suite 1000
                                                One Jackson Place
                                                Jackson, Mississippi  39201-2195
                                                Attn: Chief Financial Officer

Address of Property:                111 East Wacker Drive, Chicago, Illinois
60601

Name of Secured Party:            Wachovia Bank, National Association.

Address of Secured Party:      8739 Research Drive URP - 4, NC 1075, Charlotte,
North Carolina 28262, Attention:  Commercial Real Estate Services.

                                                 (ii)                This
financing statement covers the following types or items of property: the
Property described in this instrument, and all other items of personal property
now or at any time hereafter owned by Borrower and used in connection with the
Property.

                                               (iii)                Some of the
above goods are or are to become fixtures on the Land described herein. 
Borrower is the record owner of the Land described herein upon which the
foregoing fixtures and other items and types of property are located.

(f)                 Borrower covenants and agrees that all of the proceeds of
the Loan secured by this Security Instrument will be used solely for business
purposes and in furtherance of the regular business affairs of Borrower, and the
entire principal obligation secured hereby constitutes:  (i) a "business loan,"
as that term is used in, and for all purposes of, the Illinois Interest Act, 815
ILCS 205/0.01 et seq., including Section 4(1)(c) thereof; and (ii) a "loan
secured by a mortgage on real estate" within the purview and operation of
Section 205/4(1)(l) thereof.

(g)                All agreements between Borrower and Lender (including,
without limitation, those contained in this Security Instrument, the Note and
any other Loan Documents) are expressly limited so that in no event whatsoever
shall the amount paid or agreed to be paid to Lender exceed the highest lawful
rate of interest permissible under the laws of the State of Illinois.  If, from
any circumstances whatsoever, fulfillment of any provision hereof or of the Note
or any other documents securing the Debt, at the time performance of such
provision shall be due, shall involve the payment of interest exceeding the
highest rate of interest permitted by law which a court of competent
jurisdiction may deem applicable hereto, then, ipso facto, the obligation to be
fulfilled shall be reduced to the highest lawful rate of interest permissible
under the laws of the State of Illinois; and if for any reason whatsoever,
Lender shall ever receive as interest an amount which would be deemed unlawful,
such interest shall be applied to the payment of the last maturing installment
or installments of the Debt secured hereby (whether or not then due and payable)
and not to the payment of interest.

 

--------------------------------------------------------------------------------


(h)                Wherever provision is made in this Security Instrument for
insurance policies to bear mortgage clauses or other loss payable clauses or
endorsements in favor of Lender, or to confer authority upon Lender to settle or
participate in the settlement of losses under policies of insurance or to hold
and disburse or otherwise control use of insurance proceeds, from and after the
entry of judgment of foreclosure all such rights and powers of Lender shall
continue in Lender as judgment creditor or mortgagee until confirmation of sale.

(i)                  Foreclosure.

                                                (i)               All advances,
disbursements and expenditures made by Lender before and during a foreclosure of
this Security Instrument, and before and after judgment of foreclosure therein,
and at any time prior to sale of the Property, and, where applicable, after sale
of the Property, and during the pendency of any related proceedings, for the
following purposes, in addition to those otherwise authorized by this Security
Instrument or by IMFL (collectively "Protective Advances") shall have the
benefit of all applicable provisions of IMFL, including those provisions of IMFL
hereinbelow referred to:

(A)              all advances by Lender in accordance with the terms of this
Security Instrument to: (1) preserve or maintain, repair, restore or rebuild the
Improvements upon the Land; (2) preserve the lien of this Security Instrument or
the priority thereof; or (3) enforce this Security Instrument, as referred to in
Subsection (b)(5) of Section 15-1302 of IMFL;

(B)              payments by Lender of: (1) when due installments of principal,
interest or other obligations in accordance with the terms of any prior lien or
encumbrance; (2) when due installments of real estate taxes and assessments,
general and special and all other taxes and assessments of any kind or nature
whatsoever which are assessed or imposed upon the Property or any part thereof;
(3) other obligations authorized by Lender; or (4) with court approval, any
other amounts in connection with other liens, encumbrances or interests
reasonably necessary to preserve the status of title, as referred to in Section
15-1505 of IMFL;

(C)              advances by Lender in settlement or compromise of any claims
asserted by claimants under any prior liens;

(D)              attorneys' fees and other costs incurred: (1) in connection
with the foreclosure of this Security Instrument as referred to in Sections
15-1504(d)(2) and 15-1510 of IMFL; (2) in connection with any action, suit or
proceeding brought by or against Lender for the enforcement of this Security
Instrument or arising from the interest of Lender hereunder; or (3) in the
preparation for the commencement or defense of any such foreclosure or other
action related to this Security Instrument or the Property;

(E)               Lender's fees and costs, including attorneys' fees, arising
between the entry of judgment of foreclosure and the confirmation hearing as
referred to in Subsection (b)(1) of Section 15-1508 of IMFL;

(F)               expenses deductible from proceeds of sale as referred to in
subsections (a) and (b) of Section 15-1512 of IMFL;

-2-

 

--------------------------------------------------------------------------------


(G)              expenses incurred and expenditures made by Lender for any one
or more of the following:  (1) if the Property or any portion thereof
constitutes one or more units under a condominium declaration, assessments
imposed upon the unit owner thereof which are required to be paid; (2) if
Lender's interest in the Property is a leasehold estate under a lease or
sublease, rentals or other payments required to be made by the lessee under the
terms of the lease or sublease; (3) premiums for casualty and liability
insurance paid by Lender whether or not Lender or a receiver is in possession,
if reasonably required, in reasonable amounts, and all renewals thereof, without
regard to the limitation to maintaining of existing insurance in effect at the
time any receiver or Lender takes possession of the Property imposed by
Subsection (c)(1) of Section 15-1704 of IMFL; (4) repair or restoration of
damage or destruction in excess of available insurance proceeds or condemnation
awards; (5) payments required or deemed by Lender to be for the benefit of the
Property or required to be made by the owner of the Property under any grant or
declaration of easement, easement agreement, agreement with any adjoining land
owners or instruments creating covenants or restrictions for the benefit of or
affecting the Property; (6) shared or common expense assessments payable to any
association or corporation in which the owner of the Property is a member in any
way affecting the Property; (7) if the loan secured hereby is a construction
loan, costs incurred by Lender for demolition, preparation for and completion of
construction, as may be authorized by the applicable commitment, this Security
Agreement or other agreement; (8) pursuant to any lease or other agreement for
occupancy of the Improvements for amounts required to be paid by Borrower; and
(9) if this Security Instrument is insured, payments of FHA or private mortgage
insurance required to keep insurance in force.

                                                 (ii)                All
Protective Advances shall be so much additional Debt secured by this Security
Instrument, and shall become immediately due and payable without notice and with
interest thereon from the date of the advance thereof until paid at the rate due
and payable after an Event of Default under the terms of the Note and this
Security Instrument.

                                               (iii)                This
Security Instrument shall be a lien for all Protective Advances as to subsequent
purchasers and judgment creditors from the time this Security Instrument is
recorded pursuant to Subsection (b) of Section 15-1302 of IMFL.

                                               (iv)                 All
Protective Advances shall, except to the extent, if any, that any of the same is
clearly contrary to or inconsistent with the provisions of IMFL, apply to and be
included in:

(A)              determination of the amount of Debt secured by this Security
Instrument at any time;

-3-

 

--------------------------------------------------------------------------------


(B)              the Debt found due and owing pursuant to this Security
Instrument in the judgment of foreclosure and any subsequent supplemental
judgments, orders, adjudications or findings by the court of any additional Debt
becoming due after such entry of judgment, it being agreed that in any
foreclosure judgment, the court may reserve jurisdiction for such purpose;

(C)              if right of redemption has not been waived by Borrower in this
Security Instrument, computation of amount required to redeem, pursuant to
Subsections (d)(2) and (e) of Section 15-1603 of IMFL;

(D)              determination of the amount deductible from sale proceeds
pursuant to Section 15-1512 of IMFL;

(E)               application of income in the hands of any receiver or
mortgagee in possession; and

(F)               computation of any deficiency judgment pursuant to Subsections
(b)(2) and (e) of Section 15-1508 and Section 15-1511 of IMFL.

(j)                 In addition to any provision of this Security Agreement
authorizing Lender to take or be placed in possession of the Property, or for
the appointment of a receiver, Lender shall have the right, in accordance with
Sections 15-1701 and 15-1702 of IMFL, to be placed in possession of the Property
or at its request to have a receiver appointed, and such receiver, or Lender, if
and when placed in possession, shall have, in addition to any other powers
provided in this Security Instrument, all powers, immunities, and duties as
provided for in Sections 15-1701 and 15-1703 of IMFL.

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

-4-

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has duly executed this Security Instrument the day
and year first above written.

Borrower's Organizational Identification
Number: 4173735



111 EAST WACKER, LLC, a Delaware limited liability company

By:_ Parkway Chicago, LLC, a Delaware  limited liability company, its sole
member

By:________________________________
Name:
Title:

By: ________________________________
Name:
Title:

 

--------------------------------------------------------------------------------